Exhibit 10.9

 

Published Deal CUSIP: 55301HAAO

 

 

SEVENTH AMENDED AND RESTATED LOAN AGREEMENT

 

Dated as of February 24, 2012

 

among

 

MGM RESORTS INTERNATIONAL, as Borrower

 

and

 

MGM GRAND DETROIT, LLC, as Co-Borrower

 

The Lenders herein named

 

and

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS CAPITAL, THE
INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP.,
CITIBANK NORTH AMERICA, INC., COMMERZBANK, DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC., RBS
SECURITIES, INC., SMBC NIKKO CAPITAL MARKETS LTD., UBS SECURITIES LLC and WELLS
FARGO SECURITIES, LLC,

 

as Joint Lead Arrangers

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS, CITIBANK, N.A.,
COMMERZBANK, DEUTSCHE BANK TRUST COMPANY AMERICAS, JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC., THE ROYAL BANK OF SCOTLAND PLC, SUMITOMO
MITSUI BANKING CORPORATION, UBS LOAN FINANCE LLC and WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

 

SECTION 1.1

Defined Terms

1

 

 

 

 

 

SECTION 1.2

Use of Defined Terms

32

 

 

 

 

 

SECTION 1.3

Accounting Terms - Fiscal Periods

32

 

 

 

 

 

SECTION 1.4

Rounding

33

 

 

 

 

 

SECTION 1.5

Exhibits and Schedules

33

 

 

 

 

 

SECTION 1.6

Miscellaneous Terms

33

 

 

 

 

 

SECTION 1.7

Letter of Credit Amounts

33

 

 

 

 

 

SECTION 1.8

Exchange Rates; Currency Equivalents

34

 

 

 

 

 

SECTION 1.9

Additional Alternative Currencies

34

 

 

 

 

 

SECTION 1.10

Change of Currency

35

 

 

 

 

 

ARTICLE 2

LOANS AND LETTERS OF CREDIT

35

 

 

 

 

 

 

SECTION 2.1

Loan Retranching-General

35

 

 

 

 

 

SECTION 2.2

The Class A Funding Requirements

36

 

 

 

 

 

SECTION 2.3

Generally Applicable Lending Procedures

37

 

 

 

 

 

SECTION 2.4

Base Rate Loans

39

 

 

 

 

 

SECTION 2.5

LIBOR Loans

39

 

 

 

 

 

SECTION 2.6

Letters of Credit

39

 

 

 

 

 

SECTION 2.7

Swing Line

47

 

 

 

 

 

SECTION 2.8

Co-Borrowers

49

 

 

 

 

 

SECTION 2.9

Reduction of the Aggregate Class A Funding Requirements

50

 

 

 

 

 

SECTION 2.10

Optional Termination of Class A Funding Requirements

50

 

 

 

 

 

SECTION 2.11

Administrative Agent’s Right to Assume Funds Available for Advances

50

 

 

 

 

 

SECTION 2.12

Senior Indebtedness

51

 

 

 

 

 

ARTICLE 3

PAYMENTS AND FEES

51

 

 

 

 

 

 

SECTION 3.1

Principal and Interest

51

 

 

 

 

 

SECTION 3.2

[Reserved]

54

 

 

 

 

 

SECTION 3.3

Unused Fees

54

 

 

 

 

 

SECTION 3.4

Letter of Credit Fees

54

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

SECTION 3.5

Agency Fees

55

 

 

 

 

 

SECTION 3.6

Increased Commitment Costs

55

 

 

 

 

 

SECTION 3.7

LIBOR Costs and Related Matters

56

 

 

 

 

 

SECTION 3.8

Late Payments

59

 

 

 

 

 

SECTION 3.9

Computation of Interest and Fees

59

 

 

 

 

 

SECTION 3.10

Non-Business Days

59

 

 

 

 

 

SECTION 3.11

Manner and Treatment of Payments

60

 

 

 

 

 

SECTION 3.12

Funding Sources

61

 

 

 

 

 

SECTION 3.13

Failure to Charge Not Subsequent Waiver

61

 

 

 

 

 

SECTION 3.14

Administrative Agent’s Right to Assume Payments Will be Made

61

 

 

 

 

 

SECTION 3.15

Fee Determination Detail

62

 

 

 

 

 

SECTION 3.16

Survivability

62

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

62

 

 

 

 

 

SECTION 4.1

Existence and Qualification; Power; Compliance With Laws

62

 

 

 

 

 

SECTION 4.2

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

63

 

 

 

 

 

SECTION 4.3

No Governmental Approvals Required

64

 

 

 

 

 

SECTION 4.4

Subsidiaries

64

 

 

 

 

 

SECTION 4.5

Financial Statements

64

 

 

 

 

 

SECTION 4.6

No Other Liabilities; No Material Adverse Changes

64

 

 

 

 

 

SECTION 4.7

[Reserved]

64

 

 

 

 

 

SECTION 4.8

Litigation

65

 

 

 

 

 

SECTION 4.9

Binding Obligations

65

 

 

 

 

 

SECTION 4.10

No Default

65

 

 

 

 

 

SECTION 4.11

ERISA

65

 

 

 

 

 

SECTION 4.12

Regulations T, U and X; Investment Company Act

65

 

 

 

 

 

SECTION 4.13

Disclosure

65

 

 

 

 

 

SECTION 4.14

Tax Liability

66

 

 

 

 

 

SECTION 4.15

Projections

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

SECTION 4.16

Hazardous Materials

66

 

 

 

 

 

SECTION 4.17

Solvency

66

 

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

66

 

 

 

 

 

SECTION 5.1

Preservation of Existence

66

 

 

 

 

 

SECTION 5.2

Maintenance of Properties

67

 

 

 

 

 

SECTION 5.3

Maintenance of Insurance

67

 

 

 

 

 

SECTION 5.4

Compliance With Laws

67

 

 

 

 

 

SECTION 5.5

Inspection Rights

67

 

 

 

 

 

SECTION 5.6

Keeping of Records and Books of Account

67

 

 

 

 

 

SECTION 5.7

Use of Proceeds

68

 

 

 

 

 

SECTION 5.8

Guarantors

68

 

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

68

 

 

 

 

 

SECTION 6.1

Mergers and Other Fundamental Changes

68

 

 

 

 

 

SECTION 6.2

Hostile Acquisitions

69

 

 

 

 

 

SECTION 6.3

Change in Nature of Business

69

 

 

 

 

 

SECTION 6.4

Liens and Negative Pledges

69

 

 

 

 

 

SECTION 6.5

Minimum EBITDA

70

 

 

 

 

 

SECTION 6.6

Capital Expenditures

70

 

 

 

 

 

SECTION 6.7

Indebtedness

71

 

 

 

 

 

SECTION 6.8

Investments

73

 

 

 

 

 

SECTION 6.9

Dispositions

74

 

 

 

 

 

SECTION 6.10

Restricted Payments; Equity Issuances

75

 

 

 

 

 

SECTION 6.11

Prepayments, Etc. of Indebtedness

75

 

 

 

 

 

SECTION 6.12

Creation of Unrestricted Subsidiaries

76

 

 

 

 

 

SECTION 6.13

Loans to Detroit

76

 

 

 

 

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

76

 

 

 

 

 

SECTION 7.1

Financial and Business Information

76

 

 

 

 

 

SECTION 7.2

Compliance Certificates

78

 

 

 

 

 

SECTION 7.3

Collateral Coverage Certificates; Appraisals

79

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE 8

CONDITIONS

80

 

 

 

 

 

SECTION 8.1

Any Increasing Advance

80

 

 

 

 

 

SECTION 8.2

Any Letter of Credit

81

 

 

 

 

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

81

 

 

 

 

 

SECTION 9.1

Events of Default

81

 

 

 

 

 

SECTION 9.2

Remedies Upon Event of Default

83

 

 

 

 

ARTICLE 10

THE ADMINISTRATIVE AGENT

85

 

 

 

 

 

SECTION 10.1

Appointment and Authorization of Administrative Agent

85

 

 

 

 

 

SECTION 10.2

Delegation of Duties

86

 

 

 

 

 

SECTION 10.3

Liability of Administrative Agent

86

 

 

 

 

 

SECTION 10.4

Reliance by Administrative Agent

86

 

 

 

 

 

SECTION 10.5

Notice of Default

87

 

 

 

 

 

SECTION 10.6

Credit Decision; Disclosure of Information by Administrative Agent

87

 

 

 

 

 

SECTION 10.7

Indemnification of Administrative Agent

88

 

 

 

 

 

SECTION 10.8

Administrative Agent in its Individual Capacity

88

 

 

 

 

 

SECTION 10.9

Successor Administrative Agent

89

 

 

 

 

 

SECTION 10.10

Administrative Agent May File Proofs of Claim

89

 

 

 

 

 

SECTION 10.11

Other Agents, Arrangers and Managers

90

 

 

 

 

 

SECTION 10.12

No Obligations of Borrower and the Co-Borrowers

90

 

 

 

 

 

SECTION 10.13

Collateral Matters

91

 

 

 

 

ARTICLE 11

MISCELLANEOUS

91

 

 

 

 

 

SECTION 11.1

Cumulative Remedies; No Waiver

91

 

 

 

 

 

SECTION 11.2

Amendments; Consents

91

 

 

 

 

 

SECTION 11.3

Attorney Costs, Expenses and Taxes

93

 

 

 

 

 

SECTION 11.4

Nature of Lenders’ Obligations

93

 

 

 

 

 

SECTION 11.5

Survival of Representations and Warranties

94

 

 

 

 

 

SECTION 11.6

Notices

94

 

 

 

 

 

SECTION 11.7

Execution of Loan Documents

95

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

SECTION 11.8

Binding Effect; Assignment

96

 

 

 

 

 

SECTION 11.9

Right of Setoff

101

 

 

 

 

 

SECTION 11.10

Sharing of Setoffs

101

 

 

 

 

 

SECTION 11.11

Indemnification by Borrower and the Co-Borrowers

102

 

 

 

 

 

SECTION 11.12

Nonliability of the Lenders; No Advisory or Fiduciary Responsibility

103

 

 

 

 

 

SECTION 11.13

No Third Parties Benefited

104

 

 

 

 

 

SECTION 11.14

Confidentiality

104

 

 

 

 

 

SECTION 11.15

Further Assurances

105

 

 

 

 

 

SECTION 11.16

Integration

105

 

 

 

 

 

SECTION 11.17

Governing Law; Jurisdiction

106

 

 

 

 

 

SECTION 11.18

Severability of Provisions

106

 

 

 

 

 

SECTION 11.19

Headings

107

 

 

 

 

 

SECTION 11.20

Time of the Essence

107

 

 

 

 

 

SECTION 11.21

Foreign Lenders and Participants

107

 

 

 

 

 

SECTION 11.22

Gaming Boards

109

 

 

 

 

 

SECTION 11.23

Termination

109

 

 

 

 

 

SECTION 11.24

Removal of a Lender

109

 

 

 

 

 

SECTION 11.25

Joint and Several

110

 

 

 

 

 

SECTION 11.26

[Reserved]

110

 

 

 

 

 

SECTION 11.27

Payments Set Aside

110

 

 

 

 

 

SECTION 11.28

Waiver of Right to Trial by Jury

110

 

 

 

 

 

SECTION 11.29

Purported Oral Amendments

111

 

 

 

 

 

SECTION 11.30

USA PATRIOT Act Notice

111

 

v

--------------------------------------------------------------------------------


 

Exhibits

 

A

—

Assignment and Assumption Agreement

B

—

Assumption Agreement

C-1

—

Class A-1 Note

C-2

—

Class A-2 Note

C-3

—

Class B Note

C-4

—

Class C Note

C-5

—

Class D Note

C-6

—

Class E Note

D

—

Collateral Coverage Certificate

E

—

Compliance Certificate

F

—

Request for Loan

G

—

Joint Borrower Provisions

H

—

Subordination Terms

 

 

Schedules

 

1.1(a)

Detroit Disposition Prepayment Amount

2.1

The Class A Funding Requirements and the Loans

4.0

Disclosure Schedule

6.4(i)

Certain Permitted Liens

6.7

Existing Indebtedness

6.8

Existing Investments

11.6

Notice Addresses

 

 

Annexes

A

—

Detroit Collateral

B

—

Mandalay Collateral

C

—

Goldstrike Tunica Collateral

 

vi

--------------------------------------------------------------------------------


 

SEVENTH AMENDED AND RESTATED LOAN AGREEMENT

 

This Seventh Amended and Restated Loan Agreement (“Agreement”), dated as of
February 24, 2012 is entered into by and among MGM RESORTS INTERNATIONAL, a
Delaware corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited
liability company (“Detroit”), as initial Co-Borrower, the Lenders referred to
herein and Bank of America, N.A., as Administrative Agent, with reference to the
following facts:

 

A.            Pursuant to the Existing Loan Agreement referred to herein,
certain revolving and term credit facilities have been provided to Borrower and
Detroit.

 

B.            Pursuant to the Amendment No. 1 and Restatement Agreement, the
Administrative Agent has been directed to execute this Agreement on behalf of
the Lenders, and to thereby amend and restate the Existing Loan Agreement in its
entirety, subject to the conditions precedent set forth in Section 8 of the
Amendment No. 1 and Restatement Agreement.

 

C.            Concurrently with the effectiveness of this Agreement, each of the
conditions so set forth has been satisfied (including the making of the Required
Payments and the payment of the various fees and expense reimbursements required
thereunder), and the credit facilities described in the Existing Loan Agreement
have been re-tranched into the Classes and Loans described herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, Borrower, Detroit, each Co-Borrower which
hereafter becomes a Party hereto pursuant to Section 2.7, and the Administrative
Agent (acting at the direction of the Lenders pursuant to the Amendment No. 1
and Restatement Agreement on behalf of the Creditors), hereby agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means any transaction, or any series of related transactions, by
which Borrower or its Restricted Subsidiaries directly or indirectly (i) acquire
any going business or all or any material part of the assets of any Person, or
any division thereof, whether through purchase of assets, merger or otherwise,
or (ii) acquire (in one transaction or as the most recent transaction in a
series of transactions) control of at least a majority in ordinary voting power
of the securities of a corporation which have ordinary voting power for the
election of directors, or (iii) acquire control of a majority ownership interest
in any partnership, joint venture, limited liability company or any other
Person.

 

“Act” has the meaning set forth for that term in Section 11.30.

 

“Administrative Agent” means Bank of America, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.6, or such other address as the Administrative Agent
hereafter may designate by written notice to Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means any advance made or to be made by any Lender to Borrower or any
Co-Borrower as provided in Article 2, and includes each Base Rate Advance, LIBOR
Advance and Swing Line Advance.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be presumed (subject to
rebuttal by a preponderance of the evidence) to control such corporation,
partnership or other Person.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including Bank of America in its capacity as the Administrative
Agent), and the officers, directors, employees, agents and attorneys-in-fact of
such Persons and Affiliates.

 

“Aggregate Class A Funding Requirements” means the aggregate of the Class A
Funding Requirements.

 

“Agreement” means this Seventh Amended and Restated Loan Agreement, either as
originally executed, or as it may from time to time be supplemented, modified,
amended, restated or extended.

 

“Alternative Currency” means each of Euro, Sterling and Yen, and each other
currency (other than Dollars) that is approved in accordance with Section 1.9.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Amended and Restated Completion Guarantee” means Amended and Restated
Completion Guaranty (MGM MIRAGE) dated as of April 29, 2009, as heretofore
amended and restated by the Second Amended and Restated Sponsor Completion
Guarantee, dated as of January 13, 2011, executed by Borrower and Bank of
America (in its capacity as Collateral

 

2

--------------------------------------------------------------------------------


 

Agent under the Collateral Agent and Intercreditor Agreement referred to in the
CityCenter Credit Agreement) in favor of U.S. Bank, National Association, in its
capacity as First Lien Collateral Trustee and Second Lien Collateral Trustee, as
at any time hereafter amended or replaced.

 

“Amendment No. 1 and Restatement Agreement” means the Amendment No. 1 and
Restatement Agreement, of even date herewith executed by Borrower, Detroit and
the Administrative Agent, acting at the direction of the Requisite Lenders.

 

“Applicable Rates” means:

 

(a)           as to the interest rates payable in respect of each Class A-1
Loan, Class B Loan and Class D Loan, (i) a LIBOR Margin of 5.00%, and (ii) a
Base Rate Margin of 4.00%;

 

(b)           as to Standby Letter of Credit Fees payable to Class A-1 Lenders,
5.00%;

 

(c)           as to Unused Fees payable to the Class A-1 Lenders  in respect of
the unfunded Class A Funding Requirements, 0.30%;

 

(d)           as of each date of determination, and as to the interest rates
payable in respect of each Class A-2 Loan, Class C Loan and Class E Loan and
Standby Letter of Credit Fees and Unused Fees payable to the Class A-2 Lenders,
(i) from the Effective Date to the date that is the later of (x) 45 days after
the Effective Date and (y) the first date on which Borrower shall have delivered
a Collateral Coverage Certificate to the Administrative Agent pursuant to
Section 7.3(a), at the rates set forth below opposite the Extension Collateral
Coverage Ratio captioned “Less than or equal to 35%” and (ii) thereafter, at the
rates set forth below opposite the Extension Collateral Coverage Ratio then in
effect:

 

Extension Collateral 
Coverage Ratio

 

LIBOR Margin and 
Standby Letter of 
Credit Fee Rate

 

Base Rate 
Margin

 

Unused Fee 
Rate

 

Less than or equal to 35%

 

5.00

%

4.00

%

0.300

%

Greater than 35%, but less than or equal to 50%

 

4.50

%

3.50

%

0.275

%

Greater than 50%, but less than or equal to 75%

 

4.00

%

3.00

%

0.250

%

Greater than 75%, but less than or equal to 100%

 

3.25

%

2.25

%

0.225

%

Greater than 100%

 

2.50

%

1.50

%

0.200

%

 

3

--------------------------------------------------------------------------------


 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Issuing Lender, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption agreement
substantially in the form of Exhibit A.

 

“Assumption Agreement” means each Assumption Agreement hereafter executed by a
Co-Borrower pursuant to Section 2.7, substantially in the form of Exhibit B
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or supplanted.

 

“Attorney Costs” means the reasonable fees, expenses and disbursements of any
law firm or other external counsel to the Administrative Agent (or, pursuant to
subsection (a)(ii) of Section 11.3, of any law firm or other external counsel to
any Lender).

 

“Bank of America” means Bank of America, N.A., its successors and assigns.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”; provided, that the Base Rate in respect of Non-Extended
Loans shall in no event be less than 4.00% and the Base Rate in respect of
Extended Loans shall in no event be less than 2.00% per annum at any time.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance made hereunder and specified to be a Base
Rate Advance in accordance with Article 2.

 

“Base Rate Loan” means a Loan made hereunder and specified to be a Base Rate
Loan in accordance with Article 2.

 

“Base Rate Margin” means the applicable per annum percentage set forth in the
definition of “Applicable Rates.”

 

4

--------------------------------------------------------------------------------


 

“Beau Rivage Collateral” means the permanently moored riverboat casino, and
related real and personal property comprising the riverboat, hotel and casino in
Biloxi, Mississippi commonly known as the Beau Rivage Hotel.

 

“Borgata Property” has the meaning set forth in Section 6.9(h).

 

“Borgata Settlement Agreement” means the Stipulation of Settlement dated as of
March 16, 2010, between Borrower and the New Jersey Division of Gaming
Enforcement, as amended by an Amendment No. 1 dated as of July 22, 2011, and as
at any time further amended or modified.

 

“Borgata Trustee” means trustee of the disposition trust established pursuant to
the Borgata Settlement Agreement, including any successor trustees thereunder.

 

“Borrower” means MGM Resorts International, a Delaware corporation, its
successors and permitted assigns.

 

“Borrower Group EBITDA” means, for any fiscal period, the EBITDA of Borrower and
its Restricted Subsidiaries for that fiscal period plus, without duplication,
the aggregate amount of any cash dividends or other distributions received by
Borrower and its Restricted Subsidiaries from Persons other than Restricted
Subsidiaries.  In determining Borrower Group EBITDA for any period, the results
of operations of each Person which is not a Subsidiary of Borrower shall be
adjusted to exclude all non-recurring and/or non-cash expenses (other than
depreciation and amortization, except with respect to depreciation and
amortization related to CityCenter) to the extent deducted in arriving at Net
Income for that period.

 

“Borrower Materials” has the meaning specified in Section 7.1.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to Section 2.1.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in the State of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any LIBOR Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar Market.

 

“Capital Expenditures” means with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations and (b) replacements and maintenance of
assets damaged as the result of any casualty or other emergency).

 

“Capital Lease Obligations” means the amount, recorded in accordance with GAAP,
of the monetary obligations of a Person under any leasing or similar arrangement
that is classified as a capital lease in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

 

“Cash Collateralize” has the meaning specified in Section 2.6(g).

 

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

 

(a)           Government Securities due within one year after the date of the
making of the Investment;

 

(b)           readily marketable direct obligations of any State of the United
States of America or any political subdivision of any such State or any public
agency or instrumentality thereof given on the date of such Investment a credit
rating of at least Aa by Moody’s or AA by S&P in each case due within one year
from the making of the Investment;

 

(c)           certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and repurchase agreements covering
Government Securities executed by any Bank or by any bank incorporated under the
Laws of the United States of America, any State thereof or the District of
Columbia and having on the date of such Investment combined capital, surplus and
undivided profits of at least $250,000,000, or total assets of at least
$5,000,000,000, in each case due within one year after the date of the making of
the Investment;

 

(d)           certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and repurchase agreements covering
Government Securities executed by any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the Investment;

 

(e)           repurchase agreements covering Government Securities executed by a
broker or dealer registered under Section 15(b) of the Securities Exchange Act
of 1934, as amended, having on the date of the Investment capital of at least
$50,000,000, due within 90 days after the date of the making of the Investment;
provided that the maker of the Investment receives written confirmation of the
transfer to it of record ownership of the Government Securities on the books of
a “primary dealer” in such Government Securities or on the books of such
registered broker or dealer, as soon as practicable after the making of the
Investment;

 

(f)            readily marketable commercial paper or other debt securities
issued by corporations doing business in and incorporated under the Laws of the
United States of America or any State thereof or of any corporation that is the
holding company for a bank described in clause (c) or (d) above given on the
date of such Investment a credit rating of at least P-1 by Moody’s or A-1 by
S&P, in each case due within one year after the date of the making of the
Investment;

 

6

--------------------------------------------------------------------------------


 

(g)           “money market preferred stock” issued by a corporation
incorporated under the Laws of the United States of America or any State thereof
(i) given on the date of such Investment a credit rating of at least Aa by
Moody’s Investors Service, Inc.  and AA by S&P, in each case having an
investment period not exceeding 50 days or (ii) to the extent that investors
therein have the benefit of a standby letter of credit issued by a Lender or a
bank described in clauses (c) or (d) above;

 

(h)           a readily redeemable “money market mutual fund” sponsored by a
bank described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P; and

 

(i)            corporate notes or bonds having an original term to maturity of
not more than one year issued by a corporation incorporated under the Laws of
the United States of America or any State thereof, or a participation interest
therein; provided that any commercial paper issued by such corporation is given
on the date of such Investment a credit rating of at least Aa by Moody’s and AA
by S&P.

 

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d-3(a)(1) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding common stock of Borrower or (b) during any period of 24
consecutive months, individuals who at the beginning of such period constituted
the board of directors of Borrower (together with any new or replacement
directors whose election by the board of directors, or whose nomination for
election, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for reelection was previously so approved) cease
for any reason to constitute a majority of the directors then in office.

 

“CityCenter” means the real estate development of that name owned by CityCenter
Holdings and its Subsidiaries in Las Vegas, Nevada.

 

“CityCenter Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of January 13, 2011, among CityCenter Holdings, the lenders from time
to time party thereto, and Bank of America, N.A. as Administrative Agent, as
amended, supplemented, amended and restated or otherwise modified from time to
time and in any event including any term or revolving senior credit facility
which refinances or replaces such Amended and Restated Credit Agreement (or any
further amendment and restatement thereof).

 

“CityCenter Holdings” means CityCenter Holdings, LLC, a Delaware limited
liability company, and its successors.

 

7

--------------------------------------------------------------------------------


 

“Class” means, when used in a generic sense, the then outstanding Obligations
under the various classes of the Loans and Obligations created under
Section 2.1.

 

“Class A Funding Requirement” means, as to each Class A Lender, its obligation
to (a) make Class A Loans to Borrower pursuant to Section 2.2(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in each case in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.1
under the caption “Class A Funding Requirement” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Class A Lender” means each Lender having a Class A Funding Requirement when
acting in that capacity.

 

“Class A Loans” means, collectively, the Class A-1 Loans and the Class A-2
Loans.

 

“Class A Percentage” means, as to each Lender, a percentage equal to its Class A
Funding Requirement divided by the Aggregate Class A Funding Requirements.

 

“Class A Revolving Obligations” means, collectively the Class A-1 Loans, the
Class A-2 Loans, the Letters of Credit and the Swing Line Loans.

 

“Class A-1 Lender” means each Lender that has a Class A Funding Requirement and
holds Class A-1 Loans, when acting in that capacity.

 

“Class A-1 Loan” means each Loan made by a Class A-1 Lender pursuant to
Section 2.2(a).

 

“Class A-1 Note” means a promissory note made by Borrower and Detroit in favor
of a Lender evidencing Class A-1 Loans made by that Lender, substantially in the
form of Exhibit C-1.

 

“Class A-1 Obligations” means, as of each date of determination, then
outstanding Obligations owed to the Class A-1 Lenders, including the Class A-1
Loans, and the risk participations held by the Class A-1 Lenders in any then
outstanding Letters of Credit and Swing Line Loans.

 

“Class A-2 Lender” means each Lender that that has a Class A Funding Requirement
and holds Class A-2 Loans, when acting in that capacity.

 

“Class A-2 Loan” means each Loan made by a Class A-2 Lender pursuant to
Section 2.2(a).

 

“Class A-2 Note” means a promissory note made by Borrower and Detroit in favor
of a Lender evidencing Class A-2 Loans made by that Lender, substantially in the
form of Exhibit C-2.

 

8

--------------------------------------------------------------------------------


 

“Class A-2 Obligations” means, as of each date of determination, then
outstanding Obligations owed to the Class A-2 Lenders, including the Class A-2
Loans, and the risk participations held by the Class A-2 Lenders in any then
outstanding Letters of Credit and Swing Line Loans.

 

“Class B Lender” means each Lender that holds a Class B Loan, when acting in
that capacity.

 

“Class B Loan” means the portion of the Old Class A Loans retranched as such
pursuant to the Amendment No. 1 and Restatement Agreement, and treated as
non-revolving loans hereunder.

 

“Class B Note” means a promissory note made by Borrower in favor of a Class B
Lender evidencing Class B Loans made by that Lender, substantially in the form
of Exhibit C-3.

 

“Class C Lender” means each Lender that holds a Class C Loan, when acting in
that capacity.

 

“Class C Loan” means the portion of the Old Class A Loans retranched as such
pursuant to the Amendment No. 1 and Restatement Agreement, and treated as
non-revolving loans hereunder.

 

“Class C Note” means a promissory note made by Borrower in favor of a Class C
Lender evidencing Class C Loans made by that Lender, substantially in the form
of Exhibit C-4.

 

“Class D Lender” means each Lender that holds a Class D Loans, when acting in
that capacity.

 

“Class D Loan” means the portion of the Old Class E Loans retranched as such
pursuant to the Amendment No. 1 and Restatement Agreement.  The Class D Loans
are term loans.

 

“Class D Note” means a promissory note made by Borrower in favor of a Class D
Lender evidencing Class D Loans made by that Lender, substantially in the form
of Exhibit C-5.

 

“Class E Lender” means each Lender that holds a Class E Loans, when acting in
that capacity

 

“Class E Loan” means the portion of the Old Class E Loans retranched as such
pursuant to the Amendment No. 1 and Restatement Agreement.  The Class E Loans
are term loans.

 

“Class E Note” means a promissory note made by Borrower in favor of a Class E
Lender evidencing Class E Loans made by that Lender, substantially in the form
of Exhibit C-6.

 

“Co-Borrowers” means, collectively, Detroit and each other Guarantor which is
hereafter designated as a Co-Borrower pursuant to Section 2.7.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

9

--------------------------------------------------------------------------------


 

“Collateral” means, collectively, the Detroit Collateral, the Mandalay
Collateral, the Goldstrike Tunica Collateral and any other property (including
the Beau Rivage Collateral) which is hereafter subject to the Liens of the
Collateral Documents.

 

“Collateral Coverage Certificate”  means a Collateral Coverage Certificate,
substantially in the form of Exhibit D, properly completed and signed by a
Senior Officer of Borrower.

 

“Collateral Documents” means, collectively, each deed of trust, trust deed, deed
to secured debt, mortgage, leasehold mortgage, leasehold deed of trust, first
preferred ship mortgage, security agreement, intellectual property security
agreement and other security and pledge agreement delivered to the
Administrative Agent pursuant to the Existing Loan Agreement or hereafter
delivered in connection with this Agreement, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Lenders or the Extending
Lenders, as applicable.

 

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods by Borrower or any Co-Borrower which is determined to be a
commercial letter of credit by the Issuing Lender.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitments” means the Revolving Commitment and the Term Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E, properly completed and signed by a Senior Officer of Borrower and
each Co-Borrower.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

 

“Convertible Debt” means any Permitted Public Indebtedness of Borrower that is
convertible into or exchangeable for Equity Interests of Borrower and that may
be guaranteed by Borrower’s Restricted Subsidiaries.

 

“Creditors” means, collectively, the Administrative Agent, the Issuing Lender,
the Swing Line Lenders, each Lender and, where the context requires, any one or
more of them.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

 

“Default Rate” means the interest rate prescribed in Section 3.8.

 

10

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within three Business Days of the
date required to be funded by it hereunder unless (in the case of any such
failure to fund any portion of the Loans) such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Deposit Account” means separate accounts located at Bank of America as to
Borrower and each Co-Borrower designated by Borrower or such Co-Borrower with
the reasonable approval of the Administrative Agent.

 

“Designated Market” means, with respect to any LIBOR Loan, (a) the London
Eurodollar Market, (b) if prime banks in the London Eurodollar Market are at the
relevant time not accepting deposits of Dollars or if the Administrative Agent
determines in good faith that the London Eurodollar Market does not represent at
the relevant time the effective pricing to the Lenders for deposits of Dollars
in the London Eurodollar Market, the Cayman Islands Eurodollar Market or (c) if
prime banks in the Cayman Islands Eurodollar Market are at the relevant time not
accepting deposits of Dollars or if the Administrative Agent determines in good
faith that the Cayman Islands Eurodollar Market does not represent at the
relevant time the effective pricing to the Lenders for deposits of Dollars in
the Cayman Islands Eurodollar Market, such other Eurodollar Market as may from
time to time be selected by the Administrative Agent with the approval of
Borrower, the Co-Borrowers and the Requisite Lenders.  The Administrative Agent
will endeavor to provide prompt notice to Borrower and the Co-Borrowers of any
change in the location of the Designated Market.

 

“Detroit” means MGM Grand Detroit, LLC, a Delaware limited liability company,
its successors and permitted assigns.

 

“Detroit Collateral” means all of Detroit’s right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of Detroit with respect to MGM
Grand Detroit Hotel and Casino, including the Collateral described on Annex A.

 

“Detroit Disposition Prepayment Amount” means such amount set forth in
Schedule 1.1.

 

11

--------------------------------------------------------------------------------


 

“Detroit Loans” mean any Loans pursuant to which Detroit is obligated as a
Co-Borrower.

 

“Detroit Orders” means the Order Approving Debt Transactions of MGM Grand
Detroit, LLC, issued by the Michigan Gaming Control Board on October 14, 2003 as
their file number MGM-2003-03, as at any time amended.

 

“Disclosure Schedule” means the Disclosure Schedule attached to this Agreement
as Schedule 4.0.

 

“Disposition” or “Dispose” means the sale, transfer or other disposition by
Borrower or any Restricted Subsidiary, in one transaction or any series of
related transactions, of any asset.

 

“Disqualification” means, with respect to any Creditor:

 

(a)           the failure of that Person timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Person by any Gaming Board in
connection with any licensing required of that Person as a lender to Borrower or
a Co-Borrower or (ii) any required application or other papers in connection
with determination of the suitability of that Person as a lender to Borrower or
a Co-Borrower;

 

(b)           the withdrawal by that Person (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

 

(c)           any final determination by a Gaming Board pursuant to applicable
Gaming Laws (i) that such Person is “unsuitable” as a lender to Borrower or a
Co-Borrower, (ii) that such Person shall be “disqualified” as a lender to
Borrower or a Co-Borrower or (iii) denying the issuance to that Person of any
license required under applicable Gaming Laws to be held by all lenders to
Borrower or any Co-Borrower.

 

“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security issued by a
Person, (a) the retirement, redemption, purchase or other acquisition for Cash
or for Property (other than capital stock, or any warrants or options to
purchase an equity security or other security of such Person) by such Person of
any such security, (b) the declaration or (without duplication) payment by such
Person of any dividend in Cash or in Property (other than capital stock, or any
warrants or options to purchase an equity security or other security of such
Person) on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property (other than capital stock, or any
warrants or options to purchase an equity security or other security of such
Person) by such Person constituting a distribution under applicable Laws with
respect to such security.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

12

--------------------------------------------------------------------------------


 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
Disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any Disposition
not in the ordinary course of business, plus (d) Interest Charges of such Person
for that period, plus (e) the aggregate amount of federal, state and local taxes
on or measured by income of such Person for that period (whether or not payable
during that period) plus (f) depreciation, amortization and all non-recurring
and/or other non-cash expenses to the extent deducted in arriving at Net Income
for that period, plus (g) expenses classified as “pre-opening and start-up
expenses” on the applicable financial statements of that Person for that fiscal
period, plus (h) minority interest, in each case as determined in accordance
with GAAP.

 

“Effective Date” means the date upon which this Agreement becomes effective
pursuant to the Amendment No. 1 and Restatement Agreement.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) unless an Event of Default has occurred
and is continuing, Borrower (each such approval not to be unreasonably withheld
or delayed) (provided that notwithstanding the foregoing, each “Eligible
Assignee” (A) shall not be Borrower or any of Borrower’s Affiliates or
Subsidiaries and (B) shall be exempt from withholding of tax on interest and
shall deliver the documents related thereto pursuant to Section 11.21) and
(iii) to the extent required under applicable Gaming Laws, shall not be the
subject of a Disqualification.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Enhanced LIBOR Margin” means, for any period, the sum of (i) the LIBOR Margin
then in effect plus (ii) such interest rate margin as the Requisite Lenders
specify is necessary to adjust LIBOR to a rate which represents the effective
pricing to such Lenders for deposits of Dollars in the Designated Market in the
relevant amount for the applicable Interest Period and which adequately and
fairly reflects the cost to such Lenders of making the applicable LIBOR
Advances.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests
in) such Person, warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other
ownership or profit

 

13

--------------------------------------------------------------------------------


 

interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

 

“Event of Default” shall have the meaning provided in Section 9.1.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Loan Agreement and outstanding as of the Effective Date.

 

“Existing Loan Agreement” means the Sixth Amended and Restated Loan Agreement
dated as of March 16, 2010, among Borrower, Detroit, as Co-Borrower, the lenders
referred to therein, and the Administrative Agent, as heretofore amended.

 

“Existing Maturity Date” means February 21, 2014.

 

“Existing Secured Notes” means, collectively, the senior secured notes of
Borrower existing as of the Effective Date, and identified in Borrower’s public
filings with the Commission as of the Effective Date.

 

“Existing Subordinated Obligations” means, collectively the $150,000,000 Senior
Subordinated Notes of Mandalay issued pursuant to the Indenture dated July 21,
1993 between Mandalay (under its former name, Circus Circus
Enterprises, Inc.) and First Interstate Bank of Nevada, N.A.  (to which Bank of
New York Mellon Trust Company, N.A., is now successor in interest), as Trustee.

 

“Extended Loans” means, collectively, the Class A-2 Loans, the Class C Loans and
the Class E Loans.

 

“Extended Maturity Date” means February 23, 2015.

 

“Extension Collateral” means any assets of Borrower and the Restricted
Subsidiaries (including the Beau Rivage Collateral if and to the extent that
Collateral Documents in respect of such Collateral have been executed) which are
subject to a Lien acceptable to the Administrative Agent to secure the Extension
Obligations.

 

14

--------------------------------------------------------------------------------


 

“Extension Collateral Coverage Ratio” means, as of each date of determination,
the ratio of:

 

(a)           the Extension Obligations Collateral Allocation on that date; to

 

(b)           the aggregate amount of the Extension Obligations as of that date,
for this purpose treating the Class A Funding Requirements held by the Extending
Lenders as fully outstanding.

 

“Extension Obligations” means, collectively, (a) that portion of the Class A
Funding Requirements held by Extending Lenders, and (b) the Class C Loans and
Class E Loans.

 

“Extension Obligations Collateral Allocation” means, as of each date of
determination, the sum of:

 

(a)           The product of (i) the aggregate principal amount of the
Indebtedness hereunder which is secured by Liens on the Detroit Collateral, the
Goldstrike Tunica Collateral and the Mandalay Collateral as of that date, times
(ii) the Extension Ratio as of that date; plus

 

(b)           The aggregate principal amount of the Extension Obligations which
are secured by the Extension Collateral as of that date.

 

“Extension Ratio” means, as of each date of determination the ratio of (a) the
Extension Obligations, to (b) the  aggregate Obligations, in each cast treating
the Class A Funding Requirements as fully outstanding.

 

“Extending Lender” means each Lender that, as of the Effective Date, holds
Class A-2 Loans, Class C Loans or Class E Loans under this Agreement, when
acting in the related capacity.

 

“FATCA” has the meaning set forth for that term in Section 3.11(d).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fiscal Quarter” means the fiscal quarter of Borrower consisting, subject to
Section 1.3, of the three calendar month periods ending on each March 31,
June 30, September 30 and December 31.

 

15

--------------------------------------------------------------------------------


 

“Fiscal Year” means the fiscal year of Borrower consisting, subject to
Section 1.3, of the twelve-month period ending on each December 31.

 

“Foreign Lender” has the meaning specified in Section 11.21(a)(i).

 

“Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means, generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board’s “Accounting Standards
Codification” as may be amended from time to time.  The term “consistently
applied,” as used in connection therewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods.

 

“Gaming Board” means each Governmental Agency (including Governmental Agencies
associated with foreign governments) to the extent that such Governmental Agency
holds, as of the relevant date, regulatory, licensing or permit authority over
gambling, gaming or casino activities conducted by Borrower, any Co-Borrower or
any Restricted Subsidiary within its jurisdiction.

 

“Gaming Laws” mean all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by Borrower and its Subsidiaries within its jurisdiction,
in each case to the extent applicable to Borrower and its Restricted
Subsidiaries.

 

“Goldstrike Tunica Collateral” means the real and personal property comprising
the hotel and casino in Tunica, Mississippi commonly known as the Gold Strike
Resort and Casino described on Annex C.

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

 

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.

 

“Granting Lender” has the meaning set forth in Section 11.8(h).

 

“Guarantors” means, collectively, each Restricted Subsidiary of Borrower that
exists as of the Effective Date, other than Detroit, and each other Restricted
Subsidiary of Borrower which hereafter becomes a Guarantor pursuant to
Section 5.8, provided that any Guarantor which is sold or otherwise transferred
in a Disposition may be released from the Guaranty in accordance with this
Agreement.

 

16

--------------------------------------------------------------------------------


 

“Guaranty” means each of the continuing guaranties of the Obligations executed
and delivered by the Guarantors pursuant to the Existing Loan Agreement, the
terms of which have been reaffirmed on the Effective Date.

 

“Guaranty Obligation” means, as to any Person (without duplication), any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet or income
statement item of such other Person or any “keep-well” or other arrangement of
whatever nature given for the purpose of assuring or holding harmless such
obligee against loss with respect to any obligation of such other Person;
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.

 

“Harmon Guarantee” means any remaining obligation of Borrower or any of its
Restricted Subsidiaries, as contemplated in the Amended and Restated Limited
Liability Company Agreement of CityCenter Holdings, LLC, to provide, and fund if
necessary, any completion guarantee with respect to the Harmon Component (as
defined in the CityCenter Credit Agreement), as such obligation may be
subsequently documented under one or more completion guarantees or other similar
instruments.

 

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C.  § 9601, et seq., or as “hazardous”, “toxic” or
“pollutant” substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C.  § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C.  § 2601, et seq., in each case as
such Laws are amended from time to time.

 

“Hazardous Materials Laws” mean all Laws governing the treatment, transportation
or disposal of Hazardous Materials applicable to any of the Real Property.

 

“Honor Date” has the meaning set forth for that term in Section 2.6(c)(i).

 

“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender as to which
(i) the Issuing Lender has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (ii) an entity that controls such Lender has been deemed insolvent or become
subject to a proceeding under any Debtor Relief Law.

 

“Increasing Lender” means one or more institutional lenders who agree to
participate in the Par Assignment (as defined in the Amendment No. 1 and
Restatement Agreement).

 

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding trade and other accounts payable in the ordinary course of business
in accordance with ordinary trade

 

17

--------------------------------------------------------------------------------


 

terms), including any Guaranty Obligation for any such indebtedness,
(b) indebtedness of such Person of the nature described in clause (a) that is
non-recourse to the credit of such Person but is secured by assets of such
Person, to the extent of the value of such assets, (c) Capital Lease Obligations
of such Person, (d) indebtedness of such Person arising under bankers’
acceptance facilities or under facilities for the discount of accounts
receivable of such Person, (e) any direct or contingent obligations of such
Person under letters of credit issued for the account of such Person, and
(f) any net obligations of such Person under Swap Agreements in respect of
interest rate hedging arrangements.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.11.

 

“Indemnitees” has the meaning set forth in Section 11.11.

 

“Insurance Subsidiaries” means, collectively, (a) MGMM Insurance Company, a
Nevada corporation,, (b) M3 Nevada Insurance Company, a Nevada corporation,  and
(c) any other  Subsidiaries of the foregoing formed for the purpose of
facilitating and providing insurance coverage and claims services for Borrower,
Co-Borrowers and their Subsidiaries.

 

“Interest Charges” means, for any Person, as of the last day of any fiscal
period, the sum of (a) all interest, fees, charges and related expenses paid or
payable (without duplication) for that fiscal period by that Person to a lender
in connection with borrowed money (including any obligations for fees, charges
and related expenses payable to the issuer of any letter of credit) or the
deferred purchase price of assets that are considered “interest expense” under
GAAP, plus (b) the portion of rent paid or payable (without duplication) for
that fiscal period by that Person under Capital Lease Obligations that should be
treated as interest in accordance with Financial Accounting Standards Board
Statement No. 13.

 

“Interest Differential” means, with respect to any prepayment of a LIBOR Loan on
a day other than the last day of the applicable Interest Period and with respect
to any failure to borrow a LIBOR Loan on the date or in the amount specified in
any Request for Loan, (a) LIBOR payable (or, with respect to a failure to
borrow, LIBOR which would have been payable) with respect to the LIBOR Loan
minus (b) LIBOR on, or as near as practicable to, the date of the prepayment or
failure to borrow for a LIBOR Loan with an Interest Period commencing on such
date and ending on the last day of the Interest Period of the LIBOR Loan so
prepaid or which would have been borrowed on such date.

 

“Interest Period” means, as to each LIBOR Loan, a period of one week, or of 1,
2, 3, 6 or 9 months (or, to the extent not promptly objected to by any Lender
following notice thereof by the Administrative Agent, any other period) as
designated by Borrower; provided that (a) the first day of each Interest Period
must be a Business Day, (b) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day, unless such Business Day falls in the next calendar month, in which case
the Interest Period shall end on the next preceding Business Day, (c) no
Interest Period may extend beyond the Existing Maturity Date until the Takeout
Date, and (d) following the Takeout Date, no Interest Period in respect of the
Extended Loans may extend beyond the Extended Maturity Date.

 

18

--------------------------------------------------------------------------------


 

“Interim Maturities” means, (a) as of each date prior to the Takeout Date,
(i) any Indebtedness of Borrower and its Restricted Subsidiaries under their
public indentures which matures prior to the Existing Maturity Date and (ii) the
Non-Extended Loans, and (b) as of each later date, any of the Indebtedness of
Borrower and its Restricted Subsidiaries under their public indentures which
matures prior to the Extended Maturity Date.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of (a) purchase or other acquisition of
stock or other securities of any other Person, (b) a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit, in each case including any partnership and joint
venture interests of such Person.  The amount of any Investment shall be the
amount actually invested (minus any return of capital with respect to such
Investment which has actually been received in Cash or Cash Equivalents or has
been converted into Cash or Cash Equivalents), without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by Borrower (or any Subsidiary), and the Issuing Lender or in favor of the
Issuing Lender and relating to any such Letter of Credit.

 

“Issuing Lender” means Bank of America in its capacity as an issuer of Letters
of Credit hereunder.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Class A Funding
Requirement.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under a
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan.

 

“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the Dollar Equivalent of the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.7.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.

 

19

--------------------------------------------------------------------------------


 

“Lead Arrangers” means the Persons identified as such on the cover page to this
Agreement.

 

“Lender” means each “Lender” (as defined in the Existing Loan Agreement) and
each lender which may hereafter become a party to this Agreement pursuant to
Section 11.8 (and, to the extent party to a Related Swap Agreement, any
Affiliate of a Lender).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Existing Maturity Date (or, following the Takeout Date, the Extended Maturity
Date) or, if any such day is not a Business Day, the next preceding Business
Day.

 

“Letter of Credit Usage” means, as of any date of determination, the Dollar
Equivalent of the aggregate undrawn face amount of outstanding Letters of Credit
plus the Dollar Equivalent of the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings.

 

“Letters of Credit” means any of the Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Lender pursuant to Section 2.4,
including the Existing Letters of Credit, either as originally issued or as the
same may be supplemented, modified, amended, renewed, extended or supplanted.

 

“LIBOR” means, for any Interest Period with respect to a LIBOR Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then “LIBOR”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which Dollar deposits for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the LIBOR Loan being made, continued or converted by Bank of America and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided, that LIBOR in respect of
Non-Extended Loans shall in no event be less than 2.00% and LIBOR in respect of
Extended Loans shall in no event be less than 1.00% per annum at any time.

 

“LIBOR Advance” means an Advance made hereunder and specified to be a LIBOR
Advance in accordance with Article 2.

 

20

--------------------------------------------------------------------------------


 

“LIBOR Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office.  If no LIBOR Lending Office is designated by a Lender, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.

 

“LIBOR Loan” means a Loan made hereunder and specified to be a LIBOR Loan in
accordance with Article 2.

 

“LIBOR Margin” means the applicable per annum percentage set forth in the
definition of “Applicable Rates.”

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the Uniform Commercial Code or
comparable Law of any jurisdiction with respect to any Property.

 

“Loan” means the aggregate of the Advances made at any one time by the Lenders
pursuant to Article 2.

 

“Loan Documents” means, collectively, this Agreement, the Amendment No. 1 and
Restatement Agreement, the Notes, the Swing Line Documents, the Guaranty, the
Collateral Documents, each Request for Loan, each Letter of Credit Application,
each Compliance Certificate, each Collateral Coverage Certificate, any Related
Swap Agreement (it being understood that any such Related Swap Agreement may be
amended solely by the parties thereto to the extent that such amendment does not
conflict with the terms of this Agreement) and any other agreements of any type
or nature hereafter executed and delivered by Borrower or any of its Restricted
Subsidiaries to the Administrative Agent or to any Lender in any way relating to
or in furtherance of this Agreement, in each case either as originally executed
or as the same may from time to time be supplemented, modified, amended,
restated, extended or supplanted.

 

“Loan Parties” means Borrower, Detroit and each Guarantor.

 

“Mandalay” means Mandalay Resort Group, a Nevada corporation, and its
successors.

 

“Mandalay Collateral” means the undeveloped land owned by Mandalay or its
subsidiaries on Las Vegas Boulevard South in Las Vegas, Nevada described on
Annex B.

 

“Margin Stock” means “margin stock” as such term is defined in Regulations U and
X of the Federal Reserve Board.

 

21

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of any Loan Document, (b) is or could
reasonably be expected to be material and adverse to the condition or prospects
(financial or otherwise), assets, business or operations of Borrower and its
Restricted Subsidiaries, taken as a whole (except for circumstances or events
attributable to general economic conditions), or (c) materially impairs or could
reasonably be expected to materially impair the ability of Borrower or
Guarantors (taken as a whole) to perform the Obligations.

 

“MGM Grand Detroit II” means MGM Grand Detroit II, LLC, a Delaware limited
liability company, and its successors.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contribute or are obligated to contribute.

 

“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Borrower or any of its Restricted Subsidiaries that prohibits Liens
on any of its or their Property, other than (a) any such covenant contained in a
Contractual Obligation granting a Lien permitted under Section 6.4 which affects
only the Property that is the subject of such permitted Lien and (b) any such
covenant that does not apply to Liens securing the Obligations or any
indebtedness which is used, directly or indirectly, to refinance the
Obligations.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition of assets, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the reasonable and
customary out-of-pocket expenses incurred in connection with such transaction
and (B) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (B) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

 

(b)           with respect to the sale or issuance of any Equity Interest by
Borrower, or the incurrence or issuance of any Indebtedness by Borrower, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket costs and expenses, incurred by
Borrower in connection therewith, including in the case of any issuance of
Convertible Debt, the expenses associated with acquiring any derivative
securities linked to Equity Interests underlying such Convertible Debt or
similar products purchased by Borrower in connection therewith, or of any other
similar Investments made in connection therewith in accordance with
Section 6.8(l).

 

22

--------------------------------------------------------------------------------


 

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income of that Person from continuing operations for that
period, determined in accordance with GAAP, consistently applied.

 

“Non-Control Subsidiaries” means each Subsidiary of Borrower in respect of which
Borrower and its other Subsidiaries do not have the collective right to elect a
majority of the board of directors or other equivalent governing body, or
otherwise lack the power to direct the management of such Subsidiary which is
identified as such by Borrower in a notice to the Administrative Agent.  Each
Non-Control Subsidiary existing as of the Effective Date is listed on the
Disclosure Schedule as such.

 

“Non-Extended Loans” means the Class A-1 Loans, the Class B Loans and the
Class D Loans.

 

“Non-Extending Lender” means each Lender which is not an Extending Lender.

 

“Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes.

 

“Obligations” means all present and future obligations of every kind or nature
of Borrower, the Co-Borrowers or the Guarantors at any time and from time to
time owed to the Administrative Agent, the Issuing Lender, the Swing Line
Lenders or the Lenders or any one or more of them, under any one or more of the
Loan Documents, whether due or to become due, matured or unmatured, liquidated
or unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Borrower or a Restricted Subsidiary of Borrower, whether or not
allowed as a claim in such proceeding.

 

“Old Class A Loans” means the “Class A Loans” referred to in the Existing Loan
Agreement.  On the Effective Date, the Old Class A Loans have been re-tranched
as Class A-1 Loans, Class A-2 Loans, Class B Loans and Class C Loans hereunder.

 

“Old Class C Loans” means the “Class C Loans” referred to in the Existing Loan
Agreement.  On the Effective Date, the Old Class C Loans have been re-tranched
as Class B Loans and Class C Loans hereunder.

 

“Old Class E Loans” means the “Class E Loans” referred to in the Existing Loan
Agreement.  On the Effective Date, the Old Class E Loans have been re-tranched
as Class D Loans and Class E Loans hereunder.

 

“Outstanding Obligations” means, as of each date of determination, and giving
effect to the making of any such credit accommodations requested on that date,
the sum, without duplication, of (i) the aggregate principal amount of the
outstanding Loans, plus (ii) the Swing Line Outstandings, plus (iii) the Letter
of Credit Usage.

 

23

--------------------------------------------------------------------------------


 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Party” means any Person other than the Creditors which now or hereafter is a
party to any of the Loan Documents.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or any of its
Subsidiaries or to which Borrower or any of its Subsidiaries contributes or has
an obligation to contribute.

 

“Permitted Encumbrances” means:

 

(a)           inchoate Liens incident to construction on or maintenance of
Property; or Liens incident to construction on or maintenance of Property now or
hereafter filed of record for which adequate reserves have been set aside (or
deposits made pursuant to applicable Law) and which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material risk of loss or forfeiture;

 

(b)           Liens for taxes and assessments on Property which are not yet past
due; or Liens for taxes and assessments on Property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material risk of loss or forfeiture;

 

(c)           minor defects and irregularities in title to any Property which in
the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

 

(d)           easements, exceptions, reservations, or other agreements for the
purpose of pipelines, conduits, cables, wire communication lines, power lines
and substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property, facilities, or
equipment which in the aggregate do not materially burden or impair the fair
market value or use of such Property for the purposes for which it is or may
reasonably be expected to be held;

 

(e)           easements, exceptions, reservations, or other agreements for the
purpose of facilitating the joint or common use of Property in or adjacent to a
shopping center or similar project affecting Property which in the aggregate do
not materially burden or impair the fair market value or use of such Property
for the purposes for which it is or may reasonably be expected to be held;

 

(f)            rights reserved to or vested in any Governmental Agency to
control or regulate, or obligations or duties to any Governmental Agency with
respect to, the use of any Property;

 

24

--------------------------------------------------------------------------------


 

(g)           rights reserved to or vested in any Governmental Agency to control
or regulate, or obligations or duties to any Governmental Agency with respect
to, any right, power, franchise, grant, license, or permit;

 

(h)           present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Property;

 

(i)            statutory Liens, other than those described in clauses (a) or
(b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

 

(j)            covenants, conditions, and restrictions affecting the use of
Property which in the aggregate do not materially impair the fair market value
or use of the Property for the purposes for which it is or may reasonably be
expected to be held;

 

(k)           rights of tenants under leases and rental agreements covering
Property entered into in the ordinary course of business of the Person owning
such Property;

 

(l)            Liens consisting of pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable;

 

(m)          Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrower or a Restricted Subsidiary of Borrower is a party as
lessee, provided the aggregate value of all such pledges and deposits in
connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease;

 

(n)           Liens consisting of deposits of Property to secure bids made with
respect to, or performance of, contracts (other than contracts creating or
evidencing an extension of credit to the depositor);

 

(o)           Liens consisting of any right of offset, or statutory bankers’
lien, on bank deposit accounts maintained in the ordinary course of business so
long as such bank deposit accounts are not established or maintained for the
purpose of providing such right of offset or bankers’ lien;

 

(p)           Liens consisting of deposits of Property to secure statutory
obligations of Borrower or a Restricted Subsidiary of Borrower;

 

(q)           Liens consisting of deposits of Property to secure (or in lieu
of) surety, appeal or customs bonds in proceedings to which Borrower or a
Restricted Subsidiary of Borrower is a party;

 

25

--------------------------------------------------------------------------------


 

(r)            Liens created by or resulting from any litigation or legal
proceeding involving Borrower or a Restricted Subsidiary of Borrower in the
ordinary course of its business which is currently being contested in good faith
by appropriate proceedings, provided that adequate reserves have been set aside
by Borrower or the relevant Restricted Subsidiary and no material Property is
subject to a material risk of loss or forfeiture;

 

(s)            non-consensual Liens incurred in the ordinary course of business
but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of Borrower and the Restricted Subsidiaries of Borrower,
taken as a whole; and

 

(t)            Liens arising under applicable Gaming Laws.

 

“Permitted Public Indebtedness” means Indebtedness of Borrower which (i) has a
maturity date not earlier than August 23, 2015 (other than such Indebtedness
issued pursuant to the indenture governing Borrower’s 4.25% convertible senior
notes, dated as of April 10, 2010, among Borrower, the Subsidiary Guarantors
named therein and U.S. Bank National Association, as trustee, in which case such
Indebtedness shall have a maturity date not earlier than the Extended Maturity
Date), (ii) has covenants that are no more restrictive, taken as a whole, than
those included in any senior secured public Indebtedness of Borrower or its
Subsidiaries outstanding on the Amendment Effective Date and (iii) has no
scheduled amortization payments prior to August 23, 2015.

 

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.

 

“Platform” has the meaning specified in Section 7.1.

 

“Prior Loan Agreement” means the Fifth Amended and Restated Loan Agreement dated
as of October 3, 2006 among Borrower, Detroit, the lenders referred to therein,
and Bank of America, N.A., as Administrative Agent, as amended through the date
of the Existing Loan Agreement.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
relevant Commitment and the Loans (and in the case of the Revolving Commitment,
the Letters of Credit and the Swing Line Advances) held by that Lender (or by a
SPC for which that Lender is the Granting Lender).  As of the Effective Date,
the Pro Rata Shares of the Commitments held by each Lender are set forth on
Schedule 2.1 hereto.  The percentage Pro Rata Shares of each Lender in the
Commitments is subject to adjustment pursuant to any Assignment Agreement
executed in accordance with Section 11.8.

 

“Projections” means the financial projections for Borrower and its Subsidiaries
distributed to the Lenders by posting to the Platform on February 2, 2012.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

26

--------------------------------------------------------------------------------


 

“Public Lender” has the meaning specified in Section 7.1.

 

“Quarterly Payment Date” means the last Business Day of each December, March,
June and September following the date of this Agreement.

 

“Real Property” means, as of any date of determination, all real Property then
or theretofore owned, leased or occupied by Borrower or any of its Restricted
Subsidiaries.

 

“Refinancing Indebtedness” has the meaning specified in Section 6.7(l).

 

“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Related Swap Agreement” means any transaction consummated pursuant to a Swap
Agreement between (a) Borrower and a Lender or (b) to the extent that such
Person is an Affiliate of a Lender on the date of the consummation of the
relevant transaction, between Borrower and any Person which is an Affiliate of a
Lender.

 

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit F, signed by a Responsible Official of Borrower or a Co-Borrower, on
its behalf, and properly completed to provide all information required to be
included therein.

 

“Required Payment” has the meaning set forth for that term in the Amendment
No. 1 and Restatement Agreement.  The amount of the Required Payment shall be
calculated by the Administrative Agent in accordance with the terms of the
Amendment No. 1 and Restatement Agreement, which calculation shall be presumed
correct in the absence of manifest error.

 

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

 

“Requisite Extending Lenders” means as of any date of determination Extending
Lenders having Extension Obligations which represent, in the aggregate, a
majority of the amount of Extension Obligations as in effect on such date;
provided that the Extension Obligations held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Extending Lenders.

 

“Requisite Lenders” means (a) as of any date of determination if the Commitments
are then in effect, Lenders having Pro Rata Shares of the Commitments which are,
in the aggregate, a majority of the Pro Rata Shares of the Commitments then in
effect, and (b) as of any date of determination if the Commitments have then
been terminated and there are then any Obligations

 

27

--------------------------------------------------------------------------------


 

outstanding, Lenders or other creditors holding a majority of the Outstanding
Obligations; provided that the Pro Rata Shares of the Commitments of, and the
portion of the Outstanding Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Lenders.

 

“Repricing Transaction” means, except in a transaction or series of related
transactions which result in a Change in Control, (A) the repayment or
refinancing of all or a portion of the Extended Loans with the proceeds of any
Bank Financing (as defined below) having an effective interest cost or weighted
average yield (with the comparative determinations to be made by Borrower in
good faith consistent with generally accepted financial practices, after giving
effect to, among other factors, margin, interest rate floors, upfront or similar
fees or original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the LIBOR Rate)
that is less than the effective interest cost or weighted average yield (as
determined by Borrower with the approval of the Administrative Agent on the same
basis) of the Extended Loans, or (B) any amendment or modification of this
Agreement relating to the interest rate for, or weighted average yield of, the
Extended Loans directed at, or the result of which would be, the lowering of the
effective interest cost or weighted average yield applicable to the Extended
Loans (as determined by Borrower with the approval of the Administrative Agent
on the same basis).  For the purpose of this definition, a “Bank Financing” is a
financing conducted in the commercial loan marketplace which involves commercial
banks, but excludes any financing consisting of the issuance of instruments
which issued under an indenture complying with the Trust Indenture Act or are
securities under United States securities laws, or which are exchangeable for
such securities, including without limitation high-yield notes, convertible
debt, and other similar instruments.

 

“Responsible Official” means when used with reference to any Person, any officer
or manager of such Person, general partner of such Person, officer of a
corporate or limited liability company general partner of such Person, officer
of a corporate or limited liability company general partner of a partnership
that is a general partner of such Person, or any other responsible official
thereof duly acting on behalf thereof.  The Lenders shall be entitled to
conclusively rely upon any document or certificate that is signed or executed by
a Responsible Official of Borrower, or any of its Restricted Subsidiaries as
having been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of Borrower or such Restricted
Subsidiary.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, provided that (i) the exercise by Borrower of rights
under derivative securities linked to Equity Interests underlying Convertible
Debt or similar products purchased by Borrower in connection with the issuance
of such Convertible

 

28

--------------------------------------------------------------------------------


 

Debt and (ii) any termination fees or similar payments in connection with the
termination of warrants or other Equity Interests issued in connection with such
Convertible Debt shall not be considered to be a “Restricted Payment”.

 

“Restricted Subsidiary” means each Subsidiary of Borrower other than:

 

(a)           Subsidiaries formed under the Laws of foreign nations whose only
tangible assets are located in foreign nations, and pure holding companies for
such foreign Subsidiaries owning as their sole asset the stock or other
securities and obligations thereof;

 

(b)           MGM Grand Detroit II and the Insurance Subsidiaries;

 

(c)           Non-Control Subsidiaries; and

 

(d)           any Subsidiary of Borrower formed or acquired after the date of
this Agreement that is designated as an Unrestricted Subsidiary in writing by
Borrower to the Administrative Agent, but only so long as such Subsidiary of
Borrower does not, and is not required to, guarantee or otherwise be liable for
any of the Senior Indebtedness.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Issuing Lender
under any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the Issuing Lender shall
determine or the Requisite Lenders shall require.

 

“Revolving Commitment” means the Class A Funding Requirement of each Class A
Lender and the Class B Loans and Class C Loans into which revolving loans under
the Prior Loan Agreement were retranched.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc., and any successor thereto.

 

“Secured Refinancing Indebtedness” has the meaning specified in Section 6.7(h).

 

“Senior Indebtedness” means each issue, item or class of Indebtedness of
Borrower or any of its Restricted Subsidiaries which is in the principal amount
of $50,000,000 or more and which is not a Subordinated Obligation.

 

“Senior Officer” means the (a) chief executive officer or manager,
(b) president, (c) executive vice president, (d) senior vice president,
(e) chief financial officer, (f) treasurer, (g) assistant treasurer,
(h) secretary or (i) assistant secretary of Borrower or any of its Restricted
Subsidiaries.

 

29

--------------------------------------------------------------------------------


 

“Solvent” means, as to any Person, that (a) the sum of the assets of such
Person, both at a fair valuation and at a present fair saleable value, exceeds
its liabilities, including its probable liability in respect of contingent
liabilities, (b) such Person will have sufficient capital with which to conduct
its business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature.

 

“SPC” means, as to each Lender, one or more special purpose funding vehicles
maintained or established by that Lender.

 

“Special Eurodollar Circumstance” means the application or adoption after the
Effective Date of any Law or interpretation, or any change therein or thereof,
or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Lender or its
LIBOR Lending Office with any request or directive (whether or not having the
force of Law) of any such Governmental Agency, central bank or comparable
authority, or the existence or occurrence of circumstances affecting the
Designated Market generally that are beyond the reasonable control of the
Lenders.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m.  on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standby Letter of Credit” means each Letter of Credit that is not a Commercial
Letter of Credit.

 

“Standby Letter of Credit Fee” means the applicable per annum percentage set
forth in the definition of “Applicable Rates”.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Obligations” means, collectively, the Existing Subordinated
Obligations and any future class of Indebtedness of Borrower or any of its
Subsidiaries which is subject to subordination in right of payment to the
Obligations pursuant to subordination provisions which are (a) reasonably
consistent with those contained in the Existing Subordinated Obligations, or
(b) otherwise reasonably consistent with then prevailing market standards for
public issuances of subordinated indebtedness.

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in either case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body

 

30

--------------------------------------------------------------------------------


 

(other than securities having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

 

For the avoidance of doubt, and only by way of example, as of the Effective
Date, CityCenter Holdings, LLC is only 50% owned by Borrower and therefore is
not a Subsidiary of Borrower.

 

“Supported Subsidiary” means, collectively, (a) each Restricted Subsidiary and
(b) each Unrestricted Subsidiary in support of which Borrower and its Restricted
Subsidiaries have provided any guarantee, keep-well, make-well or similar
creditor assurance in respect of (i) Indebtedness which is in an aggregate
principal amount which is in excess of $25,000,000, or (ii) any other
obligations which may result in a demand upon Borrower and its Restricted
Subsidiaries which is in excess of $25,000,000.

 

“Swap Agreement” means a written agreement between Borrower and one or more
financial institutions providing for (a) “swap,” “cap,” “collar” or other
interest rate protection with respect to any Indebtedness, or (b) any currency
hedging arrangements.

 

“Swing Line” means any revolving lines of credit established by the Swing Line
Lenders in favor of Borrower and the Co-Borrowers pursuant to Section 2.7.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.7.

 

“Swing Line Documents” means the promissory note and any other documents
executed by Borrower and each Co-Borrower in favor of the relevant Swing Line
Lender in connection with the Swing Line.

 

“Swing Line Lenders” means not more than three willing Lenders as may be
designated by Borrower from time to time (and reasonably acceptable to the
Administrative Agent) in a writing addressed to and accepted by the
Administrative Agent.

 

“Swing Line Loans” and “Swing Line Advances” mean loans made by a Swing Line
Lender to Borrower or the Co-Borrowers pursuant to Section 2.7.

 

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrower and the Co-Borrowers on all Swing Line Loans
then outstanding.

 

“Takeout Date” means the date upon which the Non-Extended Loans are repaid in
full and all related Class A-1 Funding Requirements are terminated.

 

“Taxes” has the meaning set forth for that term in Section 3.11(d).

 

31

--------------------------------------------------------------------------------


 

“Term Commitment” means the commitment of the Term Lenders (as defined in the
Prior Loan Agreement) to make the Term Loans described in the Prior Loan
Agreement.  Pursuant to the Existing Loan Agreement, the Term Loans were
retranched into the Old Class D Loans and the Old Class E Loans.  The surviving
Old Class E Loans have been retranched into the Class D Loans and Class E Loans
under this Agreement.

 

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).

 

“Type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Loan or Advance, or a LIBOR Loan or
Advance.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.6(c)(i).

 

“Unrelated Person” means any Person other than (i) an employee stock ownership
plan or other employee benefit plan covering the employees of Borrower and its
Subsidiaries, (ii) an Affiliate of any Person or group of related Persons which
as of the date of this Agreement is the beneficial owner of 20% or more (in the
aggregate) of the outstanding common stock of Borrower or (iii) any other
Person, where the holders of that Person’s Equity Interests are substantially
the same as the holders of Borrower’s Equity Interests immediately prior to the
transaction which would otherwise be a Change in Control.

 

“Unrestricted Subsidiary” means each Subsidiary of Borrower which is not a
Restricted Subsidiary.

 

“Unused Fee” has the meaning set forth in Section 3.3.

 

“Unused Fee Rate” means the applicable per annum percentage set forth in the
definition of “Applicable Rates”.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.2  Use of Defined Terms.  Any defined term used in the plural shall
refer to all members of the relevant class, and any defined term used in the
singular shall refer to any one or more of the members of the relevant class.

 

SECTION 1.3  Accounting Terms - Fiscal Periods.  All accounting terms not
specifically defined in this Agreement shall be construed in conformity with,
and all financial data required to be submitted by this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, except as
otherwise specifically prescribed herein.  In the event that GAAP or Borrower’s
Fiscal Year or Fiscal Quarters change during the term of this Agreement such
that the covenants contained in Sections 6.5 and 6.6 or the limitations on
Capital Lease Obligations

 

32

--------------------------------------------------------------------------------


 

as set forth in Section 6.4(e) and Section 6.7(f) would then be calculated for
different periods, in a different manner or with different components,
(a) Borrower, the Co-Borrowers and the Lenders agree to amend this Agreement in
such respects as are necessary to conform those covenants for purposes of
determining compliance with such covenants or limitation to substantially the
same criteria as were effective prior to such change in Fiscal Year, Fiscal
Quarters or in GAAP and (b) Borrower and the Co-Borrowers shall be deemed to be
in compliance with the covenants contained in the aforesaid Sections if and to
the extent that Borrower and the Co-Borrowers would have been in compliance
therewith for the pre-existing fiscal periods and under GAAP as in effect
immediately prior to such change, but shall have the obligation to deliver each
of the materials described in Article 7 to the Creditors, on the dates therein
specified, with financial data presented for its pre-existing fiscal periods and
in a manner which conforms with GAAP as in effect immediately prior to such
change.  Without limitation of the foregoing, if any joint venture, partnership
or limited liability company in which Borrower holds a 50% or smaller interest
shall be consolidated with Borrower under GAAP, it shall not be treated as a
Subsidiary hereunder unless such venture, partnership or company otherwise meets
the definition of “Subsidiary” hereunder.

 

SECTION 1.4  Rounding.  Any financial ratios required to be maintained by
Borrower and the Co-Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed in
this Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

 

SECTION 1.5  Exhibits and Schedules.  All Exhibits and Schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference.  A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

SECTION 1.6  Miscellaneous Terms.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The term “or” is not exclusive.

 

33

--------------------------------------------------------------------------------


 

(f)            The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(g)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

SECTION 1.7  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

SECTION 1.8  Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the Issuing Lender, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Letters of Credit and L/C Obligations
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuing Lender, as applicable.

 

(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or maximum amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.

 

SECTION 1.9  Additional Alternative Currencies.

 

(a)           Borrower or any Co-Borrower may from time to time request that
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request, such request shall be subject to the approval of the Administrative
Agent and the Issuing Lender.

 

(b)           Any such request shall be made to the Administrative Agent and the
Issuing Lender not later than 11:00 a.m.  Las Vegas time 20 Business Days prior
to the date of the

 

34

--------------------------------------------------------------------------------


 

desired issuance of the Letter of Credit (or such other time or date as may be
agreed by the Administrative Agent and the Issuing Lender in their sole
discretion).  The Issuing Lender shall notify the Administrative Agent, not
later than 11:00 a.m.  Las Vegas time 10 Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)           Any failure by the Issuing Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Lender to permit Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and the Issuing Lender
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify Borrower or relevant Co-Borrower and such
currency shall thereupon be deemed to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances by such Issuing Lender.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.9, the Administrative Agent shall
promptly so notify Borrower or relevant Co-Borrower.

 

SECTION 1.10  Change of Currency.

 

(a)           Each obligation of Borrower or any Co-Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE 2
LOANS AND LETTERS OF CREDIT

 

SECTION 2.1  Loan Retranching-General.  Concurrently with the effectiveness of
this Agreement on the Effective Date, the Obligations under the Existing Loan
Agreement are retranched in the manner set forth in Section 6 of the Amendment
No. 1 and Restatement Agreement.  As of the Effective Date, Schedule 2.1 hereto
sets forth:

 

(a)           the outstanding principal amount of the outstanding Class A-1 and
Class A-2 Loans of each Lender as of the Effective Date, the amount of the
Class A

 

35

--------------------------------------------------------------------------------


 

Funding Requirement of each Lender, and whether the Class A Revolving
Obligations of that Lender outstanding on the Effective Date will be treated as
Class A-1 Obligations or Class A-2 Obligations;

 

(b)           the outstanding principal amount of the Class B Loans, Class C
Loans, Class D Loans and Class E Loans held by each Lender;

 

(c)           the amount of the Required Payment due to the Class C Lenders and
Class E Lenders with respect to the Class C Loans and Class E Loans on the
Effective Date; and

 

(d)           the amount of the Class A-2 Loans, Class A Funding Requirements,
Class C and Class E Loans assumed by the Increasing Lenders.

 

SECTION 2.2  The Class A Funding Requirements.

 

(a)           Prior to the Takeout Date.

 

(i)            Subject to the terms and conditions set forth herein, each
Class A Lender shall have a several obligation to make Advances to Borrower or
to any Co-Borrower pursuant to its Class A Funding Requirement, as set forth on
Schedule 2.1, in Dollars from time to time, on any Business Day prior to the
Existing Maturity Date, in an amount such that the aggregate outstanding amount
of Class A Loans of any such Class A Lender shall not exceed at any time the
amount of such Lender’s Class A Funding Requirement; provided, that:

 

(A)          each Class A Loan shall consist of Advances by the Class A Lenders,
ratably in accordance with their respective Class A Percentages;

 

(B)          after giving effect to each Class A Loan, the Class A Revolving
Obligations (and after giving effect to any concurrent payment thereof with the
proceeds of such Advances) shall not exceed the Aggregate Class A Funding
Requirements;

 

(C)          in the case of Advances made to a Co-Borrower, such Advances are
directly used to finance the development, construction or operation of
hotel/casino properties owned by that Co-Borrower; and

 

(D)          subject to the limitations set forth herein, the Advances by each
Class A Lender under its Class A Funding Requirement may be prepaid without
premium or penalty.

 

(b)           On and after the Takeout Date.  Each of the Class A-2 Lenders
hereby severally and irrevocably agrees, for itself and for each assignee of its
Class A-2 Loans, and of its related funding commitments hereunder, that on the
Takeout Date:

 

(A)          the Class A Funding Requirements of the Class A-1 Lenders shall be
terminated, without the requirement of termination of the Class A Funding
Requirements of the Class A-2 Lenders;

 

36

--------------------------------------------------------------------------------


 

(B)          the Class A-2 Lenders shall continue the term of their respective
Class A Funding Requirements to the Extended Maturity Date;

 

(C)          each Class A-2 Lender shall continue to have a several obligation
to make Advances to Borrower or to any Co-Borrower pursuant to its Class A
Funding Requirement, in Dollars from time to time, on any Business Day prior to
the Extended Maturity Date, in an amount such that the aggregate outstanding
amount of Class A-2 Loans of any such Class A-2 Lender shall not exceed at any
time the amount of such Lender’s Class A Funding Requirement; provided, that:

 

(w)          each Class A Loan made on or after the Takeout Date shall consist
of Advances by the Class A-2 Lenders, ratably in accordance with their
respective Class A Percentages, as adjusted by the termination of the Class A
Funding Requirements of the Class A-1 Lenders;

 

(x)           after giving effect to each Class A Loan, the Class A Revolving
Obligations (and after giving effect to any concurrent payment thereof with the
proceeds of such Advances) shall not exceed the Aggregate Class A Funding
Requirements;

 

(y)           in the case of Advances made to a Co-Borrower, such Advances are
directly used to finance the development, construction or operation of
hotel/casino properties owned by that Co-Borrower; and

 

(z)           subject to the limitations set forth herein, the Advances by each
Class A Lender under its Class A Funding Requirement may be prepaid without
premium or penalty.

 

(c)           Each of Borrower and Detroit acknowledges that, pursuant to the
Amendment No. 1 and Restatement Agreement, it has irrevocably surrendered its
right to re-borrow any portion of the Class B Loans or Class C Loans that is
repaid or prepaid.

 

(d)           Subject to the provisions of this clause (d) and the limitations
set forth in Article 3, the Loans may be prepaid without premium or penalty.  If
Borrower or the Co-Borrowers consummate a Repricing Transaction at any time
prior to the first anniversary of the Effective Date, Borrower will concurrently
pay to the Administrative Agent, for the ratable account of the affected
Lenders, a fee equal to 1.00% of the aggregate principal amount of the Extended
Loans which are prepaid or refinanced pursuant to that Repricing Transaction.

 

(e)           Unless Borrower or its Restricted Subsidiaries Dispose of the
Detroit Collateral pursuant to Sections 3.1(h) and 6.9(g), any unutilized
portion of the Aggregate Class A Funding Requirements resulting from Loans
repaid by Detroit may be utilized only by Detroit (and not Borrower) for
Borrowings or Letters of Credit, unless the Requisite Lenders otherwise agree.

 

SECTION 2.3  Generally Applicable Lending Procedures.

 

(a)           Subject to the next sentence, all Loans (other than Swing Line
Loans) shall be made pursuant to a Request for Loan that shall specify the
requested (i) date of such Loans,

 

37

--------------------------------------------------------------------------------


 

(ii) Type of Loans, (iii) aggregate amount of such Loans, (iv) Class of Loans
and (v) in the case of a LIBOR Loan, the Interest Period for such Loans.  Unless
the Administrative Agent, in its sole and absolute discretion, has notified
Borrower or the relevant Co-Borrower to the contrary, all Loans may be requested
by telephone by a Responsible Official of Borrower or the relevant Co-Borrower,
in which case Borrower or the relevant Co-Borrower shall confirm such request by
promptly delivering a Request for Loan in person or by telecopier conforming to
the preceding sentence to the Administrative Agent.  The Administrative Agent
shall incur no liability whatsoever hereunder in acting upon any telephonic
request purportedly made by a Responsible Official of Borrower or the relevant
Co-Borrower, and Borrower and the Co-Borrowers hereby agree to indemnify each
Creditor from any loss, cost, expense or liability as a result of so acting.

 

(b)           Promptly following receipt of each Request for Loan, the
Administrative Agent shall notify each relevant Lender by telephone, electronic
mail or telecopier (and if by telephone, promptly confirmed by electronic mail
or telecopier) of the date and type of the Loans, any applicable Interest
Period, and, in the case of Class A Loans, that Class A Lender’s Pro Rata Share
of the Class A Loans.

 

(c)           Not later than 11:00 a.m., Las Vegas time, on the date specified
for any Class A Loan, which date must be a Business Day, each Lender having a
Class A Funding Requirement shall make an Advance ratably in accordance with its
respective Class A Percentage available to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds.  Upon satisfaction
or waiver of the applicable conditions set forth in Article 8, all such Advances
shall be credited on that date in immediately available funds to the Deposit
Account for Borrower or that Co-Borrower.

 

(d)           Unless the Requisite Lenders otherwise consent, each Class A Loan
shall be in an integral multiple of $1,000,000 which is not less than $5,000,000
(or any residual portion of the Class A Funding Requirements).

 

(e)           Upon the request of any Lender made through the Administrative
Agent, Borrower and Co-Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note or Notes evidencing the amount of that
Lender’s commitment to make Class A-1 Loans or Class A-2 Loans, and/or the
outstanding principal amount of its Class B, Class C, Class D or Class E Loans.

 

(f)            A Request for Loan shall be irrevocable upon the Administrative
Agent’s first notification thereof.

 

(g)           If no Request for Loan (or telephonic request for Loan referred to
in the second sentence of Section 2.3(a), if applicable) has been made within
the requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of
the Interest Period for any LIBOR Loan, then on the last day of such Interest
Period, such LIBOR Loan shall be automatically converted into a Base Rate Loan
in the same amount.

 

(h)           If a Class A Loan is to be made on the same date that another
Class A Loan is due and payable:

 

38

--------------------------------------------------------------------------------


 

(i)            the Lenders shall make available to the Administrative Agent (or
the Administrative Agent shall make available to the Lenders) the net amount of
funds giving effect to both such Loans and the effect for purposes of this
Agreement shall be the same as if separate transfers of funds had been made with
respect to each such Loan; and

 

(ii)           in the case where the same Party is the primary borrower of both
such Loans, Borrower or the relevant Co-Borrower shall make available to the
Administrative Agent (or the Administrative Agent shall make available to such
Party) the net amount of funds giving effect to both such Loans and the effect
for purposes of this Agreement shall be the same as if separate transfers of
funds had been made with respect to each such Loan.

 

SECTION 2.4  Base Rate Loans.  Each request by Borrower or any Co-Borrower for a
Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic
request for Loan referred to in the second sentence of Section 2.3(a), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 10:00 a.m., Las Vegas time, on the date (which must be a
Business Day) of the requested Base Rate Loan.  All Loans shall constitute Base
Rate Loans unless properly designated as LIBOR Loans pursuant to Section 2.3.

 

SECTION 2.5  LIBOR Loans.

 

(a)           Each request by Borrower or any Co-Borrower for a LIBOR Loan
(including any conversion or continuation thereof) shall be made pursuant to a
Request for Loan (or telephonic request for Loan referred to in the second
sentence of Section 2.3(a), if applicable) received by the Administrative Agent,
at the Administrative Agent’s Office, not later than 10:00 a.m., Las Vegas time,
at least three Business Days before the first day of the applicable Interest
Period.

 

(b)           On the date which is two Business Days before the first day of the
applicable Interest Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR (which determination shall be conclusive
in the absence of manifest error) and promptly shall give notice of the same to
Borrower and any relevant Co-Borrowers and the Lenders by telephone or
telecopier (and if by telephone, promptly confirmed by telecopier).

 

(c)           Unless the Administrative Agent and the Requisite Lenders
otherwise consent, no more than twenty-five LIBOR Loans shall be outstanding at
any one time.

 

(d)           No LIBOR Loan may be requested during the continuation of a
Default or Event of Default.

 

(e)           Nothing contained herein shall require any Lender to fund any
LIBOR Advance in the Designated Market.

 

SECTION 2.6  Letters of Credit.

 

(a)           Letter of Credit Subfacility.  (i)  Each of the Existing Letters
of Credit shall be deemed issued and outstanding hereunder and deemed to have
been issued pursuant to the Class A Funding Requirements.  None of the Class B
Lenders nor the Class C Lenders shall, in

 

39

--------------------------------------------------------------------------------


 

their capacities as such, have any continuing liability in respect of the
Existing Letters of Credit, nor any obligation to participate in Letters of
Credit which are hereafter issued.  Each Class A Lender shall, in its capacities
as such, continue to be obligated in respect of each Existing Letter of Credit,
and shall be deemed to have purchased a ratable participation, in accordance
with its Class A Funding Requirement, in each Existing Letter of Credit.

 

(ii)           Subject to the terms and conditions of this Agreement (including
Section 8.2), Borrower or any Co-Borrower may request from time to time during
the period from the Effective Date through the day prior to the Letter of Credit
Expiration Date that the Issuing Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.6, issue Letters of Credit in Dollars
or in one or more Alternative Currencies for the account of Borrower or the
relevant Co-Borrower, and each Issuing Lender agrees to issue for the account of
Borrower or the relevant Co-Borrower one or more Letters of Credit in Dollars or
in one or more Alternative Currencies and to amend Letters of Credit previously
issued by it in accordance with clause (b) below; provided that:

 

(A)          Borrower or the relevant Co-Borrower shall not request that any
Issuing Lender issue any Letter of Credit if, after giving effect to such
issuance, the aggregate outstanding principal amount of the Class A Revolving
Obligations exceeds the Aggregate Class A Funding Requirements;

 

(B)          in no event shall any Issuing Lender issue any Letter of Credit
having an expiration date after the Existing Maturity Date unless and until the
Takeout Date has occurred;

 

(C)          Borrower or the relevant Co-Borrower shall not request any Letter
of Credit if, after giving effect to such issuance, the Letter of Credit Usage
would exceed the lesser of (A) any limit established by Law after the Effective
Date on the Issuing Lender’s ability to issue the requested Letter of Credit or
(B) $250,000,000; and

 

(D)          prior to the issuance of any Letter of Credit the Issuing Lender
shall request confirmation by telephone from the Administrative Agent that such
Letter of Credit may be issued and shall have received electronic confirmation
from the Administrative Agent to that effect.  Letters of Credit may be
denominated in Dollars or in an Alternative Currency as requested by Borrower
(the currency shall be deemed to be Dollars unless specifically requested by
Borrower); provided that in respect of any Letter of Credit issued in an
Alternative Currency, (A) the Administrative Agent shall be entitled to mark to
market the exposure associated with such Letters of Credit at such time
intervals, and using such methods, as the Administrative Agent may determine in
its discretion, and (B) all fees payable in respect of such Letters of Credit
shall continue to be payable in Dollars.

 

40

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Issuing Lender shall not be obligated to
issue any Letter of Credit if:

 

(E)           on or prior to the Business Day immediately preceding the issuance
thereof any Class A Lender has notified the Administrative Agent or the Issuing
Lender in writing that the conditions set forth in Section 8.2 have not been
satisfied with respect to the issuance of such Letter of Credit;

 

(F)           any order, judgment or decree of any Governmental Agency or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Agency with jurisdiction over the Issuing Lender shall prohibit, or
request that the Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender are not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;

 

(G)          the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender;

 

(H)          the Issuing Lender does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;

 

(I)            the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all of the Lenders have
approved such expiry date; or

 

(J)            a default of any Lender’s obligations to fund under
Section 2.6(c) or any other provision of this Agreement exists or any Lender is
at such time an Impacted Lender, unless the applicable Issuing Lender has
entered into arrangements satisfactory to such Issuing Lender with Borrower or
such Lender to eliminate such Issuing Lender’s risk with respect to such Lender.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower or any Co-Borrower delivered to the Issuing
Lender (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Official
of Borrower or the relevant Co-Borrower.  Each Letter of Credit Application
submitted by Borrower (or any Co-Borrower) shall be deemed to be a
representation and warranty that the conditions specified in Section 8.2 have
been satisfied on and as of the date of the issuance of the Letter of Credit
requested thereby.  Such Letter of Credit Application must be received by the
Issuing Lender and the Administrative Agent not later than 1:00 p.m., Las Vegas
time, at least three Business Days (or such later date and time as the Issuing
Lender may

 

41

--------------------------------------------------------------------------------


 

agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing
Lender:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the Issuing Lender may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender (W) the Letter of Credit to be amended;
(X) the proposed date of amendment thereof (which shall be a Business Day);
(Y) the nature of the proposed amendment; and (Z) such other matters as the
Issuing Lender may require.  Additionally, Borrower (or the applicable
Co-Borrower) shall furnish to the Issuing Lender and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Issuing
Lender or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
Issuing Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from Borrower or the relevant Co-Borrower and, if not, the
Issuing Lender will provide the Administrative Agent with a copy thereof.  Upon
receipt by the Issuing Lender of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or the relevant Co-Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the Issuing Lender’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Class A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a risk participation
in such Letter of Credit in an amount equal to (a) the amount of such Letter of
Credit times (b) that Lender’s Class A Percentage.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising Lender with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to Borrower or the
relevant Co-Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Lender shall notify
Borrower or the relevant Co-Borrower and the Administrative Agent thereof.  In
the case of a Letter of Credit denominated in an Alternative Currency, Borrower
or the relevant Co-Borrower shall reimburse the Issuing Lender in such
Alternative Currency, unless (A) the Issuing

 

42

--------------------------------------------------------------------------------


 

Lender (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, Borrower or the relevant Co-Borrower shall have
notified the Issuing Lender promptly following receipt of the notice of drawing
that Borrower or the relevant Co ¬Borrower will reimburse the Issuing Lender in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the Issuing Lender
shall notify Borrower or the relevant Co-Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m., Las Vegas time, on the date of any payment by the Issuing
Lender under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by the Issuing Lender under a Letter of Credit
to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
Borrower or the relevant Co-Borrower shall reimburse the Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency.  If Borrower or the relevant Co-Borrower fails to so
reimburse that Issuing Lender by such time, the Administrative Agent shall
promptly notify each Class A Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Class A Percentage in respect thereof.  In such event, Borrower shall
be deemed to have requested a Base Rate Loan under the Class A Funding
Requirements to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.1(i) for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Class A Funding Requirements
and the conditions set forth in Section 8.1 (other than the delivery of a
Request for Loan).  Any notice given by an Issuing Lender or the Administrative
Agent pursuant to this Section 2.6(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)           Each Class A Lender (including any Class A Lender acting as
Issuing Lender) shall upon any notice pursuant to Section 2.6(c)(i) make funds
available, in Dollars, to the Administrative Agent for the account of that
Issuing Lender at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m., Las Vegas
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.6(c)(iii), each Class A Lender
that so makes funds available shall be deemed to have made a Advance to Borrower
or the relevant Co-Borrower in such amount.  The Administrative Agent shall
remit the funds so received to that Issuing Lender in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Base Rate Loan because the conditions set forth in Section 8.1
cannot be satisfied or for any other reason, Borrower or the relevant
Co-Borrower shall be deemed to have incurred from the Issuing Lender an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each

 

43

--------------------------------------------------------------------------------


 

Class A Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.6(c)(ii) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Class A Lender in satisfaction of its participation obligation under
this Section 2.6.

 

(iv)          Until each Class A Lender funds its Advance or L/C Advance
pursuant to this Section 2.6(c) to reimburse the Issuing Lender for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the Issuing Lender.

 

(v)           Each Class A Lender’s obligation to make Advances or L/C Advances
to reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.6(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, Borrower, any Co-Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Class A Lender’s obligation to make
Advances pursuant to this Section 2.6(c) is subject to the conditions set forth
in Section 8.1 (other than delivery by Borrower or any Co-Borrower of a Request
for Loan).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of Borrower or the relevant Co-Borrower to reimburse the Issuing
Lender for the amount of any payment made by that Issuing Lender under any
Letter of Credit, together with interest as provided herein.

 

(vi)          If any Class A Lender fails to make available to the
Administrative Agent for the account of an Issuing Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.6(c) by the time specified in Section 2.6(c)(ii), that Issuing Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to that Issuing Lender at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  A certificate of the Issuing Lender submitted
to any Class A Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Issuing Lender has made a payment under any
Letter of Credit and has received from any Class A Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.6(c), if the
Administrative Agent receives for the account of that Issuing Lender any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from Borrower, or the relevant Co-Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Class A Percentage
thereof (appropriately adjusted, in the case of interest payments, to

 

44

--------------------------------------------------------------------------------


 

reflect the period of time during which such Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the Issuing Lender pursuant to Section 2.6(c)(i) is required to be
returned under any of the circumstances described in Section 11.27 (including
pursuant to any settlement entered into by that Issuing Lender in its
discretion), each Class A Lender shall pay to the Administrative Agent for the
account of the Issuing Lender its Class A Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Class A Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Class A Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower and the
Co-Borrowers to reimburse the Issuing Lender for each drawing under Letters of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that Borrower or the relevant Co-Borrower may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

45

--------------------------------------------------------------------------------


 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to Borrower or the relevant Co
Borrower or in the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or the
relevant Co Borrower.

 

Borrower or the relevant Co-Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with Borrower’s or the relevant
Co-Borrower’s instructions or other irregularity, Borrower or the relevant
Co-Borrower will immediately notify the Issuing Lender.  Borrower or the
relevant Co-Borrower shall be conclusively deemed to have waived any such claim
against the Issuing Lender and its correspondents unless such notice is given as
aforesaid.

 

(f)            Role of the Issuing Lender.  Each Lender, Borrower and each of
the Co-Borrowers agree that, in paying any drawing under a Letter of Credit, the
Issuing Lender shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  None of the Issuing Lender, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Requisite
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  Borrower and the relevant
Co-Borrower hereby assume all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude
Borrower’s or the relevant Co-Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Lender, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the Issuing Lender,
shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.6(e); provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower or the relevant
Co-Borrower may have a claim against the Issuing Lender, and that Issuing Lender
may be liable to Borrower or the relevant Co-Borrower, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower or the relevant Co-Borrower which such Borrower or such
Co-Borrower proves were caused by that Issuing Lender’s willful misconduct or
gross negligence or that Issuing Lender’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or

 

46

--------------------------------------------------------------------------------


 

proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the Issuing Lender has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation remains
outstanding, or (iii) if, at any time, any Class A Lender is an Impacted Lender
(but only to the extent of the unfunded portion of such Impacted Lender’s share
of such L/C Obligation), Borrower or the relevant Co-Borrower shall immediately
Cash Collateralize the then outstanding amount of the Letter of Credit Usage (in
an amount equal to such outstanding amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be).  In
addition, the Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.  For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lender and the Class A Lenders, as collateral for the then outstanding
amount of the Letter of Credit Usage, Cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the Issuing Lender (which documents are hereby consented to by the Class A
Lenders).  Derivatives of such term have corresponding meanings.  Borrower and
Co-Borrowers hereby grant to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Any Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.

 

(h)           Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by an Issuing Lender and Borrower or the relevant Co-Borrower when a Letter of
Credit is issued, (i) the Rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each Standby Letter of Credit, and (ii) the Rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Commercial Letter of Credit.

 

(i)            Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(j)            Fees for Modifications.  The issuance of any supplement,
modification, amendment, renewal, or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit, except that the issuance fees payable to Bank of America as an Issuing
Lender shall be payable as set forth in the letter agreement referred to in
Section 3.4.

 

SECTION 2.7  Swing Line.  (a) Subject to the terms and conditions set forth
herein, from the Effective Date through the day prior to the Existing Maturity
Date (and, after the occurrence of the Takeout Date, the day prior to the
Extended Maturity Date) any Lenders hereafter designated as Swing Line Lenders
pursuant to the terms of this Agreement may, in their sole discretion, elect to
make Swing Line Loans to Borrower and each of the Co-Borrowers in such

 

47

--------------------------------------------------------------------------------


 

amounts as they may request which do not result in the Class A Revolving
Obligations being in excess of the Aggregate Class A Funding Requirements,
provided that:

 

(i)            after giving effect to each Swing Line Loan, the aggregate
principal amount of the Swing Line Outstandings shall not exceed $150,000,000;

 

(ii)           no Swing Line Lender shall be obligated to permit the aggregate
principal amount of the Swing Line Outstanding owed to that Swing Line Lender to
exceed any limit set forth in the Swing Line Documents executed in favor of that
Swing Line Lender;

 

(iii)          without the consent of all of the Lenders, no Swing Line Loan may
be made during the continuation of an Event of Default;

 

(iv)          prior to the making of the initial Swing Line Loan by the relevant
Swing Line Lender, Borrower or the relevant Co-Borrower shall have provided the
relevant Swing Line Lender with a note or other Swing Line Documents in form and
substance reasonably satisfactory to that Swing Line Lender; and

 

(v)           the relevant Swing Line Lender has not given at least twenty-four
hours prior notice to Borrower that availability under the Swing Line is
suspended or terminated.  Borrower and the Co-Borrowers may borrow, repay and
reborrow under this Section.

 

Unless notified to the contrary by the Administrative Agent, borrowings under
the Swing Line may be made in amounts which are integral multiples of $100,000
upon telephonic request by a Responsible Official of Borrower or the relevant
Co-Borrower made to the Administrative Agent (and to the relevant Swing Line
Lender, if the Swing Line Lender is not Bank of America) not later than
1:00 p.m., Las Vegas time, on the Business Day of the requested borrowing (which
telephonic request shall be promptly confirmed in writing by telecopier),
provided that if the requested Swing Line Loan is to be credited to an account
which is not with the Swing Line Lender, the request must be submitted by
11:30 a.m., Las Vegas time.  Promptly after receipt of such a request for
borrowing, the Administrative Agent shall provide telephonic verification to the
relevant Swing Line Lender that, after giving effect to such request, the
Class A Revolving Obligations will not exceed the then effective Aggregate
Class A Funding Requirements (and such verification shall be promptly confirmed
in writing by telecopier or by email).  Unless notified to the contrary by the
relevant Swing Line Lender, each repayment of a Swing Line Loan shall be in an
amount which is an integral multiple of $100,000.  If Borrower or the relevant
Co-Borrower instructs a Swing Line Lender to debit its demand deposit account at
that Swing Line Lender in the amount of any payment with respect to a Swing Line
Loan, or that Swing Line Lender otherwise receives repayment, after 3:00 p.m.,
Las Vegas time, on a Business Day, such payment shall be deemed received on the
next Business Day.  Each Swing Line Lender shall promptly notify the
Administrative Agent of the Swing Line Outstandings each time there is a change
therein or if it suspends or terminates availability under its Swing Line

 

(b)           Swing Line Loans shall bear interest at a rate per annum agreed to
from time to time by Borrower and the relevant Swing Line Lender.  Interest
shall be payable on such dates, as may be specified by the relevant Swing Line
Lender and in any event on the Existing Maturity

 

48

--------------------------------------------------------------------------------


 

Date (and if the Takeout Date occurs on the Extended Maturity Date).  Each Swing
Line Lender shall be responsible for invoicing Borrower or the relevant Co
Borrower for such interest on Swing Line Loans made by it.  Interest payable on
each Swing Line Loan is solely for the account of the Swing Line Lender making
that Swing Line Loan (subject to clause (d) below).

 

(c)           A Swing Line Loan shall be payable within five Business Days after
demand made by the relevant Swing Line Lender and in any event on the date when
all other Obligations are due.

 

(d)           Upon the making of a Swing Line Loan in accordance with
Section 2.7(a), each Class A Lender shall be deemed to have purchased from the
relevant Swing Line Lender a participation therein in an amount equal to that
Lender’s Class A Percentage of the Aggregate Class A Funding Requirements times
the amount of the Swing Line Loan.  Upon demand made by the relevant Swing Line
Lender through the Administrative Agent, each Class A Lender shall, according to
its Class A Percentage, promptly provide to such Swing Line Lender its purchase
price therefor in an amount equal to its participation therein.  The obligation
of each Class A Lender to so provide its purchase price to a Swing Line Lender
shall be absolute and unconditional (subject only to the making of a demand upon
that Class A Lender by such Swing Line Lender) and shall not be affected by the
occurrence of a Default or Event of Default; provided that no Class A Lender
shall be obligated to purchase (i) Swing Line Loans to the extent that the
aggregate Swing Line Outstandings are in excess of $150,000,000 or to the extent
that the Class A Revolving Obligations exceed the Aggregate Class A Funding
Requirements and (ii) any Swing Line Loan made (absent the consent of all of the
Class A Lenders at any time when the applicable conditions set forth in
Section 8.1 have not been satisfied).  Each Class A Lender that has provided to
a Swing Line Lender the purchase price due for its participation in Swing Line
Loans shall thereupon acquire a pro rata participation, to the extent of
payment, in the claim of such Swing Line Lender against Borrower and the
Co-Borrowers for principal and interest and shall share, in accordance with that
pro rata participation, in any principal payment made by Borrower or the
Co-Borrowers with respect to such claim and in any interest payment made by
Borrower or the Co-Borrowers (but only with respect to periods subsequent to the
date such Class A Lender paid the Swing Line Lender its purchase price) with
respect to such claim.

 

(e)           Upon any demand for payment of the Swing Line Outstandings by a
Swing Line Lender (unless Borrower or the relevant Co-Borrower has made other
arrangements acceptable to such Swing Line Lender to reduce the Swing Line
Outstandings to $0), Borrower or the relevant Co-Borrower, as applicable, shall
request a Class A Loan pursuant to Section 2.3 sufficient to repay all Swing
Line Outstandings to that Swing Line Lender.  In each case, the Administrative
Agent shall automatically provide the respective Advances made by each Class A
Lender to the relevant Swing Line Lender (which such Swing Line Lender shall
then apply to the Swing Line Outstandings).  In the event that Borrower and the
Co-Borrowers fail to request a Loan within the time specified by Section 2.3 on
any such date, the Administrative Agent may, but is not required to, without
notice to or the consent of Borrower or the Co-Borrowers, cause Advances to be
made by the Class A Lenders under their respective Class A Funding Requirements
in amounts which are sufficient to reduce the Swing Line Outstandings as
required above.  The conditions precedent set forth in Article 8 shall not apply
to Advances to be made by the Class A Lenders pursuant to the three preceding
sentences but the Class A Lenders shall not be obligated to make such Advances
to the extent that the conditions set forth in

 

49

--------------------------------------------------------------------------------


 

Section 2.7(a)(i), (ii) and (iii) were not satisfied as to any Swing Line Loan
which is part of such Swing Line Outstandings.  The proceeds of such Advances
shall be paid directly to the Swing Line Lender for application to the Swing
Line Outstandings.

 

SECTION 2.8  Co-Borrowers.  Detroit shall continue to have the right to request
Loans, Swing Line Loans and Letters of Credit through the Administrative Agent
directly from the Lenders, the Swing Line Lenders and the Issuing Lender,
subject to the terms and conditions set forth herein.  Upon such prior notice as
reasonably requested by Administrative Agent, Borrower may designate one or more
Guarantors which are United States domestic Persons to be additional joint and
several direct Co-Borrowers hereunder by written request to the Administrative
Agent accompanied by (a) an executed Assumption Agreement and appropriate Notes
(to the extent requested by any Lender) executed by the designated Guarantor,
(b) a certificate of good standing of the designated Guarantor in the
jurisdiction of its incorporation or organization, (c) a certified resolution
authorizing the execution and delivery of the Assumption Agreement and such
Notes, (d) a written consent to the Assumption Agreement executed by each other
Guarantor, (e) appropriate written legal opinions with respect to the
Co-Borrower and the Assumption Agreement and (f) such documentation and other
evidence as is reasonably requested by the Administrative Agent or any Lender in
order for the Administrative Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under the Act and under similar regulations.  The Administrative
Agent shall promptly notify the Lenders of such request, together with copies of
such of the foregoing as any Lender may request and the designated Guarantor
shall become a Co-Borrower hereunder.  Notwithstanding the other provisions of
this Section 2.9, (i) each Loan and Letter of Credit made hereunder to Detroit
or any other Co-Borrower shall be used solely and directly to finance and/or
refinance the development, construction or operation of hotel/casino properties
owned by that Co-Borrower, and (ii) the liability of Detroit is limited to the
portion of the Obligations which are actually borrowed or received by Detroit
and shall reduce from time to time in the manner set forth in the Detroit
Orders.

 

SECTION 2.9  Reduction of the Aggregate Class A Funding Requirements.

 

(a)           Borrower and the Co-Borrowers shall have the right, at any time
and from time to time, without penalty or charge, upon at least three Business
Days’ prior written notice by a Responsible Official of Borrower and the
Co-Borrowers to the Administrative Agent, voluntarily to reduce, permanently and
irrevocably, in aggregate principal amounts in an integral multiple of
$1,000,000 (but in the case of reductions, not less than $5,000,000), or to
terminate, all or a portion of the then undisbursed portion of the Aggregate
Class A Funding Requirements (ratably as to each Class A Lender); provided that
the Aggregate Class A Funding Requirements may not be so reduced to an amount
which is less than the then outstanding Class A Revolving Obligations.

 

(b)           Each reduction in the amount of the Aggregate Class A Funding
Requirements shall result in a corresponding reduction in the amount of the
Revolving Commitment.

 

(c)           The Administrative Agent shall promptly notify the Lenders of any
reduction or termination of the Class A Funding Requirements under this Section.

 

50

--------------------------------------------------------------------------------


 

SECTION 2.10  Optional Termination of Commitments.  Following the occurrence of
a Change in Control, the Requisite Lenders may in their sole and absolute
discretion elect to terminate the Commitments during the sixty day period
immediately subsequent to the later of (a) such occurrence or (b) the earlier of
(i) receipt of written notice to the Administrative Agent of the Change in
Control from Borrower and the Co-Borrowers, or (ii) if no such notice has been
received by the Administrative Agent, the date upon which the Administrative
Agent has actual knowledge thereof.  In the event that the Lenders elect to so
terminate the Commitments, the Commitments shall be terminated (and the Loans
shall be due and payable) effective on the date that is sixty days subsequent to
written notice from the Administrative Agent to Borrower and the Co-Borrowers
thereof.

 

SECTION 2.11  Administrative Agent’s Right to Assume Funds Available for
Advances.  Unless the Administrative Agent shall have been notified by any
Lender no later than 10:00 a.m., Las Vegas time, on the Business Day of the
proposed funding by the Administrative Agent of any Loan that such Lender does
not intend to make available to the Administrative Agent such Lender’s portion
of the total amount of such Loan, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
the Loan and the Administrative Agent may, in reliance upon such assumption,
make available to Borrower or the relevant Co-Borrower a corresponding amount. 
If the Administrative Agent has made funds available to Borrower or a
Co-Borrower based on such assumption and such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent promptly shall notify Borrower or that Co-Borrower who shall pay such
corresponding amount to the Administrative Agent.  The Administrative Agent also
shall be entitled to recover from such Lender interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to Borrower or the Co-Borrowers to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to the daily Federal Funds Rate.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its share of the
Class A Funding Requirements or to prejudice any rights which the Administrative
Agent, Borrower or any Co-Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

SECTION 2.12  Senior Indebtedness.  The Obligations shall be and hereby are
designated as “Senior Indebtedness” and “Senior Obligations” of Borrower and its
Restricted Subsidiaries with respect to all Subordinated Obligations, and
Borrower shall promptly provide to the trustee or other representative of the
holders of each class of Subordinated Obligations any certificate, designation
or other writing which is required by the terms of the indenture or other
instrument evidencing any Subordinated Obligations to so designate the
Obligations.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 3
PAYMENTS AND FEES

 

SECTION 3.1  Principal and Interest.

 

(a)           Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at the rates set forth or provided for
herein before and after Default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue principal and interest at the
Default Rate to the fullest extent permitted by applicable Laws.

 

(b)           Interest accrued on each Base Rate Loan on each Quarterly Payment
Date shall be due and payable on that day.  Except as otherwise provided in
Section 3.8, the unpaid principal amount of any Base Rate Loan shall bear
interest at a fluctuating rate per annum equal to the Base Rate plus the
applicable Base Rate Margin.  Each change in the interest rate under this
Section 3.1(b) due to a change in the Base Rate shall take effect simultaneously
with the corresponding change in the Base Rate.

 

(c)           Interest accrued on each LIBOR Loan shall be due and payable on
the date which is one month after the date such LIBOR Loan was made (and, every
month thereafter through the last day of the Interest Period) and on the last
day of the related Interest Period.  Except as otherwise provided in
Section 3.8, the unpaid principal amount of any LIBOR Loan shall bear interest
at a rate per annum equal to LIBOR for that LIBOR Loan plus the applicable LIBOR
Margin.

 

(d)           For the avoidance of doubt, the Class A-2 Lenders, Class C Lenders
and Class E Lenders shall receive the different interest rate margins and
Standby Letter of Credit Fees from the A-1 Lenders, the Class B Lenders and the
Class D Lenders, as specified in the definition of “Applicable Rates.”

 

(e)           If not sooner paid, the principal Indebtedness under this
Agreement shall be payable as follows:

 

(i)            the amount, if any, by which the Class A Revolving Obligations at
any time exceed the Aggregate Class A Funding Requirements shall be payable
immediately, and in full on the date on which the Commitments have been
terminated pursuant to Section 2.10;

 

(ii)           the Class C Loans and Class E Loans will be ratably repaid in an
amount which is equal to 0.25% of the principal amount thereof outstanding on
the Effective Date (after giving effect to the Required Payment), commencing on
June 30, 2013, and on each subsequent Quarterly Payment Date;

 

(iii)          the Obligations owed to the Class A-1 Lenders in relation to the
Class A Funding Requirements, the Class B Loans and the Class D Loans shall be
due and payable in their entirety on the Existing Maturity Date; and

 

52

--------------------------------------------------------------------------------


 

(iv)          the Obligations owed to the Class A-2 Lenders in relation to the
Class A Funding Requirements, the Class C Loans and the Class E Loans shall be
due and payable in full on the Extended Maturity Date).

 

(f)            The Loans and Advances made hereunder may, at any time and from
time to time, voluntarily be paid or prepaid in whole or in part without premium
or penalty, except that with respect to any voluntary prepayment under this
Section 3.1(f), (i) any partial prepayment shall be not less than $5,000,000, or
in integral multiples of $1,000,000 which are in excess of $5,000,000, (ii) the
Administrative Agent shall have received written notice of any prepayment by
9:00 a.m., Las Vegas time, on the Business Day prior to the date of prepayment
(which must be a Business Day) in the case of a Base Rate Loan, and, in the case
of a LIBOR Loan, three Business Days before the date of prepayment, which notice
shall identify the date and amount of the prepayment and the Loan(s) being
prepaid, (iii) each prepayment of principal on any LIBOR Loan shall be
accompanied by payment of interest accrued to the date of payment on the amount
of principal paid and (iv) any payment or prepayment of all or any part of any
LIBOR Loan on a day other than the last day of the applicable Interest Period
shall be subject to Section 3.7(e).  Promptly following receipt of a notice of
prepayment under clause (ii) above, the Administrative Agent shall notify each
Lender by telephone or telecopier (and if by telephone, promptly confirmed by
telecopier) of the date and amount thereof.

 

(g)           [Reserved].

 

(h)           If Borrower or any of its Restricted Subsidiaries Disposes of the
Detroit Collateral (other than such Dispositions of personal or obsolete
property in the ordinary course of business and consistent with historical
practice) pursuant to Section 6.9(g), Borrower and Detroit shall, within five
days of the receipt of the proceeds of such Disposition, prepay the Loans and
permanently reduce the Class A Funding Requirements in an amount of not less
than the Detroit Disposition Prepayment Amount (with such prepayments of the
Loans and reduction of the Class A Funding Requirements to be applied first to
the Detroit Loans and thereafter to the Loans of Borrower).  Any amounts so
repaid may be reborrowed only with the prior written consent of Requisite
Lenders.

 

(i)            Except as otherwise provided in clause (h) above, Borrower shall,
within ten days of the receipt thereof, use 50% of the Net Cash Proceeds of any
Disposition pursuant to Section 6.9(h) or (i) and any other Disposition not
otherwise permitted under Section 6.9 to prepay the Loans and permanently reduce
the Aggregate Class A Funding Requirements, provided that, Net Cash Proceeds
shall exclude all sums paid to retire Indebtedness attributable to the asset
which is the subject of the Disposition.  The application of the prepayments
required by this clause (i) shall be made in the manner contemplated by
Section 3.1(i) of the Prior Loan Agreement (i.e., on a pro rata basis to the
Term Loans and to the Revolving Commitments under the Prior Loan Agreement), it
being understood that (A) the portion of such prepayments allocable to the Term
Loans shall be applied ratably to the then outstanding Class D Loans and Class E
Loans, and (B) that the portion of such prepayments allocable to the Revolving
Commitments shall be applied ratably to reduce the Class A Funding Requirements,
the Class B Loans and the Class C Loans.

 

53

--------------------------------------------------------------------------------


 

(j)            Within ten days following the issuance of any Indebtedness
pursuant to Section 6.7(i), unless otherwise waived by the Requisite Lenders,
Borrower shall use 50% of the Net Cash Proceeds in excess of the first
$250,000,000 in aggregate Net Cash Proceeds following the Effective Date to
permanently prepay the Loans, applied ratably to the then outstanding Loans by
Class (for this purpose, treating the Class A Funding Requirement as being fully
outstanding as Class A Loans) and, to the extent applied to the Class A Loans,
shall permanently reduce the Aggregate Class A Funding Requirement.

 

(k)           Upon the incurrence of any Indebtedness pursuant to
Section 6.7(j) that results in Net Cash Proceeds that are not utilized
concurrently (or in any event, that are not utilized within the ten day period
set forth in this Section 3.1(k)) to repay, prepay or refinance Interim
Maturities, Borrower shall, unless waived by the Requisite Lenders, within ten
days of the receipt thereof, use 100% of such unutilized Net Cash Proceeds to
prepay any outstanding Class A Loans (but without any reduction of the Class A
Funding Requirements); provided that, any amounts so prepaid after the Effective
Date may thereafter be reborrowed by Borrower only:

 

(i)            to repay or prepay outstanding Interim Maturities pursuant to a
Request for Loan which further shall identify the Interim Maturities to be
repaid or prepaid, or

 

(ii)           to prepay the Loans and permanently reduce the Commitments,
applied on a pro rata basis to the Term Loans and to the Revolving Commitments,
it being understood that (A) the portion of such prepayments allocable to the
Term Loans shall be applied ratably to the then outstanding Class D Loans and
Class E Loans, and (B) that the portion of such prepayments allocable to the
Revolving Commitments shall be applied ratably to reduce the Class A Funding
Requirements, the Class B Loans and the Class C Loans, or

 

(iii)          during any period beginning on the date that is two Business Days
before the last Business Day of any Fiscal Quarter and ending on the last
Business Day of such Fiscal Quarter, so long as any such reborrowed amount is
prepaid by not later than the second Business Day of the following Fiscal
Quarter and may not be reborrowed except as set forth in this Section 3.1(k).

 

SECTION 3.2  [Reserved]

 

SECTION 3.3  Unused Fees.  From the Effective Date, Borrower and the
Co-Borrowers shall pay to the Administrative Agent, for the ratable accounts of
the Class A Lenders according to their respective Class A Funding Requirements,
an unused fee equal to the applicable Unused Fee Rate in effect from time to
time times the difference between (i) the principal amount of the Aggregate
Class A Funding Requirements, and (ii) the aggregate principal amount Class A
Revolving Obligations (including the Letters of Credit), other than the Swing
Line Outstandings (the “Unused Fee”).  The Unused Fees shall be payable
quarterly in arrears on each Quarterly Payment Date, on the Existing Maturity
Date, on the Takeout Date, on the Extended Maturity Date and upon the date of
any partial reduction or termination of the Class A Funding Requirements
pursuant to Sections 2.10, 2.11 or 11.24.

 

54

--------------------------------------------------------------------------------


 

SECTION 3.4  Letter of Credit Fees.  With respect to each Letter of Credit,
Borrower and the Co-Borrowers shall pay the following fees:

 

(a)           concurrently with the issuance of each Standby Letter of Credit,
any letter of credit issuance fee agreed to between Borrower, the relevant
Co-Borrower and the Issuing Lender, which fee shall be for the sole account of
that Issuing Lender (in the case of Bank of America, as an Issuing Lender, in
the amount set forth in a letter agreement between Borrower and Bank of
America);

 

(b)           to the Administrative Agent for the account of the Class A Lenders
in accordance with their respective Class A Funding Requirements, in Dollars, a
standby letter of credit fee in an amount equal to the applicable Standby Letter
of Credit Fee per annum times the Dollar Equivalent of the daily amount
available to be drawn under such Standby Letter of Credit (the amount available
to be drawn on such Letter of Credit shall be determined in accordance with
Section 1.7), which standby letter of credit fee shall be (i) due and payable on
each Quarterly Payment Date, commencing with the first such date to occur after
the issuance of such Standby Letter of Credit, on the Existing Maturity Date, on
the Takeout Date and on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears provided that if there
is any change in the Standby Letter of Credit Fee during any quarter, the daily
amount available to be drawn under each Standby Letter of Credit shall be
computed and multiplied by the Standby Letter of Credit Fee separately for each
period during such quarter that such Standby Letter of Credit Fee was in effect;
and

 

(c)           concurrently with each issuance, negotiation, drawing or amendment
of each Commercial Letter of Credit, to the Issuing Lender for the sole account
of that Issuing Lender, issuance, negotiation, drawing and amendment fees in the
amounts set forth from time to time as that Issuing Lender’s published scheduled
fees for such services.

 

SECTION 3.5  Agency Fees.  On March 16, 2012, and annually thereafter on each
March 16, Borrower and the Co-Borrowers shall pay to the Administrative Agent an
agency fee in such amounts as heretofore agreed upon by letter agreement between
Borrower and Bank of America and Banc of America Securities LLC.  The agency fee
is for the services to be performed by the Administrative Agent in acting as
Administrative Agent and is fully earned on the date paid.  The agency fee paid
to the Administrative Agent is solely for its own account and is nonrefundable.

 

SECTION 3.6  Increased Commitment Costs.  If any Lender shall determine in good
faith that the introduction after the Effective Date of any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein
or any change in the interpretation or administration thereof by any central
bank or other Governmental Agency charged with the interpretation or
administration thereof, or compliance by such Lender (or its LIBOR Lending
Office) or any corporation controlling the Lender, with any request, guideline
or directive regarding capital adequacy (whether or not having the force of Law)
of any such central bank or other authority, affects or would affect the amount
of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into

 

55

--------------------------------------------------------------------------------


 

consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and such Lender’s desired return on capital) determines in good
faith that the amount of such capital is increased, or the rate of return on
capital is reduced, as a consequence of its obligations under this Agreement,
then, within ten Business Days after demand of such Lender, Borrower and the
Co-Borrowers shall pay to such Lender, from time to time as specified in good
faith by such Lender, additional amounts sufficient to compensate such Lender in
light of such circumstances, to the extent reasonably allocable to such
obligations under this Agreement, provided that Borrower and the Co-Borrowers
shall not be obligated to pay any such amount which arose prior to the date
which is ninety days preceding the date of such demand or is attributable to
periods prior to the date which is ninety days preceding the date of such
demand; provided, further, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have been enacted, adopted and issued after the Effective
Date, regardless of the date actually enacted, adopted or issued.  Each Lender’s
determination of such amounts shall be conclusive in the absence of manifest
error.  Any request for compensation by a Lender under this Section shall set
forth the basis upon which it has been determined that such an amount is due
from Borrower and the Co-Borrowers, a calculation of the amount due, and a
certification that the corresponding costs or diminished rate of return on
capital have been incurred or sustained by the Lender.  If Borrower and the
Co-Borrowers become obligated to pay a material amount under this Section to any
Lender, that Lender will be subject to removal in accordance with Section 11.24;
provided that Borrower and the Co-Borrowers shall have paid such amount to that
Lender and that Borrower and the Co-Borrowers, within the thirty day period
following the date of such payment, shall have notified that Lender in writing
of their intent to so remove the Lender.

 

SECTION 3.7  LIBOR Costs and Related Matters.  (a)  In the event that any
Governmental Agency imposes on any Lender any reserve or comparable requirement
(including any emergency, supplemental or other reserve) with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “eurocurrency liabilities”) of that Lender, Borrower or the
relevant Co-Borrower shall pay that Lender within five Business Days after
demand all amounts necessary to compensate such Lender (determined as though
such Lender’s LIBOR Lending Office had funded 100% of its LIBOR Advance in the
Designated Market) in respect of the imposition of such reserve requirements. 
The Lender’s determination of such amount shall be conclusive in the absence of
manifest error.

 

(b)           If, after the Effective Date, the existence or occurrence of any
Special Eurodollar Circumstance:

 

(i)            shall subject any Lender or its LIBOR Lending Office to any tax,
duty or other charge or cost with respect to any LIBOR Advance, any of its Notes
evidencing LIBOR Advances or its obligation to make LIBOR Advances, or shall
change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any LIBOR Advance or any other amounts due under
this Agreement in respect of any LIBOR Advance, any of its Notes evidencing

 

56

--------------------------------------------------------------------------------


 

LIBOR Advances or its obligation to make LIBOR Advances, excluding (i) taxes
imposed on or measured in whole or in part by its overall net income, gross
income or gross receipts, (ii) franchise taxes imposed by (A) any jurisdiction
(or political subdivision thereof) in which it is organized or maintains its
principal office or LIBOR Lending Office or (B) any jurisdiction (or political
subdivision thereof) in which it is “doing business,” and (iii) any withholding
taxes or other taxes based on gross income imposed by the United States of
America for any period with respect to which it has failed to provide Borrower
or the relevant Co- Borrower with the appropriate form or forms required by
Section 11.21, to the extent such forms are then available under applicable
Laws;

 

(ii)           shall impose, modify or deem applicable any reserve not
applicable or deemed applicable on the Effective Date (including any reserve
imposed by the Board of Governors of the Federal Reserve System, special
deposit, capital or similar requirements against assets of, deposits with or for
the account of, or credit extended by, any Lender or its LIBOR Lending Office);
or

 

(iii)          shall impose on any Lender or its LIBOR Lending Office or the
Designated Market any other condition affecting any LIBOR Advance, any of its
Notes evidencing LIBOR Advances, its obligation to make LIBOR Advances or this
Agreement, or shall otherwise affect any of the same;

 

(iv)          and the result of any of the foregoing, as determined in good
faith by such Lender, increases the cost to such Lender or its LIBOR Lending
Office of making or maintaining any LIBOR Advance or in respect of any LIBOR
Advance, any of its Notes evidencing LIBOR Advances or its obligation to make
LIBOR Advances or reduces the amount of any sum received or receivable by such
Lender or its LIBOR Lending Office with respect to any LIBOR Advance, any of its
Notes evidencing LIBOR Advances or its obligation to make LIBOR Advances
(assuming such Lender’s LIBOR Lending Office had funded 100% of its LIBOR
Advance in the Designated Market), then, within five Business Days after demand
by such Lender (with a copy to the Administrative Agent), Borrower and the
Co-Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction (determined as
though such Lender’s LIBOR Lending Office had funded 100% of its LIBOR Advance
in the Designated Market).  A statement of any Lender claiming compensation
under this clause (b) and setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.

 

(c)           If, after the Effective Date, the existence or occurrence of any
Special Eurodollar Circumstance shall, in the good faith opinion of any Lender,
make it unlawful or impossible for such Lender or its LIBOR Lending Office to
make, maintain or fund its portion of any LIBOR Advance or materially restrict
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the Designated Market, or to determine or charge interest rates based
upon LIBOR, and such Lender shall so notify the Administrative Agent, then such
Lender’s obligation to make LIBOR Advances shall be suspended for the duration
of such illegality or impossibility and the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent forthwith shall give notice thereof to the other Lenders,
Borrower and the Co-Borrowers.  Upon receipt of such notice, the outstanding
principal amount of such Lender’s LIBOR Advances, together with accrued interest
thereon, automatically shall be converted to Base Rate Advances on either
(1) the last day of the Interest Period(s) applicable to such LIBOR Advances if
such Lender may lawfully continue to maintain and fund such LIBOR Advances to
such day(s) or (2) immediately if such Lender may not lawfully continue to fund
and maintain such LIBOR Advances to such day(s), provided that in such event the
conversion shall not be subject to payment of a prepayment fee under clause
(e) of this Section.  Each Lender agrees to endeavor promptly to notify Borrower
and the Co-Borrowers of any event occurring after the Effective Date of which it
has actual knowledge, which will cause that Lender to notify the Administrative
Agent under this Section, and agrees to designate a different LIBOR Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.  In the event that any Lender is unable, for the reasons set
forth above, to make, maintain or fund its portion of any LIBOR Loan or Advance,
such Lender shall fund such amount as a Base Rate Advance for the same period of
time, and such amount shall be treated in all respects as a Base Rate Advance. 
Any Lender whose obligation to make LIBOR Advances has been suspended under this
Section shall promptly notify the Administrative Agent and Borrower of the
cessation of the Special Eurodollar Circumstance which gave rise to such
suspension.

 

(d)           If, with respect to any proposed LIBOR Loan:

 

(i)            the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Market generally that are beyond the
reasonable control of the Lenders, deposits in Dollars (in the applicable
amounts) are not being offered to any Lender in the Designated Market for the
applicable Interest Period; or

 

(ii)           the Requisite Lenders advise the Administrative Agent that LIBOR
as determined by the Administrative Agent (i) does not represent the effective
pricing to such Lenders for deposits in Dollars in the Designated Market in the
relevant amount for the applicable Interest Period, or (ii) will not adequately
and fairly reflect the cost to such Lenders of making the applicable LIBOR
Advances;

 

then the Administrative Agent forthwith shall give notice thereof to Borrower or
the relevant Co- Borrower and the Lenders, whereupon until the Administrative
Agent notifies Borrower or the relevant Co-Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of the Lenders to
make any future LIBOR Advances shall be suspended unless (but only if clause
(2) above is the basis for such suspension) Borrower and each Co-Borrower notify
the Administrative Agent in writing that they elect to pay the Enhanced LIBOR
Margin with respect to all LIBOR Loans made during such period.

 

(e)           Upon payment or prepayment of any LIBOR Advance (other than as the
result of a conversion required under clause (c) of this Section) on a day other
than the last day in the applicable Interest Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower or any Co-Borrower (for a reason other than the failure of a Lender to
make an Advance) to borrow on the date or in the amount specified for a

 

58

--------------------------------------------------------------------------------


 

LIBOR Advance in any Request for Loan, or upon the failure of Borrower or any
Co-Borrower to prepay a LIBOR Loan or Advance on the date specified in a notice
of prepayment delivered to the Administrative Agent pursuant to Section 3.1(f),
Borrower and the Co-Borrowers shall pay to the appropriate Lender within 10
Business Days after demand a prepayment fee, failure to borrow fee or failure to
prepay fee, as the case may be (determined as though 100% of that Lender’s LIBOR
Advance had been funded in the Designated Market), equal to the sum of:

 

(i)            the principal amount of the LIBOR Advance prepaid or not borrowed
or prepaid, as the case may be, times (the number of days from and including the
date of prepayment or failure to borrow or prepay, as applicable, to but
excluding the last day in the applicable Interest Period divided by 360) times
the applicable Interest Differential (provided that the product of the foregoing
formula must be a positive number); plus

 

(ii)           all out-of-pocket expenses incurred by the Lender reasonably
attributable to such payment, prepayment or failure to borrow.

 

Each Lender’s determination of the amount of any prepayment fee, failure to
borrow fee or failure to prepay fee payable under this Section shall be
conclusive in the absence of manifest error.

 

(f)            Each Lender agrees to endeavor promptly to notify Borrower and
the Co-Borrowers of any event of which it has actual knowledge, occurring after
the Effective Date, which will entitle such Lender to compensation pursuant to
clause (a) or clause (b) of this Section, and agrees to designate a different
LIBOR Lending Office if such designation will avoid the need for or reduce the
amount of such compensation and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.  Any request for
compensation by a Lender under this Section shall set forth the basis upon which
it has been determined that such an amount is due from Borrower and the
Co-Borrowers, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by the Lender.

 

(g)           If any Lender claims compensation or is excused from making or
continuing LIBOR Loans or Advances under this Section:

 

(i)            Borrower and the Co-Borrowers may at any time, upon at least four
Business Days’ prior notice to the Administrative Agent and such Lender and upon
payment in full of the amounts provided for in this Section through the date of
such payment plus any prepayment fee (subject to clause (c) of this
Section) required by clause (e) of this Section, pay in full the affected LIBOR
Advances of such Lender or request that such LIBOR Advances be converted to Base
Rate Advances; and

 

(ii)           In the case where Borrower and the Co-Borrowers become obligated
to pay a material amount under this Section to any Lender, that Lender will be
subject to removal in accordance with Section 11.24; provided that Borrower and
the Co-Borrowers shall have paid such amount to that Lender and that Borrower
and the Co-Borrowers, within the thirty day period following the date of such
payment, shall have notified that Lender in writing of their intent to so remove
the Lender.

 

59

--------------------------------------------------------------------------------


 

SECTION 3.8  Late Payments.  If any installment of principal or interest or any
fee or cost or other amount payable under any Loan Document to the
Administrative Agent or any Lender is not paid when due, it shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
rate otherwise payable with respect thereto plus 2% per annum (or, in the case
of any Obligations which do not bear stated interest, at the rate then otherwise
applicable to Base Rate Loans plus 2% per annum), to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be compounded monthly, on the
last day of each calendar month, to the fullest extent permitted by applicable
Laws.

 

SECTION 3.9  Computation of Interest and Fees.  Computation of interest on Base
Rate Loans shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed; computation of interest on
LIBOR Loans and all fees under this Agreement shall be calculated on the basis
of a year of 360 days and the actual number of days elapsed.  Borrower and the
Co-Borrowers acknowledge that such latter calculation method will result in a
higher yield to the Lenders than a method based on a year of 365 or 366 days. 
Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid.  Any Loan that is repaid on the same day
on which it is made shall bear interest for one day.  Notwithstanding anything
in this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder or under
the, Notes, and any amount paid as interest hereunder or under the Notes which
would otherwise be in excess of such maximum permitted amount shall instead be
treated as a payment of principal.

 

SECTION 3.10  Non-Business Days.  If any payment to be made by Borrower, any of
the Co-Borrowers or any other Party under any Loan Document shall come due on a
day other than a Business Day, payment shall instead be considered due on the
next succeeding Business Day and the extension of time shall be reflected in
computing interest and fees.

 

SECTION 3.11  Manner and Treatment of Payments.  (a)  Each payment hereunder
(except payments pursuant to Sections 3.6, 3.7, 11.3 and 11.11) or on the Notes
or under any other Loan Document shall be made to the Administrative Agent, at
the Administrative Agent’s Office, for the account of each of the Lenders or the
Administrative Agent, as the case may be, in immediately available funds not
later than 12:00 noon, Las Vegas time (other than payments with respect to Swing
Line Loans, which must be paid directly to the relevant Swing Line Lender and
received by 3:00 p.m., Las Vegas time), on the day of payment (which must be a
Business Day).  All payments received after such time, on any Business Day,
shall be deemed received on the next succeeding Business Day.  The amount of all
payments received by the Administrative Agent for the account of each Lender
shall be immediately paid by the Administrative Agent to the applicable Lender
in immediately available funds and, if such payment was received by the
Administrative Agent by 12:00 noon, Las Vegas time, on a Business Day and not so
made available to the account of a Lender on that Business Day, the
Administrative Agent shall reimburse that Lender for the cost to such Lender of
funding the amount of such payment at the Federal Funds Rate.  All payments
shall be made in lawful money of the United States of America.

 

60

--------------------------------------------------------------------------------


 

(b)           Other than the Required Payments and fees payable in connection
with the transactions contemplated by the Amendment No. 1 and Restatement
Agreement, each payment or prepayment on account of any Loan shall be applied
pro rata according to the outstanding Advances made by the applicable Lender
comprising such Loan.

 

(c)           Each Lender shall use its best efforts to keep a record (which may
be in tangible or electronic or other intangible form) of Advances made by it
and payments received by it with respect to each such Advances and such record
shall, as against Borrower and the Co- Borrowers, be presumptive evidence of the
amounts owing.  Notwithstanding the foregoing sentence, the failure by any
Lender to keep such a record shall not affect Borrower’s and the Co Borrowers’
joint and several obligations to pay the Obligations.

 

(d)           Each payment of any amount payable by Borrower or any other Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without reduction by reason of, any taxes, assessments or other charges
imposed by any Governmental Agency, central bank or comparable authority,
excluding (i) taxes imposed on or measured in whole or in part by overall net
income, gross income or gross receipts, (ii) income or franchise taxes imposed
on any Lender by (A) any jurisdiction (or political subdivision thereof) in
which it is organized or maintains its principal office or LIBOR Lending Office
or (B) any jurisdiction (or political subdivision thereof) in which it is “doing
business,” (iii) any withholding taxes or other taxes based on gross income
imposed by the United States of America that are not attributable to any change
in any Law or the interpretation or administration of any Law by any
Governmental Agency, (iv) any withholding tax or other taxes based on gross
income imposed by the United States of America for any period with respect to
which it has failed to provide Borrower with the appropriate form or forms
required by Section 11.21, to the extent such forms are then available under
applicable Laws and (v) any taxes imposed by Sections 1471 through 1474 of the
Code as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with)
(such Code provisions collectively, “FATCA”) and any current or future
regulations or official interpretations thereof (all such non-excluded taxes,
assessments or other charges being hereinafter referred to as “Taxes”).  To the
extent that Borrower or any other Party is obligated by applicable Laws to make
any deduction or withholding on account of Taxes from any amount payable to any
Lender under this Agreement, they shall (i) make such deduction or withholding
and pay the same to the relevant Governmental Agency and (ii) pay such
additional amount to that Lender as is necessary to result in that Lender’s
receiving a net after-Tax amount equal to the amount to which that Lender would
have been entitled under this Agreement absent such deduction or withholding. 
If and when receipt of such payment results in an excess payment or credit to
that Lender on account of such Taxes, that Lender shall promptly refund such
excess to Borrower or the relevant Party.  If Borrower or any such Party becomes
obligated to pay a material amount under this Section to any Lender, that Lender
will be subject to removal in accordance with Section 11.24; provided that
Borrower or the relevant Party shall have paid such amount to that Lender and
that Borrower and the Co-Borrowers, within the thirty day period following the
date of such payment, shall have notified that Lender in writing of their intent
to so remove the Lender.

 

(e)           All payments to be made by Borrower or any Co-Borrower shall be
made without conditions or deduction for any counterclaim, defense, recoupment
or setoff.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.12  Funding Sources.  Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan or Advance in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan or Advance in any
particular place or manner, provided that each Lender which is not a bank under
the laws of the United States or any state thereof severally represents and
warrants that it has obtained the funds for its Advances in compliance with
applicable Laws and that the making of its Advances will not constitute
“prohibited transactions” as such term is defined in ERISA.

 

SECTION 3.13  Failure to Charge Not Subsequent Waiver.  Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest at the Default Rate), fee, cost or other amount payable
under any Loan Document, or to calculate any amount payable by a particular
method, on any occasion shall in no way limit or be deemed a waiver of the
Administrative Agent’s or such Lender’s right to require full payment of any
interest (including interest at the Default Rate), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

 

SECTION 3.14  Administrative Agent’s Right to Assume Payments Will be Made. 
Unless Borrower, any Co-Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that Borrower, such Co- Borrower or such Lender,
as the case may be, will not make such payment, the Administrative Agent may
assume that Borrower, such Co-Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto. 
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:

 

(a)           if Borrower or any Co-Borrower failed to make such payment, each
Lender shall forthwith on demand repay to the Administrative Agent the portion
of such assumed payment that was made available to such Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(b)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to Borrower
or any Co-Borrower to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Advance
included in the applicable Loan.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon Borrower or the Co- Borrowers, if
applicable, and Borrower or the Co-Borrowers, if applicable, shall pay such
amount to the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Advance.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Pro Rata Share of the Class A Funding Requirements or
to prejudice any rights which the Administrative Agent, Borrower or any Co-
Borrower may have against any Lender as a result of any default by such Lender
hereunder.  A notice of the Administrative Agent to any Lender, any Co-Borrower
or Borrower with respect to any amount owing under this Section 3.14 shall be
conclusive, absent manifest error.

 

SECTION 3.15  Fee Determination Detail.  The Administrative Agent and any Lender
shall provide reasonable detail to Borrower and the Co-Borrowers regarding the
manner in which the amount of any payment to the Creditors, or that Lender,
under Article 3 has been determined, concurrently with demand for such payment.

 

SECTION 3.16  Survivability.  All of Borrower’s and the Co-Borrowers’
obligations under Sections 3.6 and 3.7 shall survive for ninety days following
the date on which the Class A Funding Requirements are terminated, all
Obligations hereunder are fully paid and all Letters of Credit have expired.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Borrower and each Co-Borrower represents and warrants to the Lenders on the
Effective Date that, except as set forth in the Disclosure Schedule:

 

SECTION 4.1  Existence and Qualification; Power; Compliance With Laws.  Borrower
is a corporation duly incorporated, validly existing and in good standing under
the Laws of Delaware.  Detroit is a limited liability company duly formed,
validly existing and in good standing under the Laws of Delaware.  Borrower and
each Co-Borrower are each duly qualified or registered to transact business and
are in good standing in each other jurisdiction in which the conduct of their
business or the ownership or leasing of their Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect.  Borrower and each Co-Borrower have all requisite corporate or other
organizational power and authority to conduct their business, to own and lease
their Properties and to execute and deliver each Loan Document to which each is
a Party and to perform the Obligations, except where the failure to have such
power and authority would not constitute a Material Adverse Effect.  All
outstanding shares of the capital stock of Borrower are duly authorized, validly
issued, fully paid and non-assessable, and no holder thereof has any enforceable
right of rescission under any applicable state or federal securities Laws.  All
the Equity Interests in each Co-Borrower are duly authorized, validly issued,
fully paid and non assessable, and no holder thereof has any enforceable right
of rescission under any applicable state or federal securities Laws.  Borrower
and each Co-Borrower are in compliance with all Requirements of Law applicable
to its business as at present conducted, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Agency that are necessary for the
transaction of its business as at present conducted, except where the failure so
to comply, file, register, qualify or obtain exemptions would not constitute a
Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

SECTION 4.2  Authority; Compliance With Other Agreements and Instruments and
Government Regulations.  The execution, delivery and performance by Borrower,
each Co-Borrower and each Guarantor of the Loan Documents to which it is a Party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not:

 

(a)           Require any consent or approval not heretofore obtained of any
member, partner, director, stockholder, security holder or creditor of such
party;

 

(b)           Violate or conflict with any provision of such party’s charter,
articles of incorporation, operating agreement or bylaws, as applicable, any
provision of the Indentures governing the public Indebtedness of Borrower and
its Restricted Subsidiaries;

 

(c)           Result in or require the creation or imposition of any Lien upon
or with respect to any Property of Borrower and its Restricted Subsidiaries,
other than Liens permitted by Section 6.4; or

 

(d)           Violate any Requirement of Law applicable to such Party, subject
to obtaining the authorizations from, or filings with, the Governmental Agencies
described in the Disclosure Schedule;

 

and neither Borrower, the Co-Borrowers nor any Guarantor is in violation of, or
default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement, in any respect that constitutes a Material
Adverse Effect.  The execution and delivery of the Amendment No. 1 and
Restatement Agreement does not violate or conflict with any provision of the
Existing Loan Agreement.

 

SECTION 4.3  No Governmental Approvals Required.  Except as obtained or made on
or prior to the Effective Date, no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery and performance by Borrower and its
Restricted Subsidiaries of the Loan Documents to which it is a Party.

 

SECTION 4.4  Subsidiaries.  (a)  As of the Effective Date, the Disclosure
Schedule correctly sets forth the names, form of legal entity, ownership and
jurisdictions of organization of all Restricted Subsidiaries of Borrower. 
Except as described in the Disclosure Schedule, Borrower does not own any
capital stock, equity interest or debt security which is convertible, or
exchangeable, for capital stock or equity interests in any Person as of the
Effective Date.

 

(b)           As of the Effective Date, each Restricted Subsidiary of Borrower
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, is duly qualified or registered to transact
business and is in good standing as such in each jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, and has all requisite corporate or
other organizational power and authority to conduct its business and to own and
lease its Properties, except where the failure to qualify or register, to be in
good standing or to have such power and authority would not constitute a
Material Adverse Effect.

 

64

--------------------------------------------------------------------------------


 

(c)           As of the Effective Date, each Restricted Subsidiary of Borrower
is in compliance with all Requirements of Law applicable to its business as at
present conducted, has obtained all authorizations, consents, approvals, orders,
licenses, and permits from, and has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business as at
present conducted, except where the failure to so comply, file, register,
qualify or obtain exemptions would not constitute a Material Adverse Effect.

 

SECTION 4.5  Financial Statements.  Each of the most recently quarterly, and
audited annual, financial statements filed by Borrower with the Commission
fairly present in all material respects the financial condition, results of
operations and changes in financial position of Borrower and its Subsidiaries as
of their respective dates and for the covered periods in conformity with GAAP,
consistently applied (except, in the case of quarterly financial statements, for
the absence of certain footnotes and other informational disclosures customarily
omitted from interim financial statements).

 

SECTION 4.6  No Other Liabilities; No Material Adverse Changes.  Borrower and
its Subsidiaries do not have any material liability or material contingent
liability required under GAAP to be reflected or disclosed and not reflected or
disclosed in the most recent financial statements filed by Borrower with the
Commission, other than liabilities and contingent liabilities arising in the
ordinary course of business since the date of such financial statements.

 

SECTION 4.7  [Reserved].

 

SECTION 4.8  Litigation.  There are no actions, suits, proceedings or
investigations pending as to which Borrower or any of its Subsidiaries have been
served or have received notice or, to the best knowledge of Borrower and the
Co-Borrowers, threatened against or affecting Borrower or any of its Restricted
Subsidiaries or any Property of any of them before any Governmental Agency which
(a) could reasonably be expected to have a Material Adverse Effect, or (b) could
reasonably be expected to impair the validity or enforceability of the Loan
Documents in a manner which is materially adverse to the interests of the
Lenders.

 

SECTION 4.9  Binding Obligations.  Each of the Loan Documents to which Borrower
or any of its Restricted Subsidiaries is a Party will, when executed and
delivered by such Party, constitute the legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as enforcement may be limited by Debtor Relief Laws, Gaming Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

 

SECTION 4.10  No Default.  No event has occurred and is continuing that is a
Default or Event of Default.

 

SECTION 4.11  ERISA.  (a) With respect to each Pension Plan:

 

65

--------------------------------------------------------------------------------


 

(i)            such Pension Plan complies in all material respects with ERISA
and any other applicable Laws to the extent that noncompliance could reasonably
be expected to have a Material Adverse Effect;

 

(ii)           such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) that could reasonably be
expected to have a Material Adverse Effect;

 

(iii)          no “reportable event” (as defined in Section 4043 of ERISA) has
occurred that could reasonably be expected to have a Material Adverse Effect;
and

 

(iv)          neither Borrower nor any of its Subsidiaries has engaged in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code) that could reasonably be expected to have a Material Adverse Effect.

 

(b)           Neither Borrower nor any of its Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.12  Regulations T, U and X; Investment Company Act.  Borrower is not
engaged and will not engage in, principally or as one of its important
activities, in the business of purchasing or carrying any Margin Stock in
violation of Regulations T, U and X.  Neither Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

SECTION 4.13  Disclosure.  All written statements made by a Senior Officer of
Borrower, any Co-Borrower or any Guarantor to the Administrative Agent or any
Lender in connection with this Agreement, or in connection with any Loan, as of
the date thereof, taken as a whole, do not contain any untrue statement of a
material fact or omit a material fact necessary to make the statements made not
misleading in light of all the circumstances existing at the date any statement
was made; provided that, with respect to the Projections, Borrower only makes
the representations set forth in Section 4.15.

 

SECTION 4.14  Tax Liability.  Borrower and its Subsidiaries have filed all
material tax returns which are required to be filed, and have paid, or made
provision for the payment of, all material taxes with respect to the periods,
Property or transactions covered by said returns, or pursuant to any assessment
received by Borrower or its Subsidiaries, except such taxes, if any, as are
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been established and maintained, and so long as no
material Property of Borrower or any of its Subsidiaries is in jeopardy of being
seized, levied upon or forfeited.

 

SECTION 4.15  Projections.  As of the date of the preparation of the
Projections, to the best knowledge of Borrower and the Co-Borrowers, the
assumptions set forth in the Projections were reasonable and consistent with
each other and with all facts known to Borrower and its Subsidiaries as of that
date, and the Projections were reasonably based on such assumptions.  As of the
Effective Date, no fact or circumstance has come to the attention of Borrower
since the preparation of the Projections that is in material conflict with the
assumptions set forth in the Projections.  Nothing in this Section shall be
construed as a representation or covenant that the Projections in fact will be
achieved.  The Creditors acknowledge that the Projections are forward-looking
statements and that actual financial results for Borrower and its Subsidiaries
could differ materially from those set forth in the Projections.

 

66

--------------------------------------------------------------------------------


 

SECTION 4.16  Hazardous Materials.  To the best knowledge of Borrower and the
Co-Borrowers, no condition exists that violates any Hazardous Material Law
affecting any Real Property except for such violations that would not
individually or in the aggregate have a Material Adverse Effect.

 

SECTION 4.17  Solvency.  Giving effect to the incurrence of the Obligations and
the Guaranty, on the Effective Date, Borrower and its Restricted Subsidiaries,
considered as a single integrated financial enterprise, are Solvent.

 

ARTICLE 5
AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND
REPORTING REQUIREMENTS)

 

So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding or any other Obligation remains unpaid, or any portion of either
Commitment remains in force, Borrower shall, and shall cause each of its
Restricted Subsidiaries to, and each Co-Borrower shall, unless the
Administrative Agent (with the written approval of the Requisite
Lenders) otherwise consents:

 

SECTION 5.1  Preservation of Existence.  Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
of Borrower and such authorizations, rights, franchises, privileges, consents,
approvals, orders, licenses, permits, or registrations would not constitute a
Material Adverse Effect, and (b) that a merger permitted by Section 6.1 or a
Disposition shall not constitute a violation of this covenant; and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except where the failure to so qualify
or remain qualified would not constitute a Material Adverse Effect.

 

SECTION 5.2  Maintenance of Properties.  Maintain, preserve and protect all of
their respective material Properties in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Properties, except that the failure to maintain, preserve and
protect a particular item of Property that is not of significant value, either
intrinsically or to the operations of Borrower and its Restricted Subsidiaries,
taken as a whole, shall not constitute a violation of this covenant.

 

SECTION 5.3  Maintenance of Insurance.  Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Restricted Subsidiaries operate.

 

67

--------------------------------------------------------------------------------


 

SECTION 5.4  Compliance With Laws.  Comply, within the time period, if any,
given for such compliance by the relevant Governmental Agency with enforcement
authority, with all Requirements of Law (including Hazardous Materials Laws,
ERISA, federal tax laws and Gaming Laws) to the extent non-compliance with such
Requirements of Law constitutes a Material Adverse Effect, except that Borrower
and its Restricted Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.

 

SECTION 5.5  Inspection Rights.  Upon reasonable notice, at any time during
regular business hours and as often as reasonably requested (but not so as to
materially interfere with the business of Borrower or any of its Subsidiaries)
permit the Administrative Agent or any Lender, or any authorized employee, agent
or representative thereof, to examine, audit and make copies and abstracts from
the records and books of account of, and to visit and inspect the Properties of,
Borrower and its Subsidiaries and to discuss the affairs, finances and accounts
of Borrower and its Subsidiaries with any of their officers, managers, key
employees or accountants and, upon request, furnish promptly to the
Administrative Agent, any Lender or any advisor of the Administrative Agent or
any Lender true copies of all financial information made available to the board
of directors or audit committee of the board of directors of Borrower.

 

SECTION 5.6  Keeping of Records and Books of Account.  Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Borrower or any of its Subsidiaries.

 

SECTION 5.7  Use of Proceeds.  Use the proceeds of Loans (a) to finance capital
expenditures, (b) to finance design, development and construction expenses
associated with Acquisitions and Investments not prohibited under Article 6
hereof, and (c) for other general corporate purposes.

 

SECTION 5.8  Guarantors.  Cause each Person which hereafter becomes a Restricted
Subsidiary of Borrower to promptly (a) execute and deliver a Guaranty to the
Administrative Agent and (b) deliver to the Administrative Agent (i) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officials of such Person as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Official thereof authorized to act as a Responsible Official in
connection with the Guaranty and the other Loan Documents to which such Person
is or may become a party, (ii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that such Person is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in the jurisdiction of organization or formation of such Person and
(iii) favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (ii)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 6
NEGATIVE COVENANTS

 

So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding or any other Obligation remains unpaid, or any portion of either
Commitment remains in force, Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, and each Co-Borrower shall not, in each case unless
the Administrative Agent (acting at the direction of the Requisite Lenders or,
if required by Section 11.2, of all of the Lenders) otherwise consents:

 

SECTION 6.1  Mergers and Other Fundamental Changes.  Merge, dissolve, liquidate,
or consolidate with or into another Person, except that, subject to Section 6.2
and so long as no Default exists or would result therefrom:

 

(a)           any Restricted Subsidiary may merge with (i) Borrower, provided
that Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries;

 

(b)           mergers and consolidations solely to effect a mere change in the
state or form of organization of Borrower or any Restricted Subsidiary;

 

(c)           dissolutions and liquidations of Restricted Subsidiaries so long
as (i) the aggregate fair market value of assets held by such Restricted
Subsidiaries that are not retained by Borrower or another Restricted Subsidiary
does not exceed $50,000,000 and (ii) such dissolution or liquidation is
determined by Borrower to be in the best interests of Borrower, as evidenced by
a certificate of a Responsible Official of Borrower; and

 

(d)           Borrower or any Restricted Subsidiary may merge with any Person,
provided that (i) Borrower or a Restricted Subsidiary is the surviving Person,
(ii) such merger is otherwise permitted as an Investment under Section 6.8
hereof, (iii) no Default shall have occurred and be continuing or result
therefrom, (iv) the financial condition of Borrower and its Subsidiaries is
determined by Borrower to not be adversely affected thereby, as evidenced by a
certificate of a Responsible Official of Borrower and (v) Borrower and its
Restricted Subsidiaries execute such amendments to the Loan Documents as may be
requested by the Administrative Agent to assure the continued effectiveness of
any guarantees issued by the relevant Persons and the continued priority and
perfection of any Liens granted in favor of the Administrative Agent by such
Persons.

 

SECTION 6.2  Hostile Acquisitions.  Use the proceeds of any Loan in connection
with the acquisition of part or all of a voting interest of five percent or more
in any corporation or other business entity if such acquisition is opposed by
the board of directors or other equivalent governing body of such corporation or
business entity.

 

SECTION 6.3  Change in Nature of Business.  Make any material change in the
nature of the business of Borrower and its Subsidiaries, taken as a whole.

 

SECTION 6.4  Liens and Negative Pledges.  Create, incur, assume or suffer to
exist any Lien or Negative Pledge of any nature upon or with respect to any of
its Properties, or engage in any sale and leaseback transaction with respect to
any of its Properties, whether now owned or hereafter acquired, except:

 

69

--------------------------------------------------------------------------------


 

(a)           Permitted Encumbrances;

 

(b)           Liens and Negative Pledges in favor of the Administrative Agent
securing the Obligations under the Loan Documents;

 

(c)           Liens and Negative Pledges existing on the Effective Date and
disclosed in the Disclosure Schedule and, in each case, any renewals/extensions
or amendments thereof, provided that the obligations secured or benefited
thereby are not increased;

 

(d)           Liens on Property acquired by Borrower or any of its Restricted
Subsidiaries after the Effective Date that are in existence at the time of such
acquisition and are not created in contemplation of such acquisition, and
Negative Pledges relating to the Property so acquired;

 

(e)           purchase money Liens securing Indebtedness and Capital Lease
Obligations permitted under Section 6.7(f);

 

(f)            any Lien or Negative Pledge created by an agreement or instrument
entered into by Borrower or a Restricted Subsidiary of Borrower in the ordinary
course of its business which consists of a restriction on the assignability,
transfer or hypothecation of such agreement or instrument;

 

(g)           Liens granted on the stock, partnership or other equity interests
in a Person which is not a Restricted Subsidiary owned by Borrower or any if its
Restricted Subsidiaries, which are granted solely to secure Indebtedness of that
Person;

 

(h)           Liens securing any Senior Indebtedness provided that the
Obligations are secured equally, ratably and on a pari passu basis with such
Senior Indebtedness, and Negative Pledges in favor of any Senior Indebtedness
provided such Negative Pledges do not prohibit the granting of Liens to secure
the Obligations (but which may require the granting of concurrent equal, ratable
and pari passu Liens in favor of such Senior Indebtedness);

 

(i)            Liens on certain assets and properties of Restricted Subsidiaries
of Borrower located in Las Vegas, Nevada and more particularly described on
Schedule 6.4(i), securing Guaranty Obligations permitted by Section 6.7(g)(i);

 

(j)            Liens and Negative Pledges securing the Existing Secured Notes
and any Secured Refinancing Indebtedness and Guaranty Obligations issued with
respect thereto, provided that the Liens securing any Secured Refinancing
Indebtedness shall cover no more collateral than the collateral covered by the
Liens existing on the Effective Date to secure the Indebtedness which is being
refinanced (but which may require the granting of concurrent equal, ratable and
pari passu Liens on such collateral in favor of the holders of Borrower’s 13%
Existing Secured Notes issued pursuant to the Indenture dated as of November 14,
2008);

 

70

--------------------------------------------------------------------------------


 

(k)           Liens and Negative Pledges granted to secure Indebtedness for
Related Swap Agreements (which may be secured by cash collateral in an amount
not to exceed $15,000,000); and

 

(l)            Liens on cash collateral deposited by Borrower to secure
Indebtedness permitted under Section 6.7(k) in an aggregate amount not to exceed
105% of the aggregate amount of Indebtedness outstanding under such
Section 6.7(k) at any time;

 

provided that this Section shall not be effective to prohibit the Liens or
Negative Pledges with respect to securities issued by any gaming licensee to the
extent that appropriate approvals of this covenant have not been obtained under
applicable Gaming Laws.

 

SECTION 6.5  Minimum EBITDA.  Borrower shall not permit Borrower Group EBITDA as
of the last day of any Fiscal Quarter and for the period of four consecutive
Fiscal Quarters ending on such date, to be less than the amount set forth below
opposite such date:

 

Fiscal Quarters Ending

 

Minimum
EBITDA (in
millions)

 

March 31, 2012 through December 31, 2012

 

$

1,200

 

March 31, 2013

 

$

1,250

 

June 30, 2013 through December 31, 2013

 

$

1,300

 

Subsequent Fiscal Quarters

 

$

1,400

 

 

SECTION 6.6 Capital Expenditures. Borrower shall not, and shall not permit its
Restricted Subsidiaries to, make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for Borrower and its Restricted Subsidiaries
during each Fiscal Year set forth below, the amount set forth opposite such
Fiscal Year:

 

Fiscal Year

 

Amount
(in millions)

 

2012

 

$

500

 

2013 and each subsequent Fiscal Year

 

$

600

 

 

SECTION 6.7  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           obligations (contingent or otherwise) existing or arising under
any Swap Agreement, provided that (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) such Swap Agreement does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

71

--------------------------------------------------------------------------------


 

(b)           Indebtedness of Borrower or a Restricted Subsidiary owed to
Borrower or a Restricted Subsidiary which Indebtedness is subject to
subordination terms substantially in the form of Exhibit H;

 

(c)           Indebtedness under the Loan Documents;

 

(d)           Indebtedness outstanding on the Effective Date and:

 

(i)            to the extent any such item of Indebtedness is in excess of
$25,000,000, listed on Schedule 6.7; and

 

(ii)           to the extent any such item of Indebtedness is in an amount less
than $25,000,000, including renewals, extensions, refinancing and refunding
thereof in a principal amount not to exceed the outstanding principal amount of
the Indebtedness being renewed, extended, refinanced or refunded plus any
accrued interest and associated fees and transaction expenses;

 

(e)           Guaranty Obligations of Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or such Subsidiary;

 

(f)            Capital Lease Obligations and Indebtedness secured by purchase
money Liens in an aggregate outstanding principal amount not to exceed
$100,000,000 at any time;

 

(g)           Guaranty Obligations of Borrower pursuant to (i) the Amended and
Restated Sponsor Completion Guarantee and (ii) the Harmon Guarantee;

 

(h)           so long as no Default shall have occurred and be continuing on the
date of the incurrence thereof, or would result therefrom, Indebtedness (which
may be Convertible Debt) issued or incurred in exchange for or to otherwise
refinance all or a portion of the Existing Secured Notes (“Secured Refinancing
Indebtedness”); provided that any such Secured Refinancing Indebtedness shall be
Permitted Public Indebtedness (i) in a principal amount not to exceed the
outstanding principal amount of the Indebtedness being refinanced plus any
accrued interest and associated fees, premiums and transaction expenses,
(ii) having a maturity date not earlier than February 23, 2016 and (iii) having
no scheduled amortization payments prior to February 23, 2016;

 

(i)            so long as no Default shall have occurred and be continuing on
the date of the incurrence thereof, or would result therefrom, unsecured
Permitted Public Indebtedness (which may be Convertible Debt) in an amount not
to exceed $1,000,000,000 in the aggregate from and after the Effective Date;

 

(j)            so long as no Default shall have occurred and be continuing on
the date of the incurrence thereof, or would result therefrom, unsecured
Indebtedness (which may be Convertible Debt) incurred or issued in exchange for
or to otherwise refinance all or a

 

72

--------------------------------------------------------------------------------


 

portion of any outstanding unsecured Indebtedness or Indebtedness under this
Agreement (“Refinancing Indebtedness”); provided that such Refinancing
Indebtedness shall: (i) be Permitted Public Indebtedness, (ii) except in the
case of Indebtedness refinancing the Existing Subordinated Obligations (in which
case the Refinancing Indebtedness may be senior to the Indebtedness being
refinanced), be pari passu with, or junior to, the Indebtedness being refinanced
and (iii) be in a principal amount not to exceed the sum of (x) 125% of the
outstanding principal amount of the Indebtedness being refinanced plus (y) all
accrued interest on such Indebtedness and the amount of all expenses and
premiums incurred in connection therewith;

 

(k)           so long as no Default shall have occurred and be continuing on the
date of the incurrence thereof, or would result therefrom, letters of credit for
the account of Borrower (i) issued prior to the Takeout Date, (ii) in an
aggregate amount not to exceed $50,000,000 at any time, (iii) having an
expiration date not later than one year after the issuance date and (iv) which
would not be permitted to be issued as Letters of Credit under this Agreement;
and

 

(l)            so long as no Default shall have occurred and be continuing on
the date of the incurrence thereof, or would result therefrom, Indebtedness
assumed in connection with any permitted Investment which was not incurred to
finance that Investment or created, incurred or assumed in contemplation of that
Investment;

 

provided that Borrower shall, within 10 days of any incurrence or issuance of
any Indebtedness pursuant to Sections 6.7(h), (i) or (j), provide a certificate
of a Responsible Official of Borrower to the Administrative Agent, identifying
under which such Section the Indebtedness was incurred and (except in the case
of Section 6.7(i)) the specific Indebtedness being refinanced).

 

SECTION 6.8  Investments.  Make or hold any Investments, except:

 

(a)           Investments held by Borrower and its Subsidiaries in the form of
Cash Equivalents;

 

(b)           advances to officers, directors and employees of Borrower and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(c)           (i) Investments by Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the Effective Date; (ii) additional
Investments by Borrower and its Subsidiaries in Loan Parties; and
(iii) Investments in Indebtedness permitted by Section 6.7(b); provided, that
Investments in the Insurance Subsidiaries pursuant to this clause (c) following
the Effective Date shall not exceed $100,000,000 in the aggregate;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

73

--------------------------------------------------------------------------------


 

(e)           Guaranty Obligations permitted by Section 6.7;

 

(f)            Investments existing on the Effective Date (other than those
referred to in Section 6.8(c)(i)) and set forth on Schedule 6.8;

 

(g)           Investments by Borrower in Swap Agreements permitted under
Section 6.7(a);

 

(h)           Investments required pursuant to the Amended and Restated
Completion Guarantee and the Harmon Guarantee;

 

(i)            indemnification obligations of Borrower with respect to
construction Liens in favor of title insurance companies issuing title insurance
policies to purchasers of residential condominium units in connection with the
purchase thereof;

 

(j)            Investments in CityCenter Holdings (in addition to those
permitted by Section 6.8(i)) in an amount not to exceed $50,000,000 following
the Effective Date;

 

(k)           other Investments by Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 6.8 (including investments in CityCenter
not otherwise permitted by subsections (h), (i) or (j) hereof) in an aggregate
amount not to exceed $225,000,000 following the Effective Date; provided that,
with respect to each Investment made pursuant to this Section 6.8(k): (i) such
Investment shall not include or result in any contingent liabilities that could
reasonably be expected to be material to the business, financial condition,
operations or prospects of Borrower and its Restricted Subsidiaries, taken as a
whole (as determined in good faith by the board of directors (or persons
performing similar functions) of Borrower or such Restricted Subsidiary if the
board of directors is otherwise approving such transactions and, in each other
case, by a Responsible Official); and (ii) such Investment shall be in property
that is part of, or in lines of business that are, substantially the same as,
reasonably related to or ancillary to one or more of the principal businesses of
Borrower and its Restricted Subsidiaries in the ordinary course; and

 

(l)            Investments made substantially contemporaneously with the
issuance by Borrower of any Convertible Debt in derivative securities or similar
products purchased by Borrower in connection therewith linked to Equity
Interests underlying such Convertible Debt.

 

SECTION 6.9  Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property, in each case within 180 days of receiving the
proceeds of such Disposition;

 

74

--------------------------------------------------------------------------------


 

(d)           Dispositions of property by any Restricted Subsidiary to Borrower
or to a Restricted Subsidiary;

 

(e)           Dispositions permitted pursuant to Section 6.1;

 

(f)            Dispositions (i) in the ordinary course of business by Borrower
and its Restricted Subsidiaries of airplanes and various other non-core assets
(which are not Collateral), and (ii) of other Property not constituting land,
improvements or related personal property associated with any casino resort of
Borrower or its Restricted Subsidiaries which, during the most recent Fiscal
Year, contributed to EBITDA in an amount which is in excess of $25,000,000 or
the equity securities of the Persons directly or indirectly owning such Persons;
provided, that the aggregate proceeds from Dispositions made pursuant to this
clause (f) following the Effective Date shall not exceed $200,000,000; provided,
however, that any Disposition (or series of related Dispositions) pursuant to
clauses (c), (e) and (f) of this Section 6.9 for which the aggregate proceeds
therefrom shall be in an amount in excess of $50,000,000 shall be, in the good
faith view of the board of directors of Borrower or the governing body of the
Restricted Subsidiary effectuating such Disposition (or series of related
Dispositions), for fair market value;

 

(g)           Dispositions of the Detroit Collateral so long as (i) concurrently
therewith, the Loans are prepaid as provided in Section 3.1(h) or (ii) such
Disposition is of personal or obsolete property in the ordinary course of
business and consistent with historical practice; and

 

(h)           the Disposition by the Borgata Trustee of any of the Property
subject to the Borgata Trust to a purchaser which is not an Affiliate of
Borrower (it being acknowledged that distributions for the payment of interest,
taxes and other similar amounts pursuant to the terms of the trust agreement in
respect of the Borgata Trust (as now in effect) shall not be deemed to
constitute a Disposition of trust assets); provided, for this purpose, the
making of any distributions by the Borgata Trustee to Borrower and its
Subsidiaries shall require the resulting prepayments under Section 3.1(i) (as if
such distributions were the Net Cash Proceeds of a Disposition by Borrower);
provided further, however, that funds received from the liquidation of the
Borgata Trust which represent income derived from the Borgata Property that is
distributed to the Borgata Trust and retained thereby in the ordinary course of
business shall not be construed as Net Cash Proceeds; and

 

(i)            Dispositions of any of Borrower’s direct or indirect ownership
interests in any undeveloped land in Atlantic City, New Jersey; provided,
however, that not less than 75% of the aggregate consideration received
therefrom shall be paid in cash and the Net Cash Proceeds thereof shall be
applied as set forth in Section 3.1(i).

 

75

--------------------------------------------------------------------------------


 

SECTION 6.10  Restricted Payments; Equity Issuances.  Declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue Equity Interests in any Restricted Subsidiary to
any Person which is not Borrower or another Restricted Subsidiary, except that,
so long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to Borrower, any of
Borrower’s Subsidiaries that are Guarantors and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)           Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Subsidiaries of Borrower may declare and pay cash dividends to
Borrower;

 

(d)           a Restricted Subsidiary may issue Equity Interests in a Restricted
Subsidiary which is otherwise a Disposition permitted by Section 6.9(f); and

 

(e)           a Restricted Subsidiary may issue Equity Interests in additional,
newly formed Restricted Subsidiaries so long as such newly formed Restricted
Subsidiary abides by the provisions of this Agreement respecting its becoming a
Guarantor hereunder.

 

SECTION 6.11  Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase
(including at a discount), defease, refinance, exchange or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except:

 

(a)           the prepayment of the Loans and Advances in accordance with the
terms of this agreement;

 

(b)           regularly scheduled or required repayments or redemptions of
Indebtedness;

 

(c)           refinancings and refundings of Indebtedness otherwise permitted
under Sections 6.7(d)(ii), (f), (g), (h), (j) or (l) (provided that
(i) refinancings and refundings of Indebtedness issued pursuant to
Section 6.7(h) shall meet the requirements of the proviso to such
Section 6.7(h) and (ii) refinancings and refundings of Indebtedness issued
pursuant to Section 6.7 (j) or (l) shall meet the requirements of the proviso to
Section 6.7(j));

 

(d)           so long as no Default shall have occurred and be continuing or
result therefrom, Borrower may (i) prepay, repurchase or redeem and retire any
Interim Maturities and (ii) utilize up to an aggregate of $500,000,000 following
the Effective Date to prepay, repurchase or redeem and retire any public
Indebtedness of Borrower or any Restricted Subsidiary scheduled to mature on or
after the Extended Maturity Date; and

 

76

--------------------------------------------------------------------------------


 

(e)           Borrower may exchange its Indebtedness for Equity Interests so
long as, after giving effect thereto, no Change in Control shall have occurred.

 

SECTION 6.12  Creation of Unrestricted Subsidiaries.  Create or designate any
new Unrestricted Subsidiaries, other than Subsidiaries of existing Unrestricted
Subsidiaries.

 

SECTION 6.13  Loans to Detroit.  In no case may any Obligation of Detroit under
the Detroit Loans be permitted to be transferred to any other Loan Party;
provided, that Detroit shall be permitted to prepay the Detroit Loans pursuant
to Section 3.1(h) at any time.

 

ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS

 

SECTION 7.1  Financial and Business Information.  So long as any Advance remains
unpaid, or any Letter of Credit remains outstanding or any other Obligation
remains unpaid, or any portion of either Commitment remains in force, Borrower
and each Co-Borrower shall, unless the Administrative Agent (with the written
approval of the Requisite Lenders) otherwise consents, at Borrower’s and the Co-
Borrowers’ sole expense, deliver to the Administrative Agent for distribution by
it to the Lenders:

 

(a)           As soon as practicable, and in any event within 60 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the consolidated statement of operations for such
Fiscal Quarter, and its statement of cash flows for the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail;

 

(b)           As soon as practicable, and in any event within 105 days after the
end of each Fiscal Year, (i) the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, shareholders’ equity and cash flows, in each case of Borrower and
its Subsidiaries for such Fiscal Year, in each case as at the end of and for the
Fiscal Year, all in reasonable detail.  Such financial statements shall be
prepared in accordance with GAAP, consistently applied, and such consolidated
balance sheet and consolidated statements shall be accompanied by a report of
one of the four largest public accounting firms in the United States of America
or other independent public accountants of recognized standing selected by
Borrower and reasonably satisfactory to the Requisite Lenders, which report
shall be prepared in accordance with generally accepted auditing standards as at
such date, and shall not be subject to any qualifications or exceptions as to
the scope of the audit nor to any other qualification or exception determined by
the Requisite Lenders in their good faith business judgment to be adverse to the
interests of the Lenders.  Such accountants’ report shall be accompanied by a
certificate stating that, in making the examination pursuant to generally
accepted auditing standards necessary for the certification of such financial
statements and such report, such accountants have obtained no knowledge of

 

77

--------------------------------------------------------------------------------


 

any Default or, if, in the opinion of such accountants, any such Default shall
exist, stating the nature and status of such Default, and stating that such
accountants have reviewed Borrower’s financial calculations as at the end of
such Fiscal Year (which shall accompany such certificate) under Sections 6.5 and
6.6, have read such Sections (including the definitions of all defined terms
used therein) and that nothing has come to the attention of such accountants in
the course of such examination that would cause them to believe that the same
were not calculated by Borrower in the manner prescribed by this Agreement;

 

(c)           As soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of Borrower and its Subsidiaries, all
in reasonable detail;

 

(d)           Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Lenders pursuant to other provisions of this
Section;

 

(e)           Promptly after request by the Administrative Agent or any Lender,
copies of the Nevada “Regulation 6.090 Report”;

 

(f)            Promptly after request by the Administrative Agent or any Lender,
copies of any other report or other document that was filed by Borrower or any
of its Subsidiaries with any Governmental Agency;

 

(g)           As soon as practicable, and in any event within five Business Days
after a Senior Officer of Borrower becomes aware of the existence of any
condition or event which constitutes a Default or Event of Default, telephonic
notice specifying the nature and period of existence thereof, and, no more than
three Business Days after such telephonic notice, written notice again
specifying the nature and period of existence thereof and specifying what action
Borrower or its Subsidiaries are taking or propose to take with respect thereto;

 

(h)           Promptly upon a Senior Officer of Borrower or any Co-Borrower
becoming aware of any litigation, governmental investigation or proceeding
(including any litigation, governmental investigation or proceeding by or
subject to decision by any Gaming Board) that is pending (i) against Borrower or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, (ii) in respect of any material Indebtedness of Borrower or any
of its Subsidiaries, or (iii) with respect to the Loan Documents, notice of the
same;

 

78

--------------------------------------------------------------------------------


 

(i)            As soon as practicable, and in any event within 30 days after the
end of each calendar month that is not a Fiscal Quarter ending month and 45 days
after the end of each calendar month that is a Fiscal Quarter ending month, the
consolidated and consolidating balance sheet of Borrower and its Subsidiaries as
at the end of such month and the consolidated and consolidating statement of
operations for such month and its consolidated statement of cash flows for the
portion of the Fiscal Year ended with such month, all in a form and substance
consistent with past practices; and

 

(j)            Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Lender (through the
Administrative Agent) or the Requisite Lenders.

 

Borrower and each Co-Borrower hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized the Administrative Agent,
the Issuing Lender and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

SECTION 7.2  Compliance Certificates.  So long as any Advance remains unpaid, or
any Letter of Credit remains outstanding or any other Obligation remains unpaid
or unperformed, or any portion of the Class A Funding Requirements remains
effective, Borrower and the Co-Borrowers shall, at their sole expense, deliver
to the Administrative Agent for distribution to the Lenders concurrently with
the financial statements required pursuant to Sections 7.1(a) and 7.1(b),
Compliance Certificates signed by a Senior Officer of Borrower and each
Co-Borrower.

 

SECTION 7.3  Collateral Coverage Certificates; Appraisals.

 

(a)           So long as any Advance remains unpaid, or any Letter of Credit
remains outstanding or any other Obligation remains unpaid or unperformed, or
any portion of the Class A Funding Requirements remains effective, Borrower
shall deliver to the Administrative Agent for distribution to the Lenders,
within five Business Days following any event or circumstance which results in a
change in the Extension Collateral Coverage Ratio, a Collateral Coverage
Certificate setting forth the new Extension Collateral Coverage Ratio.  Each
Collateral Coverage Certificate which evidences a change that either
(x) increases the amount of the

 

79

--------------------------------------------------------------------------------


 

Indebtedness hereunder which is secured by any Collateral or (y) adds any
additional Collateral shall be accompanied by:

 

(i)            except in the case of the Collateral Coverage Certificate which
evidences the initial pledge and delivery of the Beau Rivage Collateral, an
appraisal of such Collateral consisting of real estate which shall comply with
the requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, and the amount of the Obligations proposed to be
secured by any Collateral shall not exceed 80% of the appraised value thereof
pursuant to such appraisal (and in the case of the Beau Rivage Collateral, the
Obligations secured thereby shall not exceed $283,000,000 unless an appraisal of
such Collateral is delivered, in which case the amount of the Obligations to be
secured thereby shall not exceed 80% of the appraised value of the Beau Rivage
Collateral);

 

(ii)           in the case of clause (y) only, such deeds of trust, trust deeds,
deeds to secured debt, mortgages, leasehold mortgages, leasehold deeds of trust,
first preferred ship mortgages, security agreements, intellectual property
security agreements and other security and pledge agreements as the
Administrative Agent shall reasonably request to create Liens on the Extension
Collateral in favor of the Administrative Agent for the benefit of the Extending
Lenders, each in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iii)          evidence reasonably satisfactory to the Administrative Agent that
the Loan Parties have taken such customary actions (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the Extension Collateral; and

 

(iv)          in the case of any such Collateral constituting an addition of
real property pursuant to clause (y), 2006 ALTA lender’s policies of title
insurance with respect thereto and customary opinions of counsel with respect
thereto, title reports, surveys and environmental assessment reports in
connection with such Extension Collateral, each in scope, form and substance
reasonably satisfactory to the Administrative Agent; provided, that in respect
of surveys, the foregoing shall only require existing surveys of the applicable
property together with affidavits of no change, or new surveys, but only to the
extent that the title insurance company is unable to issue a title insurance
policy deleting the standard survey exception and providing survey-related
endorsements based on the existing survey and affidavit of no-change.

 

The Administrative Agent shall review each Collateral Coverage Certificate (and,
if required, any accompanying appraisal) and, subject to its reasonable
approval, each change in the Extension Collateral Coverage Ratio will be
effective as of the date of the event or circumstance giving rise to the change
in the Extension Collateral Coverage Ratio, and the Collateral Coverage
Certificate will be given retroactive effect to such date upon its delivery. 
The Administrative Agent shall be entitled to conclusively rely upon the
accuracy of each Collateral Coverage Certificate.

 

80

--------------------------------------------------------------------------------


 

(b)           Upon the reasonable request of the Administrative Agent or
Extending Lenders holding a majority of the Extension Obligations, but no more
frequently than once in any eighteen month period with respect to any item of
Extension Collateral, Borrower shall as soon as practicable deliver to the
Administrative Agent an appraisal of such Extension Collateral which shall
comply with the requirements of the Federal Financial Institutions Reform,
Recovery and Enforcement Act of 1989 and, if applicable, a Collateral Coverage
Certificate pursuant to clause (a) above.

 

(c)           Borrower agrees to use commercially reasonable efforts to deliver
to the Administrative Agent a mortgage and first preferred ship mortgage
encumbering the Beau Rivage Collateral, together with such other documents as
required pursuant to clause (a) above, by not later than 90 days after the
Effective Date.

 

ARTICLE 8
CONDITIONS

 

SECTION 8.1  Any Increasing Advance.  The obligation of each Lender to make any
Advance, and the obligation of the Issuing Lender to issue Letters of Credit,
which would result in an increase in the outstanding principal amount of the
Outstanding Obligations owed to that Lender, is subject to the following
conditions precedent (unless the Requisite Lenders, in their sole and absolute
discretion, shall agree otherwise):

 

(a)           except (i) for representations and warranties which expressly
speak as of a particular date or are no longer true and correct as a result of a
change which is permitted by this Agreement or (ii) as disclosed by Borrower and
the Co-Borrowers and approved in writing by the Requisite Lenders, the
representations and warranties contained in Article 4 (other than
Sections 4.4(a), 4.6 and 4.16) shall be true and correct on and as of the date
of the Advance as though made on that date;

 

(b)           the Administrative Agent shall have timely received a Request for
Loan in compliance with Article 2 (or telephonic or other request for Loan
referred to in the second sentence of Section 2.1(c) of the Existing Loan
Agreement, if applicable) or the Issuing Lender shall have received a Letter of
Credit Application, as the case may be, in compliance with Article 2;

 

(c)           the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, such other assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent or Requisite Lenders reasonably may require; and

 

(d)           the amounts paid pursuant to the provisions of
Section 3.1(h) hereof shall not result in the reduction of any Lender’s
Commitment, but nonetheless shall not be available for re-borrowing through
subsequent Advances or otherwise, absent the written consent of Requisite
Lenders.

 

SECTION 8.2  Any Letter of Credit.  The obligation of the Issuing Lender to
issue any Letter of Credit, and the obligation of the other Lenders to
participate therein, are subject to the conditions precedent that (a) the
conditions set forth in Section 8.1 have been satisfied, and

 

81

--------------------------------------------------------------------------------


 

(b) Borrower shall have certified that, giving effect to the issuance of the
requested Letter of Credit, the Letter of Credit Usage shall not exceed any
limitations set forth in this Agreement.

 

ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

SECTION 9.1  Events of Default.  The existence or occurrence of any one or more
of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an “Event of Default” so long as such
event is continuous and has not been waived in accordance with Section 11.2:

 

(a)           Borrower or the Co-Borrowers fail to pay any principal on any of
the Advances made hereunder or any L/C Borrowing or any portion thereof, on the
date when due; or

 

(b)           Borrower or the Co-Borrowers fail to pay any interest on any of
the Advances made hereunder, or any fees under Sections 3.3, 3.4 or 3.5, or any
portion thereof, within five Business Days after the date when due; or fail to
pay any other fee or amount payable to the Lenders under any Loan Document, or
any portion thereof, within five Business Days after demand therefor; or

 

(c)           Borrower or the Co-Borrowers fail to comply with any of the
covenants contained in Article 6, other than the covenant contained in
Section 6.3; or

 

(d)           Borrower, any of its Restricted Subsidiaries or any other Party
fails to perform or observe any other covenant or agreement (not specified in
clause (a), (b) or (c) above) contained in any Loan Document on its part to be
performed or observed within (i) ten Business Days after the giving of notice by
the Administrative Agent on behalf of the Requisite Lenders of such Default or
(ii) if the nature of the covenant or agreement is such that the violation can
be cured, thirty Business Days after the giving of such notice so long as
Borrower and the Co-Borrowers diligently pursue in good faith the cure or
correction of such violation continuously during such period; or

 

(e)           Any representation or warranty of Borrower or any of its
Restricted Subsidiaries or any other Party made in any Loan Document, or in any
certificate or other writing delivered by Borrower or such Restricted Subsidiary
or Party pursuant to any Loan Document, proves to have been incorrect when made
or reaffirmed in any respect that is materially adverse to the interests of the
Lenders; or

 

(f)            Borrower or any of its Supported Subsidiaries (i) fails to pay
the principal, or any principal installment, of any present or future
Indebtedness of $250,000,000 or more, or any guaranty of present or future
Indebtedness of $250,000,000 or more, on its part to be paid, when due (or
within any stated grace period), whether at the stated maturity, upon
acceleration, by failure to make any required prepayment or otherwise or
(ii) fails to perform or observe any other term, covenant or agreement on its
part to be performed or observed, or suffers any event of default to occur, in
connection with any present or future Indebtedness of $250,000,000 or more, or
of any guaranty of present or future Indebtedness of $250,000,000 or more, if as
a result of such failure or sufferance

 

82

--------------------------------------------------------------------------------


 

any holder or holders thereof (or an agent or trustee on its or their
behalf) has the right to declare such Indebtedness due before the date on which
it otherwise would become due or the right to require Borrower or any of its
Supported Subsidiaries to redeem or purchase, or offer to redeem or purchase,
all or any portion of such Indebtedness; or

 

(g)           Any Loan Document, at any time after its execution and delivery
and for any reason other than (i) as expressly permitted hereunder, (ii) the
agreement or action (or omission to act) of the Administrative Agent or any of
the Lenders, or (iii) satisfaction in full of all the Obligations, ceases to be
in full force and effect and, in the reasonable judgment of the Requisite
Lenders, such circumstance is materially adverse to the interests of the
Lenders; or is declared by a court of competent jurisdiction to be null and
void, invalid or unenforceable in any respect which, in any such event in the
reasonable opinion of the Requisite Lenders, is materially adverse to the
interests of the Lenders; or Borrower or any of its Restricted Subsidiaries
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(h)           A final judgment against Borrower or any of its Supported
Subsidiaries is entered for the payment of money in excess of $100,000,000 and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
thirty calendar days after the date of entry of judgment, or in any event later
than five days prior to the date of any proposed sale thereunder; or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the Property of any such Person and is not
released, vacated or fully bonded within thirty calendar days after its issue or
levy; or

 

(i)            Borrower or any of its Supported Subsidiaries institutes or
consents to the institution of any proceeding under a Debtor Relief Law relating
to it or to all or any material part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its Property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of that Person and the
appointment continues undischarged or unstayed for ninety calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for ninety calendar days; or

 

(j)            The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or

 

(k)           Any Pension Plan maintained by Borrower or any of its Restricted
Subsidiaries is determined to have a material “accumulated funding deficiency”
as that term is defined in Section 302 of ERISA and the result is a Material
Adverse Effect; or

 

83

--------------------------------------------------------------------------------


 

(l)            The occurrence of a License Revocation that continues for fifteen
consecutive calendar days with respect to gaming operations at any gaming
facility accounting for ten percent or more of the consolidated total assets or
consolidated gross revenues of Borrower and its Restricted Subsidiaries; or

 

(m)          Any Collateral Document after delivery thereof shall for any reason
(other than pursuant to the terms thereof ) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 6.4 or any
other Liens reasonably acceptable to the Administrative Agent, or pursuant to
the terms of such Collateral Document) on the Collateral purported to be covered
thereby.

 

SECTION 9.2  Remedies Upon Event of Default.  Without limiting any other rights
or remedies of the Creditors provided for elsewhere in this Agreement, or the
other Loan Documents, or by applicable Law, or in equity, or otherwise:

 

(a)           Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(i):

 

(i)            the Class A Funding Requirements, the obligation of the Issuing
Lender to issue Letters of Credit, the obligation of any Swing Line Lender to
make Swing Line Loans and all other obligations of the Creditors and all rights
of Borrower, the Co-Borrowers and any other Parties under the Loan Documents
shall be suspended without notice to or demand upon Borrower or any Co-Borrower,
which are expressly waived by Borrower and the Co-Borrowers, except that all of
the Lenders or the Requisite Lenders (as the case may be, in accordance with
Section 11.2) may waive an Event of Default or, without waiving, determine, upon
terms and conditions satisfactory to the Lenders or Requisite Lenders, as the
case may be, to reinstate the Class A Funding Requirements and such other
obligations and rights and make further Advances, and cause the Issuing Lender
to issue further Letters of Credit which waiver or determination shall apply
equally to, and shall be binding upon, all the Lenders;

 

(ii)           the Issuing Lender may, with the approval of the Administrative
Agent on behalf of the Requisite Lenders, demand immediate payment by Borrower
and the Co-Borrowers of an amount equal to the aggregate amount of all
outstanding Letters of Credit to be held by the Issuing Lender in an
interest-bearing cash collateral account as collateral for the Letters of
Credit; and

 

(iii)          the Requisite Lenders may request the Administrative Agent to,
and the Administrative Agent thereupon shall, terminate the Class A Funding
Requirements and/or declare all or any part of the unpaid principal of all
Advances made hereunder, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower and each Co-Borrower.

 

84

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence, and during the continuance, of any Event of
Default described in Section 9.1(i):

 

(i)            the Class A Funding Requirements, the obligation of the Issuing
Lender to issue Letters of Credit, the obligation of any Swing Line Lender to
make Swing Line Loans and all other obligations of the Creditors and all rights
of Borrower, the Co-Borrowers and any other Parties under the Loan Documents
shall terminate without notice to or demand upon Borrower or any Co-Borrower,
which are expressly waived by Borrower and the Co-Borrowers, except that all of
the Lenders may waive the Event of Default or, without waiving, determine, upon
terms and conditions satisfactory to all the Lenders, to reinstate the Class A
Funding Requirements and such other obligations and rights and make further
Advances and to cause the Issuing Lender to issue further Letters of Credit,
which determination shall apply equally to, and shall be binding upon, all the
Lenders;

 

(ii)           an amount equal to the aggregate amount of all outstanding
Letters of Credit shall be immediately due and payable to the Issuing Lender
without notice to or demand upon Borrower or any Co-Borrower, which are
expressly waived by Borrower and the Co-Borrowers, to be held by the Issuing
Lender in an interest-bearing account as collateral for the Letters of Credit;
and

 

(iii)          the unpaid principal of all Advances made hereunder, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents shall be forthwith due and payable, without protest, presentment,
notice of dishonor, demand or further notice of any kind, all of which are
expressly waived by Borrower and the Co-Borrowers.

 

(c)           Upon the occurrence, and during the continuance, of any Event of
Default, the Creditors, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Borrower or any Co-Borrower,
which are expressly waived by Borrower and the Co-Borrowers (except as to
notices expressly provided for in any Loan Document), may proceed (but only with
the consent of the Requisite Lenders) to protect, exercise and enforce their
rights and remedies under the Loan Documents against Borrower, the Co- Borrowers
and any other Party and such other rights and remedies as are provided by Law or
equity.

 

(d)           The order and manner in which the Creditors’ rights and remedies
are to be exercised shall be determined by the Requisite Lenders in their sole
discretion, and all payments received by the Creditors, or any of them, shall be
applied first to the costs and expenses (including Attorney Costs) of the
Creditors, and thereafter paid pro rata to the Lenders in the same proportions
that the aggregate Obligations owed to each Lender under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Lenders,
without priority or preference among the Lenders (except in respect of amounts
realized from the exercise of Liens on the Collateral, as is otherwise provided
in the Loan Documents granting Liens on Collateral).  Regardless of how each
Lender may treat payments for the purpose of its own accounting, for the purpose
of computing the Obligations hereunder and under the Notes, payments shall be

 

85

--------------------------------------------------------------------------------


 

applied first, to the costs and expenses of the Creditors, as set forth above,
second, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application (ratably, and without
duplication, according to the accrued and unpaid interest due under each of the
Loan Documents), third, to the payment of all other amounts (including principal
and fees) then owing to the Creditors under the Loan Documents, and fourth to
Cash Collateralize the portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit.  Amounts due to a Lender under a Related
Swap Agreement shall be considered a principal amount for purposes of the
preceding sentence.  Amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.  No application of payments
will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.

 

ARTICLE 10
THE ADMINISTRATIVE AGENT

 

SECTION 10.1  Appointment and Authorization of Administrative Agent.  (a) Each
Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)           Each of the Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article 10 with respect to any
acts taken or omissions suffered by that Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article 10
and in the definition of “Agent-Related

 

86

--------------------------------------------------------------------------------


 

Person” includes the Issuing Lender with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the Issuing Lender.

 

(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.2 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 10 and Article 11 (including Section 10.7, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

SECTION 10.2  Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects.

 

SECTION 10.3  Liability of Administrative Agent.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Party or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Party or any Affiliate thereof.

 

SECTION 10.4  Reliance by Administrative Agent.  (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Party), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under

 

87

--------------------------------------------------------------------------------


 

any Loan Document unless it shall first receive such advice or concurrence of
the Requisite Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Requisite Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Article 12, unless the Administrative Agent shall have received
notice from the Requisite Lenders prior to the proposed Effective Date (or
Takeout Date, as applicable) specifying its objection to the manner in which any
condition precedent is proposed to be satisfied, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required under Article 12.

 

SECTION 10.5  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Default as may be directed by the Requisite
Lenders in accordance with Article 9; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

 

SECTION 10.6  Credit Decision; Disclosure of Information by Administrative
Agent.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent- Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower, Co-Borrower and the other Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and the other Parties.

 

88

--------------------------------------------------------------------------------


 

Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

SECTION 10.7  Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Party and without limiting the obligation of any Party to do so),
pro rata, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or, if required by Section 11.2, all of the Lenders) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of Borrower.  The
undertaking in this Section shall survive termination of the Class A Funding
Requirements, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

SECTION 10.8  Administrative Agent in its Individual Capacity.  Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the Issuing Lender hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Party or its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent or the Issuing Lender, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

 

SECTION 10.9  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders; provided
that any such resignation by Bank of America shall also constitute its
resignation as an Issuing Lender and, if applicable, as a Swing Line Lender. 
The Administrative Agent shall, in connection with any such

 

89

--------------------------------------------------------------------------------


 

resignation, make appropriate arrangements to ensure that, to the extent that it
then holds any capital stock or other equity securities of any Person which is a
gaming licensee as collateral for the Obligations, that any transfer of
possession of such pledged securities to any successor is in full compliance
with the requirements of all relevant Gaming Boards.  If the Administrative
Agent resigns under this Agreement, the Requisite Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by Borrower at all times
other than during the existence of an Event of Default (which consent of
Borrower shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and Borrower, a successor administrative agent from
among the Lenders.  Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, Issuing Lender and, if applicable, Swing Line
Lender and the respective terms “Administrative Agent” and “Issuing Lender”
(and, if applicable, “Swing Line Lender”) shall mean or include such successor
administrative agent, Letter of Credit issuer or Swing Line Lender, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring Issuing Lender’s (and, if applicable,
Swing Line Lender’s) rights, powers and duties as such shall be terminated,
without any other or further act or deed on the part of such retiring Issuing
Lender or Swing Line Lender or any other Lender, other than the obligation of
the successor Issuing Lender to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 10 and
Sections 11.3 and 11.11 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor agent as
provided for above.

 

SECTION 10.10  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise.

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Article 3 and Section 11.3) allowed in such
judicial proceeding; and

 

90

--------------------------------------------------------------------------------


 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article 3 and Section 11.3.  Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

SECTION 10.11  Other Agents, Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger”, “co-arranger”, “senior managing
agent” or “managing agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 10.12  No Obligations of Borrower and the Co-Borrowers.  Nothing
contained in this Article 10 shall be deemed to impose upon Borrower or any
Co-Borrower any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Lenders under any provision of
this Agreement, and Borrower and the Co-Borrowers shall have no liability to the
Administrative Agent or any of the Lenders in respect of any failure by the
Administrative Agent or any Lender to perform any of its obligations to the
Creditors under this Agreement.  Without limiting the generality of the
foregoing, where any provision of this Agreement relating to the payment of any
amounts due and owing under the Loan Documents provides that such payments shall
be made by Borrower or the Co-Borrowers to the Administrative Agent for the
account of the Lenders, Borrower’s and the Co-Borrowers’ obligations to the
Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement.

 

SECTION 10.13  Collateral Matters.  The Lenders and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

91

--------------------------------------------------------------------------------


 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination or expiration
of the Class A Funding Requirements and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (or the cash collateralization thereof or
other arrangements satisfactory to the applicable Issuing Lender), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, (iii) with respect to the Detroit Collateral,
in connection with any Disposition of the Detroit Collateral made pursuant to
Section 6.9(g) or (iv) with the authorization of the Requisite Lenders; and

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.4(e).

 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 10.13.  In each case as specified in this Section 10.13, the
Administrative Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, in each case in accordance with the terms of the Loan
Documents and this Section 10.13.

 

ARTICLE 11
MISCELLANEOUS

 

SECTION 11.1  Cumulative Remedies; No Waiver.  The rights, powers, privileges
and remedies of the Creditors provided herein or in any Note or other Loan
Document are cumulative and not exclusive of any right, power, privilege or
remedy provided by Law or equity.  No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power, privilege or
remedy may be, or may be deemed to be, a waiver thereof; nor may any single or
partial exercise of any right, power, privilege or remedy preclude any other or
further exercise of the same or any other right, power, privilege or remedy. 
The terms and conditions of Article 8 hereof are inserted for the sole benefit
of the Creditors; the same may be waived in whole or in part, with or without
terms or conditions, in respect of any Loan or Letter of Credit without
prejudicing the Administrative Agent’s or the Lenders’ rights to assert them in
whole or in part in respect of any other Loan.

 

SECTION 11.2  Amendments; Consents.  Each amendment, modification, supplement,
extension, termination, waiver, approval and consent under this Agreement and
the other Loan Documents shall be subject to the terms of all applicable Laws,
including Gaming Laws.  No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
Borrower, the Co-Borrowers or any other Party therefrom, may in any event be
effective unless in writing signed by the Administrative Agent with the approval
of Requisite Lenders (and, in the case of any amendment, modification or
supplement of or to any Loan Document to which Borrower or any of its
Subsidiaries is a Party, signed by each such Party,

 

92

--------------------------------------------------------------------------------


 

and, in the case of any amendment, modification or supplement to Article 10,
signed by the Administrative Agent), and then only in the specific instance and
for the specific purpose given; and, without the approval in writing of all the
Lenders (or such of the Lenders as are required pursuant to the following
clauses of this Section), no amendment, modification, supplement, termination,
waiver or consent may be effective:

 

(a)           Without the consent of each affected Lender, (i) to reduce the
principal of, or the amount of principal, principal prepayments or the rate of
interest payable on, any Advance, or (ii) to increase the amount of the
Commitments or the Pro Rata Share of any Lender or (iii) to reduce the amount of
any Unused Fee, or any other fee or amount payable to any Lender under the Loan
Documents or (iv) to waive an Event of Default consisting of the failure of
Borrower or the Co-Borrowers to pay when due principal, interest or any Unused
Fee or other fee;

 

(b)           To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Advance or any
installment of any Unused Fee, or to extend the term of either of the
Commitments;

 

(c)           To permit the term of any Letter of Credit to exceed one year
(provided that this shall not be construed to prohibit the provision of
automatic renewal clauses in Letters of Credit issued hereunder) or extend
beyond the Existing Maturity Date (or, if the Takeout Date has occurred, the
Extended Maturity Date);

 

(d)           To release any Subsidiary from its obligations in respect of its
Guaranty, provided that if no Default or Event of Default exists, the
Administrative Agent may without the consent of any Lender (and shall at the
request of Borrower) release any Subsidiary from its guaranty of the Obligations
concurrently with the Disposition of such Subsidiary or the liquidation of such
Subsidiary;

 

(e)           To amend the provisions of the definitions of “Requisite Lenders”
or “Existing Maturity Date”;

 

(f)            To amend or waive Article 8, Section 6.2 or this Section; or

 

(g)           To amend any provision of this Agreement that expressly requires
the consent or approval of all the Lenders;

 

provided, further, that no amendment, modification, supplement, termination,
waiver or consent may be effective to amend or waive the provisions of the
definitions of “Collateral Coverage Certificate”, “Extended Loans”, “Extension
Collateral”, “Extension Collateral Coverage Ratio”, “Extension Obligations”,
“Extension Obligations Collateral Allocation”, “Extension Ratio” or “Extending
Lender”, Section 7.3 or Exhibit D without the consent of Extending Lenders
constituting Requisite Extending Lenders.

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all of the
Creditors.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Pro Rata Share of the Commitments of such
Lender may not be increased or extended without the consent of such Lender.

 

93

--------------------------------------------------------------------------------


 

SECTION 11.3  Attorney Costs, Expenses and Taxes.  (a)  Borrower and the
Co-Borrowers agree (i) to pay or reimburse the Administrative Agent for all
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (ii) to pay
or reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs and the reasonable costs of any advisor (including financial advisor) or
consultant to the Administrative Agent.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender, but shall
exclude any Taxes imposed on the income, however measured, of the Administrative
Agent or any Lender.  All amounts due under this Section 11.3 shall be payable
within five Business Days after demand therefor.  The agreements in this
Section shall survive the termination of the Class A Funding Requirements and
repayment of all other Obligations.

 

(b)           Without duplication of the provisions of Section 3.11(d), Borrower
and the Co-Borrowers shall pay any and all documentary and other taxes, and all
costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify on the terms set forth in
Section 11.11 the Creditors from and against any and all loss, liability or
legal or other expense with respect to or resulting from any delay in paying or
failure to pay any such tax, cost, expense, fee or charge or that any of them
may suffer or incur by reason of the failure of any Party to perform any of its
Obligations, provided, however, this Section 11.3(b) shall not apply to any
Taxes described in clauses (i) through (v) of Section 3.11(d).  Any amount
payable to the Administrative Agent or any Lender under this Section shall bear
interest from the second Business Day following the date of demand for payment
at the Default Rate.

 

SECTION 11.4  Nature of Lenders’ Obligations.  The obligations of the Lenders
hereunder to make Loans and to fund participations in Letters of Credit and
Swing Line Loans are several and not joint.  The failure of any Lender to make
any Loan or to fund any such participation on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan or purchase its participation.  Nothing contained in this
Agreement or any other Loan Document and no action taken by the Creditors or any
of them pursuant hereto or thereto may, or may be deemed to, make the Lenders a
partnership, an

 

94

--------------------------------------------------------------------------------


 

association, a joint venture or other entity, either among themselves or with
Borrower, the Co-Borrowers or any Subsidiary of Borrower.  Each Lender’s
obligation to make any Advance pursuant hereto is several and not joint or joint
and several, and in the case of the initial Advance only is conditioned upon the
performance by all other Lenders of their obligations to make initial Advances. 
A default by any Lender will not increase the Pro Rata Share of any other
Lender.  Any Lender not in default may, if it desires, assume in such proportion
as the non-Defaulting Lenders agree the obligations of any Lender in default,
but is not obligated to do so.  The Administrative Agent agrees that it will use
its best efforts either to induce the other Lenders to assume the obligations of
a Lender in default or to obtain another Lender, reasonably satisfactory to
Borrower and the Co-Borrowers, to replace such a Lender in default.

 

SECTION 11.5  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Letter of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

SECTION 11.6  Notices.  (a)  General.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including by facsimile transmission).  All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
(subject to clause (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)            if to Borrower, the Administrative Agent or the Issuing Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.6 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
Borrower, the Administrative Agent, the Issuing Lender and any Swing Line
Lenders.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of clause (c) below),
when delivered;

 

95

--------------------------------------------------------------------------------


 

provided, however, that notices and other communications to the Administrative
Agent, the Issuing Lender and any Swing Line Lender pursuant to Article 2 shall
not be effective until actually received by such Person.  In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted or signed by facsimile.  The effectiveness of any
such documents and signatures shall, subject to applicable Law, have the same
force and effect as manually-signed originals and shall be binding on all
Parties, the Administrative Agent and the Lenders.  The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(c)           Limited Use of Electronic Mail.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.1, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other notices hereunder unless otherwise provided.

 

(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic requests for Loans) that, in the reasonable judgment of
the Administrative Agent and the Lenders, are purportedly given by or on behalf
of Borrower or any Co-Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  Borrower and the
Co-Borrowers shall jointly and severally indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice that, in the reasonable judgment of such
Agent-Related Person, is purportedly given by or on behalf of Borrower or any
Co-Borrower.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

(e)           Notice to Borrower is Notice to Co-Borrowers.  Borrower and the
Co-Borrower expressly agree that the credit facilities provided hereunder are
being provided for the joint convenience of Borrower and its Restricted
Subsidiaries, including the Co-Borrowers, and that it is expected that Borrower
shall administer the Advances and Letters of Credit on behalf of itself and the
Co-Borrowers.  Accordingly, Borrower and the Co-Borrowers agree that any notice
provided to Borrower hereunder shall be deemed to constitute the same notice to
the Co- Borrowers, without the requirement that separate notices be provided to
the Co-Borrowers.

 

SECTION 11.7  Execution of Loan Documents.  Unless the Administrative Agent
otherwise specifies with respect to any Loan Document, (a) this Agreement and
any other Loan Document may be executed in any number of counterparts and any
party hereto or thereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all of which counterparts of
this Agreement or any other Loan Document, as the case may be, when taken
together will be deemed to be but one and the same instrument and

 

96

--------------------------------------------------------------------------------


 

(b) execution of any such counterpart may be evidenced by a telecopier
transmission of the signature of such party followed by prompt transmission of
an original signature.  The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.

 

SECTION 11.8  Binding Effect; Assignment.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except for the following (any other attempted
assignment or transfer by any party hereto shall be null and void):

 

(i)            to an Eligible Assignee in accordance with the provisions of
clause (b) of this Section;

 

(ii)           by way of participation in accordance with the provisions of
clause (d) of this Section;

 

(iii)          by way of pledge or assignment of a security interest subject to
the restrictions of clause (f) of this Section; or

 

(iv)          to an SPC in accordance with the provisions of clause (h) of this
Section.

 

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.  Each Lender represents that it is not acquiring its Notes with
a view to the distribution thereof within the meaning of the Securities Act of
1933, as amended (subject to any requirement that disposition of its Notes must
be within the control of such Lender).

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(and, to the extent it assigns its Class A Loans, a corresponding portion of its
Class A Funding Requirement) and the Loans (including for purposes of this
clause (b), participations in L/C Obligations) at the time owing to it; provided
that any such assignment shall be subject to the following conditions:

 

(i)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Class A Funding Requirement or all of the assigning
Lender’s other Loans at the time owing to it or in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned;

 

97

--------------------------------------------------------------------------------


 

(ii)           in any case not described in subsection (b)(i) of this Section,
the amount of the Class A Funding Requirement (which for this purpose includes
any Class A Loans outstanding thereunder) or other Loans or, if the Class A
Funding Requirements are not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than, with
respect to (A) the Class A Funding Requirements or Class A Loans, $5,000,000 and
(B) the other Loans, $1,000,000, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(iii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans (and, in the case of the Class A Loans,
that Lender’s Class A Funding Requirement) assigned, except that this clause
(iii) shall not (A) apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Commitments on a non-pro
rata basis;

 

(iv)          the consent of the Administrative Agent, the Issuing Lender and
any Swing Line Lender (such consent not to be unreasonably withheld) shall be
required for assignments of any portion of the Class A Loans and Class A Funding
Requirements if such assignment is to a Person that is not a Class A Lender, an
Affiliate of such Class A Lender or an Approved Fund with respect to such
Class A Lender;

 

(v)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and the Eligible Assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(vi)          each assignment of Class A-1 Loans by a Class A-1 Lender must be
accompanied by a proportionate assignment to, and assumption by the assignee
Lender of, its Class A Funding Requirement, and each assignment of Class A-2
Loans and related Class A Revolving Obligations by a Class A-2 Lender must be
accompanied by a proportionate assignment to, and assumption by the assignee
Lender of, its Class A Funding Requirement, and the corresponding Class A

 

98

--------------------------------------------------------------------------------


 

Loans and Class A Revolving Obligations thereafter made by the assignee Lender
shall be treated as under the same sub-Class (i.e., Class A-1 or Class A-2);

 

(vii)         no such assignment shall be made to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (vii); and

 

(viii)        in connection with any assignment of rights and obligations in
respect of any Class A Funding Requirement of any Defaulting Lender hereunder,
no such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
the Administrative Agent, the applicable pro rata share of Class A Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Class A Percentage.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.6, 3.7 and 11.11 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, Borrower and each Co-Borrower
(at their sole expense) shall execute and deliver a Note under the relevant
Commitment to the assignee Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.

 

99

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of Borrower and the Co-Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Class A Funding Requirements of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and
Borrower, the Co-Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by each of
Borrower, each Co-Borrower and the Issuing Lender at any reasonable time and
from time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
Borrower, any Co-Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or Borrower or any
of Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of that Lender’s rights and/or obligations under this Agreement
(including all or a portion of any of its Pro Rata Shares of the Commitments
and/or the Loans (including that Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) that Lender’s
obligations under this Agreement shall remain unchanged, (ii) that Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Lenders and
the Issuing Lender shall continue to deal solely and directly with that Lender
in connection with that Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.2
requiring the consent of that Lender and which also affects such Participant. 
Subject to clause (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.6 and 3.7 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.6 or 3.7 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.11(d) unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 11.21 as though it
were a Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations

 

100

--------------------------------------------------------------------------------


 

of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to an SPC the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.10.  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of Borrower under this Agreement (including its
obligations under Sections 3.6 and 3.7), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a Loan
by an SPC hereunder shall utilize the Pro Rata Share of the relevant Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or contingent obligation or credit or liquidity enhancement to such
SPC.

 

(i)            Resignation as Issuing Lender or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America (or any Swing Line Lender) assigns all of its Pro Rata
Shares of the Commitments and Loans

 

101

--------------------------------------------------------------------------------


 

pursuant to clause (b) above, Bank of America (or such Swing Line Lender) may,
upon 30 days’ notice to Borrower and the Lenders, concurrently resign as an
Issuing Lender or as Swing Line Lender, as applicable.  In the event of any such
resignation as Issuing Lender or Swing Line Lender, Borrower shall be entitled
to appoint from among the Lenders a replacement Issuing Lender or Swing Line
Lender hereunder, as applicable; provided, however, that no failure by Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or such Swing Line Lender as Swing Line Lender.  If Bank of
America resigns as an Issuing Lender, it shall retain all the rights and
obligations of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation as
Issuing Lender and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.6(c)).  If any Swing Line Lender
resigns from such capacity as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.7(e).

 

(j)            Notwithstanding anything in this Section to the contrary, the
rights of the Lenders to make assignments of, and grant participations in, their
Pro Rata Shares of the Commitments shall be subject to the approval of any
Gaming Board, to the extent required by applicable Gaming Laws, and to
compliance with applicable securities laws, if any.

 

SECTION 11.9  Right of Setoff.  If an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (but in each case only with
the consent of the Requisite Lenders) may exercise its rights under Article 9 of
the Uniform Commercial Code and other applicable Laws and, to the extent
permitted by applicable Laws, apply any funds in any deposit account maintained
with it by Borrower, the Co-Borrowers and/or any of their Property in its
possession against the Obligations; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

SECTION 11.10  Sharing of Setoffs.  Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower, any Co-Borrower, or otherwise, receives payment of the
Obligations held by it that is ratably more than any other Lender, through any
means, receives in payment of the Obligations held by that Lender, then, subject
to applicable Laws:

 

(a)           the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from the other Lender a participation
in the Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of

 

102

--------------------------------------------------------------------------------


 

setoff, banker’s lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker’s
lien or counterclaim or receipt of payment; and

 

(b)           such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower, any Co-Borrower or any Person claiming
through or succeeding to the rights of Borrower or a Co-Borrower, the purchase
of a participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest.  Each Lender that
purchases a participation in the Obligations pursuant to this Section shall from
and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.  Borrower and each
Co-Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

 

SECTION 11.11  Indemnification by Borrower and the Co-Borrowers.  Whether or not
the transactions contemplated hereby are consummated, Borrower and each
Co-Borrower jointly and severally shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, settlements,
costs, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (c) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits cost, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of

 

103

--------------------------------------------------------------------------------


 

such Indemnitee.  No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee have any liability for any indirect,
consequential, special or punitive damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Effective Date).  All amounts due under
this Section 11.11 shall be payable within 10 Business Days after demand
therefor.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Class A Funding Requirements and the repayment, satisfaction or discharge of all
the other Obligations.

 

SECTION 11.12  Nonliability of the Lenders; No Advisory or Fiduciary
Responsibility.  Borrower and each Co-Borrower acknowledges and agrees that:

 

(a)           Any inspections of any Property of Borrower and its Subsidiaries
made by or through the Creditors are for purposes of administration of the Loans
and Letters of Credit only and Borrower and its Affiliates are not entitled to
rely upon the same (whether or not such inspections are at the expense of
Borrower or its Subsidiaries); neither the Administrative Agent nor the Lenders
undertake or assume any responsibility or duty to Borrower or its Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Borrower or its
Affiliates of any matter in connection with their Property or the operations of
Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely upon
their own judgment with respect to such matters; and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by the Creditors in connection with such matters is solely for the protection of
the Creditors and neither Borrower, the Co-Borrowers nor any other Person is
entitled to rely thereon;

 

(b)           By accepting or approving anything required to be observed,
performed, fulfilled or given to the Creditors pursuant to the Loan Documents,
neither the Administrative Agent nor the Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by the Creditors;

 

(c)           (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower,
Co-Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, and each of
Borrower and Co-Borrowers is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, the Lead
Arrangers and the Lenders each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for Borrower, Co-Borrowers or
any of their respective Affiliates,

 

104

--------------------------------------------------------------------------------


 

stockholders, creditors or employees or any other Person; (iii) none of the
Administrative Agent, any Lead Arranger or any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of Borrower or any
Co-Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, any Lead Arranger or any Lender has advised or is
currently advising Borrower, Co-Borrowers or any of their respective Affiliates
on other matters) and none of the Administrative Agent, any Lead Arranger or any
Lender has any obligation to Borrower, Co-Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
relationship between Borrower and the Co-Borrowers and the Creditors is, and
shall at all times remain, solely that of borrowers and lenders; neither the
Administrative Agent, the Lead Arrangers nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Administrative Agent, the Lead Arrangers nor the Lenders
shall under any circumstance be deemed to be in a relationship of confidence or
trust or a fiduciary or other “special” relationship with Borrower or its
Affiliates, or to owe any fiduciary duty to Borrower or its Affiliates; (v) the
Administrative Agent and its Affiliates and the Lead Arrangers and their
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, Co-Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Lead Arranger has no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (vi) the Administrative Agent has not (and the
Lead Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of Borrower and Co-Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of Borrower and Co-Borrowers hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty; and

 

(d)           The Creditors shall not be responsible or liable to any Person for
any loss, damage, liability or claim of any kind relating to injury or death to
Persons or damage to Property caused by the actions, inaction or negligence of
Borrower and/or its Affiliates and Borrower and the Co-Borrowers hereby
indemnify and hold the Creditors harmless on the terms set forth in
Section 11.11 from any such loss, damage, liability or claim.

 

SECTION 11.13  No Third Parties Benefited.  This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Borrower, the Co-Borrowers and the Creditors in connection with the Loans, and
is made for the sole benefit of Borrower, the Co-Borrowers, the Creditors, and
the Creditors’ successors and assigns.  Except as provided in Sections 11.8,
11.11, and 11.26 no other Person shall have any rights of any nature hereunder
or by reason hereof.

 

105

--------------------------------------------------------------------------------


 

SECTION 11.14  Confidentiality.  Each Lender agrees to hold any confidential
information that it may receive from Borrower and the Co-Borrowers pursuant to
this Agreement in confidence, except for disclosure:  (a) to other Creditors
(or, subject to appropriate confidentiality restrictions, Affiliates of any
Creditor); (b) to legal counsel and accountants for Borrower and the
Co-Borrowers or any Lender; (c) to other professional advisors to Borrower and
the Co-Borrowers or any Lender, provided that the recipient has accepted such
information subject to a confidentiality agreement substantially similar to this
Section; (d) to regulatory officials having jurisdiction over that Lender;
(e) to any Gaming Board having regulatory jurisdiction over Borrower or its
Subsidiaries, provided that each Lender agrees to use its best efforts to notify
Borrower and the Co-Borrowers of any such disclosure unless prohibited by
applicable Laws; (f) as required by Law or legal process or in connection with
any legal proceeding to which that Lender and Borrower or any of its
Subsidiaries are adverse parties; and (g) to another financial institution in
connection with a disposition or proposed disposition to that financial
institution of all or part of that Lender’s interests hereunder or a
participation interest in its Notes, provided that the recipient has accepted
such information subject to a confidentiality agreement substantially similar to
this Section.  For purposes of the foregoing, “confidential information” shall
mean any information respecting Borrower or its Subsidiaries reasonably
considered by Borrower to be confidential, other than (i) information previously
filed with any Governmental Agency and available to the public, (ii) information
previously published in any public medium from a source other than, directly or
indirectly, that Lender, and (iii) information previously disclosed by Borrower
or its Subsidiaries to any Person not associated with Borrower without a
confidentiality agreement or obligation substantially similar to this Section. 
Notwithstanding anything herein to the contrary, “confidential information”
shall not include, and the Administrative Agent and each Lender may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.  Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of the Creditors to
Borrower or any other Party.

 

SECTION 11.15  Further Assurances.  Borrower and its Subsidiaries shall, at
their expense and without expense to the Lenders or the Administrative Agent,
do, execute and deliver such further acts and documents as the Requisite Lenders
or the Administrative Agent from time to time reasonably require for the
assuring and confirming unto the Lenders or the Administrative Agent of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document.

 

SECTION 11.16  Integration.  This Agreement, the other Loan Documents and the
letter agreements referred to in Sections 3.4 and 3.5, comprise the complete and
integrated agreements of the parties on the subject matter hereof and supersedes
all prior agreements, written or oral, on the subject matter hereof.  In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control and

 

106

--------------------------------------------------------------------------------


 

govern; provided that the inclusion of supplemental rights or remedies in favor
of the Creditors in any other Loan Document shall not be deemed a conflict with
this Agreement.  Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

SECTION 11.17  Governing Law; Jurisdiction.

 

(a)           Governing Law.  Each Loan Document shall be governed by, and
construed and enforced in accordance with, the Law of the State of New York.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF BORROWER, DETROIT, THE
ADMINISTRATIVE AGENT, THE LENDERS AND EACH OTHER PARTY TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR DETROIT OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

SECTION 11.18  Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable or invalid as to any party or in
any jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.  Without limiting the foregoing provisions of this
Section 11.18, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, then such provisions shall be deemed to be in effect only to the extent
not so limited.

 

107

--------------------------------------------------------------------------------


 

SECTION 11.19  Headings.  Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.

 

SECTION 11.20  Time of the Essence.  Time is of the essence of the Loan
Documents.

 

SECTION 11.21  Foreign Lenders and Participants.

 

(a)           Tax Forms.

 

(i)            Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement) or such other evidence satisfactory to Borrower and
the Administrative Agent that such Foreign Lender is entitled to an exemption
from, or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code.  Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or

 

108

--------------------------------------------------------------------------------


 

statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S.  withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii)          Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.11(d) (A) with respect to any taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-81MY pursuant
to this Section 11.21(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.21(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.21(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.21(a) shall
relieve Borrower of its obligation to pay any amounts pursuant to
Section 3.11(d) in the event that, as a result of any change in any applicable
law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv)          The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which Borrower is not required to pay additional
amounts under this Section 11.21(a).

 

(b)           Form W-9.  Upon the request of the Administrative Agent, each
Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9.  If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

 

(c)           Withholding.  If any Governmental Agency asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Class A Funding
Requirements, repayment of all other Obligations hereunder and the resignation
of the Administrative Agent.

 

109

--------------------------------------------------------------------------------


 

(d)           FATCA.  If a payment made to the Administrative Agent or any
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if the Administrative Agent or such Lender were to fail to
comply with the applicable reporting requirements necessary for an exemption
from withholding under such provisions (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Lender as the case may be shall deliver to Borrower (and in the case of
a Lender, the Administrative Agent) at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower and the Administrative Agent to comply with their obligations under
Section 1471 or 1472 of the Code (or any successor provisions) and to determine
that such Lender has complied with such Lender’s obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

SECTION 11.22  Gaming Boards.  The Administrative Agent and each of the Lenders
agree to cooperate with all Gaming Boards in connection with the administration
of their regulatory jurisdiction over Borrower and its Subsidiaries, including
the provision of such documents or other information as may be requested by any
such Gaming Board relating to Borrower or any of its Subsidiaries or to the Loan
Documents.

 

SECTION 11.23  Termination.  Upon (a) the expiration or termination of the
Class A Funding Requirements, (b) the full and final payment in Cash of the
Loans, all interest and fees with respect thereto, (c) the reimbursement of all
draws under Letters of Credit and the payment of all fees with respect thereto,
(d) the expiration of all Letters of Credit or the deposit of Cash collateral
with the Issuing Lender in the effective face amount thereof, (e) the payment of
all amounts then demanded by any Lender or indemnitee under Sections 3.6, 3.7
and 11.11 and (f) the payment of all other amounts then due under the Loan
Documents, the Administrative Agent is hereby authorized by the Lenders to, and
the Administrative Agent shall, upon the request of Borrower and the
Co-Borrowers, execute and deliver to Borrower and the Co-Borrowers discharges
from further compliance with the covenants contained in Articles 5, 6, and 7.

 

SECTION 11.24  Removal of a Lender.  Borrower and the Co-Borrowers shall have
the right to remove a Lender as a party to this Agreement in accordance with
this Section (a) under the circumstances set forth in Sections 3.6, 3.7(g) and
3.11(d), (b) if such Lender is the subject of a Disqualification and (c) if such
Lender is a Defaulting Lender.  If Borrower and the Co-Borrowers are entitled to
remove a Lender pursuant to this Section either:

 

(x)           Upon notice from Borrower and the Co-Borrowers, the Lender being
removed shall execute and deliver a Assignment Agreement covering that Lender’s
Pro Rata Share in favor of one or more Eligible Assignees designated by Borrower
and the Co-Borrowers (and acceptable to the Administrative Agent, which
acceptance shall not be unreasonably delayed or withheld), subject to
(i) payment of a purchase price by such Eligible Assignee equal to all principal
and accrued interest, fees and other amounts

 

110

--------------------------------------------------------------------------------


 

payable to such Lender under this Agreement through the date of assignment and
(ii) the written release of the Issuing Lender of such Lender’s obligations
under Sections 2.4(c) and 2.6(d) or delivery by such Eligible Assignee of such
appropriate assurances and indemnities (which may include letters of credit) as
such Lender may reasonably require with respect to its participation interest in
any Letters of Credit then outstanding or any Swing Line Outstandings; or

 

(y)           Borrower and the Co-Borrowers may reduce the Class A Funding
Requirements pursuant to Section 2.9 (and, for this purpose, the numerical
requirements of such Section shall not apply) by an amount equal to that
Lender’s Pro Rata Share, pay and provide to such Lender the amounts, assurances
and indemnities described in subclauses (i) and (ii) of clause (x) above and
release such Lender from its Pro Rata Share.

 

SECTION 11.25  Joint and Several.  Borrower and each of the Co-Borrowers shall
be obligated for all of the Obligations on a joint and several basis,
notwithstanding which of them may have directly received the proceeds of any
particular Loan or Advance or the benefit of a particular Letter of Credit,
provided that, anything to the contrary herein notwithstanding (including
Exhibit G), the liability of Detroit, including, without limitation, Detroit’s
liability with respect to Indemnified Liabilities pursuant to Section 11.11,
shall be limited to the portion of the Obligations which are actually borrowed
or received by Detroit.  Borrower and each of the Co-Borrowers acknowledge and
agree that, for purposes of the Loan Documents, Borrower, the Co-Borrowers and
the Guarantors constitute a single integrated financial enterprise and that each
receives a benefit from the availability of credit under this Agreement. 
Borrower and the Co-Borrowers each waive all defenses arising under the Laws of
suretyship, to the extent such Laws are applicable, in connection with their
joint and several obligations under this Agreement.  Without limiting the
foregoing, Borrower and each of the Co-Borrowers agree to the Joint Borrower
Provisions set forth in Exhibit G, incorporated by this reference.

 

SECTION 11.26  [Reserved].

 

SECTION 11.27   Payments Set Aside.  To the extent that any payment by or on
behalf of Borrower or any Co-Borrower is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

SECTION 11.28  Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

111

--------------------------------------------------------------------------------


 

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 11.29  Purported Oral Amendments.  BORROWER AND EACH CO-BORROWER
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2. 
BORROWER AND EACH CO-BORROWER AGREE THAT THEY WILL NOT RELY ON ANY COURSE OF
DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY LENDER THAT DOES NOT COMPLY
WITH SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

SECTION 11.30  USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower and each Co-Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower and each Co-Borrower,
which information includes the name and address of Borrower and each Co-Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower and each Co-Borrower in accordance with the
Act.

 

[SIGNATURE PAGE FOLLOWS]

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MGM RESORTS INTERNATIONAL,

 

a Delaware corporation

 

 

 

and

 

 

 

MGM GRAND DETROIT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Secretary

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Maurice Washington

 

Name:

Maurice Washington

 

Title:

Vice President

 

 

MGM RESORTS INTERNATIONAL SEVENTH AMENDED AND RESTATED
LOAN AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

         

 

 

 

 

 

 

 

 

 

[Assignor is [not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

        

 

 

 

         

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

3.

Borrower:  MGM Resorts International

 

 

 

Co-Borrower:  MGM Grand Detroit, LLC

 

 

4.

Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Loan Agreement

 

 

5.

Loan Agreement:  Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, among the Borrower, the Co-Borrowers, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent
(either as originally executed, or as it may from time to time be supplemented,
modified, amended, restated or extended).

 

 

6.

Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans
for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

[7.

Trade Date:

             

](10)

 

Effective Date:                , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Fill in the appropriate terminology for the
types of facilities under the Loan Agreement that are being assigned under this
Assignment (e.g. “Revolving Commitment”, “Term Commitment”, etc.).

(8)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(10)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

[Consented to and](11) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](12)

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Loan Agreement.

(12)                          To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Loan Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any Co- Borrower or any of their respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any Co-Borrower
or any of their respective Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document.

 

1.2                               Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Loan Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.8(b) of the Loan Agreement (subject to such consents, if any, as may
be required under the Loan Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Loan Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into.this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
[relevant] Assignee.

 

A-4

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (“Assumption”) is executed as of                 ,
20   , by
                                                                            , a
                         (“New Co-Borrower”) and MGM Resorts International, a
Delaware corporation (“Borrower”), and delivered to the Administrative Agent
pursuant to the Seventh Amended and Restated Loan Agreement, dated as of
February 24, 2010 (either as originally executed, or as it may from time to time
be supplemented, modified, amended, restated or extended, the “Agreement”),
entered into by Borrower, MGM Grand Detroit, LLC, a Delaware limited liability
company, as initial Co-Borrower (together with each other Co-Borrower as of the
date of this Assumption, collectively the “Existing Co-Borrowers”), the Lenders
that are parties thereto, and Bank of America N.A., as the Administrative Agent.
This Assumption is subject to the Agreement including, without limitation,
Section 2.8 thereof.  Terms used but not defined in this Assumption shall have
the meanings defined for those terms in the Agreement.

 

By this Assumption, Borrower designates New Co-Borrower as a “Co-Borrower”
pursuant to Section 2.8 of the Agreement. New Co-Borrower agrees that, upon
becoming a Co-Borrower, it will become a Party to the Agreement, and will join
all the representations, warranties and covenants of Borrower and the Existing
Co-Bo rrowers, and will be subject to the other terms, conditions, and duties
applicable to Borrower and the Existing Co-Borrowers under the Agreement,
provided that:

 

(i)                                     Each representation, warranty and
covenant of Borrower in the Agreement joined in by New Co-Borrower shall be
construed, mutatis mutandis, as a representation, warranty or covenant with
respect only to New Co-Borrower, or actions to be taken or not taken only by New
Co-Borrower, and not as a representation, warranty or covenant with respect to
any other Party or any action taken or not taken by such other Party; and

 

(ii)                                  Upon any breach by New Co-Borrower of any
of its representations, warranties or covenants in the Agreement, as aforesaid,
the rights of New Co-Borrower as a Co- Borrower shall be suspended and, if such
breach constitutes a Default or Event of Default, the Administrative Agent and
the Lenders shall have such rights and remedies as are provided therefor in the
Agreement.

 

It is a condition precedent to this Assumption that it be accompanied or
preceded by the following:

 

1.                                      Class A-1 Notes, substantially in the
form of Exhibit C-1 to the Agreement, executed by New Co-Borrower, as
appropriate;

 

2.                                      Class A-2 Notes, substantially in the
form of Exhibit C-2 to the Agreement, executed by New Co-Borrower, as
appropriate;

 

3.                                      Class B Notes, substantially in the form
of Exhibit C-3 to the Agreement, executed by New Co-Borrower, as appropriate;

 

4.                                      Class C Notes, substantially in the form
of Exhibit C-4 to the Agreement, executed by New Co-Borrower, as appropriate;

 

5.                                      Class D Notes, substantially in the form
of Exhibit C-5 to the Agreement, executed by New Co-Borrower, as appropriate;

 

B-1

--------------------------------------------------------------------------------


 

6.                                      Class E Notes, substantially in the form
of Exhibit C-6 to the Agreement, executed by New Co-Borrower, as appropriate;

 

7.                                      A certificate of good standing of New
Co-Borrower in the jurisdiction of its incorporation or organization;

 

8.                                      A certified resolution of New
Co-Borrower authorizing the execution and delivery of this Assumption and the
Notes referred to above;

 

9.                                      A written consent to this Assumption
executed by each Guarantor;

 

10.                               Appropriate written legal opinions similar to
the Opinions with respect to the New Co-Borrower and this Assumption; and

 

11.                               Such other information, certificates or legal
opinions as the Administrative Agent or the Requisite Lenders may reasonably
request.

 

Borrower and New Co-Borrower represent and warrant, jointly and severally, that
(a) New Co-Borrower is a Restricted Subsidiary of Borrower; and (b) all
statements and representations contained in this Assumption and the accompanying
documents are true as of the date this Assumption is executed.

 

This Assumption shall become effective if and when countersigned by the
Administrative Agent, whereupon New Co-Borrower shall become a Co-Borrower. 
This Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned have caused this Assumption to be duly
executed as of the date first written above.

 

 

 

MGM RESORTS INTERNATIONAL, a Delaware

 

 

corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

“New Co-Borrower”

 

 

 

 

 

                                                          

 

 

a                                     corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

CLASS A-1 NOTE

 

$                  

 

                ,      

 

FOR VALUE RECEIVED, the undersigned jointly and severally agree to pay to the
order of                                  (the “Lender”), the principal amount
of                                      AND NO/100 DOLLARS
($                        ) or such lesser aggregate amount of Class A-1 Loans
under the Class A Funding Requirement as may be made by the Lender pursuant to
the Loan Agreement referred to below, together with interest thereon payable as
hereinafter set forth.

 

Reference is made to the Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, by and among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), as initial Co-Borrower (together with each Guarantor
designated as a Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the
“Co- Borrowers”), the Lenders which are parties thereto and Bank of America,
N.A, as Administrative Agent for the benefit of the Lenders (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein are used herein with the meanings set forth for those terms in
the Loan Agreement.  This is one of the Class A-1 Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement.  The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.  Notwithstanding anything to the contrary herein, the
liability of Detroit under this Class A-1 Note is limited as set forth in
Section 2.8 of the Loan Agreement.

 

The principal indebtedness evidenced by this Class A-1 Note shall be payable as
provided in the Loan Agreement and in any event on the Existing Maturity Date.

 

Interest shall be payable on the outstanding daily unpaid principal amount of
Class A-1 Loans under this Class A-1 Note from the date of each such Class A-1
Loan until payment in full and shall accrue and be payable at the rates and on
the dates set forth in the Loan Agreement, both before and after Default, before
and after maturity and judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue principal and
interest to bear interest at the rate set forth in Section 3.8 of the Loan
Agreement, to the fullest extent permitted by applicable Law.

 

Each payment hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lender in immediately
available funds not later than 12:00 noon, Las Vegas time, on the day of payment
(which must be a Business Day).  All payments received after 12:00 noon, Las
Vegas time, on any particular Business Day shall be deemed received on the next
succeeding Business Day.  All payments shall be made in lawful money of the
United States of America.

 

The Lender shall use its best efforts to keep a record (which may be in tangible
or electronic or other intangible form) of Class A-1 Loans made by it and
payments received by it with respect to this Class A-1 Note, and such record
shall, as against the undersigned, be presumptive evidence of the amounts owing
under this Class A-1 Note.

 

The undersigned hereby jointly and severally agree to pay or reimburse costs and
expenses of any rightful holder hereof in accordance with Section 11.3(a)(ii).

 

C-1-1

--------------------------------------------------------------------------------


 

The undersigned hereby waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice or formality, to
the fullest extent permitted by applicable Laws.

 

This Class A-1 Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

MGM RESORTS INTERNATIONAL, a Delaware corporation and

 

MGM GRAND DETROIT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

CLASS A-2 NOTE

 

$                

               ,     

 

FOR VALUE RECEIVED, the undersigned jointly and severally agree to pay to the
order of                                  (the “Lender”), the principal amount
of                                      AND NO/100 DOLLARS
($                        ) or such lesser aggregate amount of Class A-2 Loans
under the Class A Funding Requirement as may be made by the Lender pursuant to
the Loan Agreement referred to below, together with interest thereon payable as
hereinafter set forth.

 

Reference is made to the Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, by and among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), as initial Co-Borrower (together with each Guarantor
designated as a Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the
“Co- Borrowers”), the Lenders which are parties thereto and Bank of America,
N.A, as Administrative Agent for the benefit of the Lenders (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein are used herein with the meanings set forth for those terms in
the Loan Agreement.  This is one of the Class A-2 Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement.  The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.  Notwithstanding anything to the contrary herein, the
liability of Detroit under this Class A-2 Note is limited as set forth in
Section 2.8 of the Loan Agreement.

 

The principal indebtedness evidenced by this Class A-2 Note shall be payable as
provided in the Loan Agreement and in any event on the Extended Maturity Date.

 

Interest shall be payable on the outstanding daily unpaid principal amount of
Class A-2 Loans under this Class A-2 Note from the date of each such Class A-2
Loan until payment in full and shall accrue and be payable at the rates and on
the dates set forth in the Loan Agreement, both before and after Default, before
and after maturity and judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue principal and
interest to bear interest at the rate set forth in Section 3.8 of the Loan
Agreement, to the fullest extent permitted by applicable Law.

 

Each payment hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lender in immediately
available funds not later than 12:00 noon, Las Vegas time, on the day of payment
(which must be a Business Day).  All payments received after 12:00 noon, Las
Vegas time, on any particular Business Day shall be deemed received on the next
succeeding Business Day.  All payments shall be made in lawful money of the
United States of America.

 

The Lender shall use its best efforts to keep a record (which may be in tangible
or electronic or other intangible form) of Class A-2 Loans made by it and
payments received by it with respect to this Class A-2 Note, and such record
shall, as against the undersigned, be presumptive evidence of the amounts owing
under this Class A-2 Note.

 

The undersigned hereby jointly and severally agree to pay or reimburse costs and
expenses of any rightful holder hereof in accordance with Section 11.3(a)(ii).

 

C-2-1

--------------------------------------------------------------------------------


 

The undersigned hereby waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice or formality, to
the fullest extent permitted by applicable Laws.

 

This Class A-2 Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

MGM RESORTS INTERNATIONAL, a Delaware corporation and

 

MGM GRAND DETROIT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

CLASS B NOTE

 

$                   

              ,      

 

FOR VALUE RECEIVED, the undersigned jointly and severally agree to pay to the
order of                                  (the “Lender”), the principal amount
of                                      AND NO/100 DOLLARS
($                        ), together with interest thereon payable as
hereinafter set forth.

 

Reference is made to the Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, by and among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), as initial Co-Borrower (together with each Guarantor
designated as a Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the
“Co- Borrowers”), the Lenders which are parties thereto and Bank of America,
N.A, as Administrative Agent for the benefit of the Lenders (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein are used herein with the meanings set forth for those terms in
the Loan Agreement.  This is one of the Class B Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement.  The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.

 

The principal indebtedness evidenced by this Class B Note shall be payable as
provided in the Loan Agreement and in any event on the Existing Maturity Date.

 

Interest shall be payable on the outstanding daily unpaid principal amount of
Class B Loans under this Class B Note from the date of each such Class B Loan
until payment in full and shall accrue and be payable at the rates and on the
dates set forth in the Loan Agreement, both before and after Default, before and
after maturity and judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue principal and
interest to bear interest at the rate set forth in Section 3.8 of the Loan
Agreement, to the fullest extent permitted by applicable Law.

 

Each payment hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lender in immediately
available funds not later than 12:00 noon, Las Vegas time, on the day of payment
(which must be a Business Day).  All payments received after 12:00 noon, Las
Vegas time, on any particular Business Day shall be deemed received on the next
succeeding Business Day.  All payments shall be made in lawful money of the
United States of America.

 

The Lender shall use its best efforts to keep a record (which may be in tangible
or electronic or other intangible form) of Class B Loans made by it and payments
received by it with respect to this Class B Note, and such record shall, as
against the undersigned, be presumptive evidence of the amounts owing under this
Class B Note.

 

The undersigned hereby agrees to pay or reimburse costs and expenses of any
rightful holder hereof in accordance with Section 11.3(a)(ii).

 

The undersigned hereby waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice or formality, to
the fullest extent permitted by applicable Laws.

 

C-3-1

--------------------------------------------------------------------------------


 

This Class B Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

MGM RESORTS INTERNATIONAL, a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-3-2

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

CLASS C NOTE

 

$                 

             ,      

 

FOR VALUE RECEIVED, the undersigned jointly and severally agree to pay to the
order of                                  (the “Lender”), the principal amount
of                                      AND NO/100 DOLLARS
($                        ), together with interest thereon payable as
hereinafter set forth.

 

Reference is made to the Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, by and among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), as initial Co-Borrower (together with each Guarantor
designated as a Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the
“Co- Borrowers”), the Lenders which are parties thereto and Bank of America,
N.A, as Administrative Agent for the benefit of the Lenders (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein are used herein with the meanings set forth for those terms in
the Loan Agreement.  This is one of the Class C Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement.  The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.

 

The principal indebtedness evidenced by this Class C Note shall be payable as
provided in the Loan Agreement and in any event on the Extended Maturity Date.

 

Interest shall be payable on the outstanding daily unpaid principal amount of
Class C Loans under this Class C Note from the date of each such Class C Loan
until payment in full and shall accrue and be payable at the rates and on the
dates set forth in the Loan Agreement, both before and after Default, before and
after maturity and judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue principal and
interest to bear interest at the rate set forth in Section 3.8 of the Loan
Agreement, to the fullest extent permitted by applicable Law.

 

Each payment hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lender in immediately
available funds not later than 12:00 noon, Las Vegas time, on the day of payment
(which must be a Business Day).  All payments received after 12:00 noon, Las
Vegas time, on any particular Business Day shall be deemed received on the next
succeeding Business Day.  All payments shall be made in lawful money of the
United States of America.

 

The Lender shall use its best efforts to keep a record (which may be in tangible
or electronic or other intangible form) of Class C Loans made by it and payments
received by it with respect to this Class C Note, and such record shall, as
against the undersigned, be presumptive evidence of the amounts owing under this
Class C Note.

 

The undersigned hereby agrees to pay or reimburse costs and expenses of any
rightful holder hereof in accordance with Section 11.3(a)(ii).

 

The undersigned hereby waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice or formality, to
the fullest extent permitted by applicable Laws.

 

C-4-1

--------------------------------------------------------------------------------


 

This Class C Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

MGM RESORTS INTERNATIONAL, a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-4-2

--------------------------------------------------------------------------------


 

EXHIBIT C-5

 

CLASS D NOTE

 

$                   

               ,      

 

FOR VALUE RECEIVED, the undersigned jointly and severally agree to pay to the
order of                                  (the “Lender”), the principal amount
of                                      AND NO/100 DOLLARS
($                        ), together with interest thereon payable as
hereinafter set forth.

 

Reference is made to the Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, by and among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), as initial Co-Borrower (together with each Guarantor
designated as a Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the
“Co- Borrowers”), the Lenders which are parties thereto and Bank of America,
N.A, as Administrative Agent for the benefit of the Lenders (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein are used herein with the meanings set forth for those terms in
the Loan Agreement.  This is one of the Class D Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement.  The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.

 

The principal indebtedness evidenced by this Class D Note shall be payable as
provided in the Loan Agreement and in any event on the Existing Maturity Date.

 

Interest shall be payable on the outstanding daily unpaid principal amount of
Class D Loans under this Class D Note from the date of each such Class D Loan
until payment in full and shall accrue and be payable at the rates and on the
dates set forth in the Loan Agreement, both before and after Default, before and
after maturity and judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue principal and
interest to bear interest at the rate set forth in Section 3.8 of the Loan
Agreement, to the fullest extent permitted by applicable Law.

 

Each payment hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lender in immediately
available funds not later than 12:00 noon, Las Vegas time, on the day of payment
(which must be a Business Day).  All payments received after 12:00 noon, Las
Vegas time, on any particular Business Day shall be deemed received on the next
succeeding Business Day.  All payments shall be made in lawful money of the
United States of America.

 

The Lender shall use its best efforts to keep a record (which may be in tangible
or electronic or other intangible form) of Class D Loans made by it and payments
received by it with respect to this Class D Note, and such record shall, as
against the undersigned, be presumptive evidence of the amounts owing under this
Class D Note.

 

The undersigned hereby agrees to pay or reimburse costs and expenses of any
rightful holder hereof in accordance with Section 11.3(a)(ii).

 

The undersigned hereby waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice or formality, to
the fullest extent permitted by applicable Laws.

 

C-5-1

--------------------------------------------------------------------------------


 

This Class D Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

MGM RESORTS INTERNATIONAL, a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-5-2

--------------------------------------------------------------------------------


 

EXHIBIT C-6

 

CLASS E NOTE

 

$

          ,     

 

FOR VALUE RECEIVED, the undersigned jointly and severally agree to pay to the
order of                                  (the “Lender”), the principal amount
of                                      AND NO/100 DOLLARS
($                        ), together with interest thereon payable as
hereinafter set forth.

 

Reference is made to the Seventh Amended and Restated Loan Agreement dated as of
February 24, 2012, by and among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), as initial Co-Borrower (together with each Guarantor
designated as a Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the
“Co- Borrowers”), the Lenders which are parties thereto and Bank of America,
N.A, as Administrative Agent for the benefit of the Lenders (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein are used herein with the meanings set forth for those terms in
the Loan Agreement.  This is one of the Class E Notes referred to in the Loan
Agreement, and any holder hereof is entitled to all of the rights, remedies,
benefits and privileges provided for in the Loan Agreement.  The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.

 

The principal indebtedness evidenced by this Class E Note shall be payable as
provided in the Loan Agreement and in any event on the Extended Maturity Date.

 

Interest shall be payable on the outstanding daily unpaid principal amount of
Class E Loans under this Class E Note from the date of each such Class E Loan
until payment in full and shall accrue and be payable at the rates and on the
dates set forth in the Loan Agreement, both before and after Default, before and
after maturity and judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law, with interest on overdue principal and
interest to bear interest at the rate set forth in Section 3.8 of the Loan
Agreement, to the fullest extent permitted by applicable Law.

 

Each payment hereunder shall be made to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lender in immediately
available funds not later than 12:00 noon, Las Vegas time, on the day of payment
(which must be a Business Day).  All payments received after 12:00 noon, Las
Vegas time, on any particular Business Day shall be deemed received on the next
succeeding Business Day.  All payments shall be made in lawful money of the
United States of America.

 

The Lender shall use its best efforts to keep a record (which may be in tangible
or electronic or other intangible form) of Class E Loans made by it and payments
received by it with respect to this Class E Note, and such record shall, as
against the undersigned, be presumptive evidence of the amounts owing under this
Class E Note.

 

The undersigned hereby agrees to pay or reimburse costs and expenses of any
rightful holder hereof in accordance with Section 11.3(a)(ii).

 

The undersigned hereby waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice or formality, to
the fullest extent permitted by applicable Laws.

 

C-6-1

--------------------------------------------------------------------------------


 

This Class E Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

MGM RESORTS INTERNATIONAL, a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-6-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COLLATERAL COVERAGE CERTIFICATE

 

TO:                           BANK OF AMERICA, N.A., as Administrative Agent

 

This Collateral Coverage Certificate is delivered with reference to that certain
Seventh Amended and Restated Loan Agreement dated as of February 24, 2012, among
MGM Resorts International, a Delaware corporation (“Borrower”), MGM Grand
Detroit, LLC, a Delaware limited liability company, as initial Co-Borrower
(“Detroit”), the Lenders named therein and Bank of America, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”).  Terms defined in the Loan Agreement and not
otherwise defined in this Collateral Coverage Certificate shall have the
meanings set forth in the Loan Agreement.

 

This Collateral Coverage Certificate is delivered in accordance with Section
7.3(a) of the Loan Agreement and sets forth the computations of the Extension
Collateral Coverage Ratio on Exhibit A.  The event or circumstance which has
resulted in the proposed change in the Extension Collateral Coverage Ratio is as
follows:

 

 

The information contained herein is derived from the books and records of
Borrower and its Subsidiaries and is true and correct in all material respects.

 

[In accordance with Section 7.3(a)(i) of the Loan Agreement, attached as Exhibit
B is a copy of an appraisal of [describe Collateral] which complies with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989.  The amount of Obligations secured by the [describe
Collateral] does not exceed 80% of the appraised value of such
Collateral.](13)(14)

 

[In connection with this Collateral Coverage Certificate, Borrower hereby
requests an amendment to [describe Collateral Document] which reflects
$                         as the new amount of Indebtedness to be secured
thereby.]

 

--------------------------------------------------------------------------------

(13)  Include only if certificate (i) evidences an increase in the amount of the
Indebtedness under the Loan Agreement which is secured by any Collateral or (ii)
adds any additional Collateral.

(14)  Such valuation to be reduced by the amount of any Indebtedness secured by
Liens on such Collateral (other than Indebtedness in respect of Borrower’s 13%
Existing Secured Notes issued pursuant to the Indenture dated as of November 14,
2008).

 

D-1

--------------------------------------------------------------------------------


 

Dated:                               ,        

MGM RESORTS INTERNATIONAL

 

 

 

 

 

By:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

Exhibit A

 

(to Collateral Coverage Certificate)

 

Extension Collateral Coverage Ratio

 

I.

 

Extension Obligations Collateral Allocation

 

 

 

 

 

 

 

 

 

(a) aggregate principal amount of the Indebtedness under the Loan Agreement
which is secured by Liens on the Detroit Collateral:

 

$                                (15)

 

 

 

 

 

 

 

(b)  aggregate principal amount of the Indebtedness under the Loan Agreement
which is secured by Liens on the Goldstrike Tunica Collateral and the Mandalay
Collateral:

 

$                                (16)

 

 

 

 

 

 

 

(c) Extension Ratio (ratio of the Extension Obligations, to the aggregate
Obligations, in each case treating the Class A Funding Requirements as fully
outstanding):

 

 

 

 

 

 

 

 

 

(d): [((a) plus (b)) times (c)]:

 

$                 

 

 

 

 

 

 

 

(e): aggregate principal amount of the Extension Obligations which are secured
by the Extension Collateral:

 

$                    

 

 

 

 

 

 

 

(f) Extension Obligations Collateral Allocation [(d) plus (e)]:

 

$                    

 

 

 

 

 

II.

 

Aggregate amount of the Extension Obligations as of the date hereof, for this
purpose treating the Class A Funding Requirements held by the Extending Lenders
as fully outstanding:

 

$                    

 

 

 

 

 

equals

 

Extension Collateral Coverage Ratio [I(f) ÷ II]:

 

           

 

--------------------------------------------------------------------------------

(15)  $450,000,000 as of the Effective Date.

(16)  $300,000,000 as of the Effective Date.

 

D-3

--------------------------------------------------------------------------------


 

Exhibit A

 

(to Collateral Coverage Certificate)

 

[Attach Appraisal if applicable]

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

TO:                           BANK OF AMERICA, N.A., as Administrative Agent

 

This Compliance Certificate is delivered with reference to that certain Seventh
Amended and Restated Loan Agreement dated as of February 24, 2012, among MGM
Resorts International, a Delaware corporation (“Borrower”), MGM Grand Detroit,
LLC, a Delaware limited liability company, as initial Co-Borrower (“Detroit”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”).  Terms defined in the Loan Agreement and not
otherwise defined in this Compliance Certificate shall have the meanings set
forth in the Loan Agreement.  For purposes of this Compliance Certificate,
including Exhibit A hereto, “Borrower Group” shall mean, collectively, Borrower
and its Restricted Subsidiaries.

 

This Compliance Certificate is delivered in accordance with Section 7.2 of the
Loan Agreement by a Senior Officer of the Borrower and each Co-Borrower.  This
Certificate is delivered as of the last day of the Fiscal Quarter (the “Test
Quarter”) ended                               ,         , (the “Test Date”). 
Computations indicating compliance with respect to the covenants contained in
Sections 6.5 and 6.6 of the Loan Agreement are set forth below.

 

I.                                        EBITDA.  The EBITDA of the Borrower
Group on a consolidated basis during the Test Quarter was
                         and during the period of four consecutive Fiscal
Quarters ending on the Test Date (the “Test Period”) was
                        , which amount [is] [is not] greater than or equal to
the minimum amount of EBITDA set forth in Section 6.5 of the Loan Agreement
opposite the Test Date.

 

II.                                   Capital Expenditures.  The aggregate
amount of Capital Expenditures made by the Borrower Group during 20     was
                          , which amount [is] [is not] less than or equal to the
sum of the amount set forth opposite the Fiscal Year 20     in Section 6.6 of
the Loan Agreement.

 

III.                              A review of the activities of Borrower,
Co-Borrowers and their Subsidiaries during the Test Quarter covered by this
Certificate has been made under the supervision of the undersigned with a view
to determining whether during such Test Quarter such parties performed and
observed all of their respective Obligations.  To the best knowledge of the
undersigned, during such Test Quarter, all covenants and conditions have been so
performed and observed and no Default or Event of Default has occurred and is
continuing, with the exceptions set forth below in response to which the
applicable Party has taken or proposes to take the following actions (if none,
so state):

 

 

IV.                               Attached as Exhibit A and incorporated herein
by reference are component calculations for the EBITDA covenant described above.

 

E-1

--------------------------------------------------------------------------------


 

V.                                    The undersigned Senior Officer(s) of
Borrower and Co-Borrowers certifies/certify that the calculations made and the
information contained herein are derived from the books and records of Borrower,
Co-Borrowers and their Subsidiaries and that each and every matter contained
herein correctly reflects those books and records.

 

VI.                               To the best knowledge of the undersigned no
event or circumstance has occurred that constitutes a Material Adverse Effect
since the date the most recent Compliance Certificate was executed and
delivered.

 

Dated:                               ,      

MGM RESORTS INTERNATIONAL

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

 

 

By:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

Exhibit A

 

(to Compliance Certificate)

 

Borrower Group EBITDA Calculation

 

 

 

 

 

 

 

 

 

 

 

 

Borrower Group EBITDA for the Test Period is calculated as follows, in each case
as determined in accordance with GAAP:

 

 

 

 

 

 

 

 

 

(a)

 

Net Income of the Borrower Group for the Test Period

 

$           

 

 

 

 

 

 

 

plus

 

(b)

 

any extraordinary loss reflected in such Net Income, and, without duplication,
any loss associated with the early retirement of Indebtedness and with any
Disposition not in the ordinary course of business

 

$          

 

 

 

 

 

 

 

minus

 

(c)

 

any extraordinary gain reflected in such Net Income, and, without duplication,
any gains associated with the early retirement of Indebtedness and with any
Disposition not in the ordinary course of business

 

$          

 

 

 

 

 

 

 

plus

 

(d)

 

Interest Charges of the Borrower Group for the Test Period

 

$           

 

 

 

 

 

 

 

plus

 

(e)

 

the aggregate amount of federal, state and local taxes on or measured by income
of the Borrower Group for the Test Period (whether or not payable during such
period)

 

$           

 

 

 

 

 

 

 

plus

 

(f)

 

depreciation, amortization and all non-recurring and/or other non-cash expenses
to the extent deducted in arriving at Net Income for the Test Period

 

$           

 

 

 

 

 

 

 

plus

 

(g)

 

expenses classified as “pre-opening and start-up expenses” on the applicable
financial statements of the Borrower Group for the Test Period

 

$           

 

 

 

 

 

 

 

plus

 

(h)

 

minority interest

 

$          

 

 

 

 

 

 

 

plus

 

(i)

 

aggregate amount of cash dividends or other distributions received by Borrower
Group from Persons other than Restricted Subsidiaries

 

$          

 

 

 

 

 

 

 

equals

 

 

 

Borrower Group EBITDA [(a)+(b)+(c)-(d)+(e)+(f)+(g)+(h)+(i)]

 

$          

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

REQUEST FOR LOAN

 

1.             This Request for Loan is executed and delivered by [Insert name
of Borrower or applicable Co-Borrower] (“Requesting Party”) to Bank of America,
N.A., as the Administrative Agent (“Administrative Agent”) pursuant to that
certain Seventh Amended and Restated Loan Agreement (as amended, extended,
renewed, supplemented or otherwise modified from time to time, the “Agreement”)
dated as of February 24, 2012, among MGM Resorts International, a Delaware
corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability
company, as initial Co- Borrower (together with each Guarantor designated as a
Co-Borrower pursuant to Section 2.8 of the Loan Agreement, the “Co-Borrowers”),
the Lenders that are parties thereto, and Administrative Agent.  Terms defined
in the Agreement and not otherwise defined herein shall have the meanings set
forth in the Agreement.

 

2.             Requesting Party hereby requests that the Lenders make a Loan
pursuant to the Agreement as follows:

 

(a)                                  AMOUNT OF REQUESTED LOAN:

 

$

 

(b)                                 FUNDING DATE OF COMMITTED LOAN:

 

 

 

(c)                                  TYPE OF COMMITTED LOAN (Check one box
only):

 

o                                    BASE RATE LOAN

 

o                                    LIBOR LOAN FOR AN INTEREST PERIOD
OF                   (17)

 

(d)                                 CLASS OF LOAN (Check one box only):

 

o                                    CLASS A LOAN

 

o                                    CLASS B LOAN

 

o                                    CLASS C LOAN

 

o                                    CLASS D LOAN

 

o                                    CLASS E LOAN

 

3.                                       In connection with the requested Loan,
the undersigned represents, warrants and certifies that:

 

a.             as of the date of the requested Loan: except (i) for
representations and warranties which expressly speak as of a particular date or
are no longer true and correct as a result of a change which is permitted by the
Loan Agreement or (ii) as disclosed by Borrower and the Co-Borrowers and
approved in writing by the Requisite Lenders, each

 

--------------------------------------------------------------------------------

(17)         Insert requested Interest Period.

 

F-1

--------------------------------------------------------------------------------


 

representation and warranty contained in Article 4 of the Agreement (other than
Sections 4.4(a), 4.6, and 4.15) are true and correct on and as of the date of
such Loan as though made on such date; [and]

 

b.             [after giving effect to each Class A Loan, the Class A Revolving
Obligations (and after giving effect to any concurrent payment thereof with the
proceeds of such Advances) shall not exceed the Aggregate Class A Funding
Requirements;](18) and

 

4.             [The Interim Maturit[y][ies] to be repaid or prepaid [is][are]:
                    .](19)

 

This Request for Loan is executed on                         , 20   on behalf of
the undersigned by a duly authorized Responsible Official.

 

 

 

[NAME OF BORROWER OR APPLICABLE CO-BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(18)  Include only in the case of a Class A Loan.

(19)  Include only in the case of a reborrowing of Revolving Loans that had been
prepaid pursuant to Section 3.1(k).

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

JOINT BORROWER PROVISIONS

 

Reference is made to that certain Seventh Amended and Restated Loan Agreement
dated as of February 24, 2012 (as amended, extended, renewed, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among MGM
Resorts International, a Delaware corporation (“Borrower”), MGM Grand Detroit,
LLC, a Delaware limited liability company (“Detroit”), as initial Co-Borrower
(together with each Guarantor designated as a Co-Borrower pursuant to
Section 2.8 of the Loan Agreement, the “Co-Borrowers”), the Lenders referred to
therein, and Bank of America, N.A., as Administrative Agent for the Lenders. 
These Joint Borrower Provisions are attached to and made a part of the Loan
Agreement as Exhibit G thereto.  Capitalized terms used but not defined herein
are used with the meanings set forth for those terms in the Loan Agreement. 
Borrower and each Co-Borrower agree that:

 

1.             Requests for Loans, Competitive Bid Requests and Requests for
Letters of Credit.  Requests for Loans and requests for Letters of Credit may be
made by Borrower or any Co-Borrower and the Administrative Agent and the Lenders
are authorized to honor and rely upon any such request or any instructions
received from any Responsible Official of Borrower or any Co-Borrower.  It is
expressly agreed and understood by Borrower and each Co-Borrower that the
Administrative Agent and the Lenders shall have no responsibility to inquire
into the apportionment, allocation or disposition of any Loans, Advances or
Letters of Credit made to Borrower or any Co- Borrower.  Obligations incurred by
Borrower and the Co-Borrowers are the joint and several obligation of each of
them, notwithstanding the crediting of any Loan, Advance or Letter of Credit to
the account of Borrower or any particular Co-Borrower, provided that, anything
to the contrary herein notwithstanding, the liability of Detroit shall be
limited to that portion of the Obligations which are actually borrowed or
received by Detroit.

 

2.             Implementation.  For the purpose of implementing the joint
borrower provisions of the Loan Documents, each of Borrower and the Co-Borrowers
hereby irrevocably appoints the others as its agent and attorney-in-fact for all
purposes of the Loan Documents, including without limitation the giving and
receiving of notices and other communications, the making of Requests for Loans
and requests for Letters of Credit, the execution and delivery of certificates
and the receiving and allocating of disbursements from the Administrative Agent
and the Lenders.

 

3.             Acknowledgment and Indemnity Regarding Joint Handling.  It is
understood and agreed that the handling of this credit facility on a joint
borrowing basis as set forth in the Loan Agreement is solely as an accommodation
to Borrower and the Co-Borrowers and at the request of Borrower and the
Co-Borrowers, and that the Administrative Agent and the Lenders shall incur no
liability to Borrower, any Co-Borrower or any other Person as a result thereof. 
To induce the Administrative Agent and the Lenders to do so, and in
consideration thereof, Borrower and each of the Co-Borrowers hereby agree to
indemnify the Administrative Agent and each Lender and hold them harmless from
and against any and all liabilities, expenses, losses, damages and/or claims of
damage or injury asserted against them by Borrower, any Co-Borrower or by any
other Person arising from or incurred by reason of the joint handling of the
financing arrangements provided in the Loan Agreement, reliance by the
Administrative Agent and the Lenders on any requests or instructions from
Borrower or any of the Co-Borrowers, or any other similar action taken by the
Administrative Agent or any Lender under the Loan Documents.

 

4.             Representation and Warranty.  Each of Borrower and the
Co-Borrowers represents and warrants to the Administrative Agent and the Lenders
that the request for joint handling of the Obligations is made because Borrower
and the Co-Borrowers are engaged in an integrated operation that requires
financing on a basis permitting the availability of credit from time to time to
Borrower and each

 

G-1

--------------------------------------------------------------------------------


 

of the Co-Borrowers as required for the continued successful operation of each
of them and their integrated operations.  Each of Borrower and the Co-Borrowers
expects to derive benefit, directly or indirectly, from such availability
because the successful operation of Borrower and its Subsidiaries is dependent
on the continued successful performance of the functions of the integrated
group.

 

Each of Borrower and the Co-Borrowers represents and warrants to the
Administrative Agent and each Lender that (i) it has established adequate means
of obtaining, on a continuing basis, financial and other information pertaining
to the business, operations and condition (financial and otherwise) of Borrower,
each Co-Borrower, their Subsidiaries and their Property, and (ii) it now is and
hereafter will be completely familiar with the business, operations and
condition (financial and otherwise) of such Persons and their Property.  Each of
Borrower and the Co-Borrowers hereby waives and relinquishes any duty on the
part of the Administrative Agent or any Lender to disclose to it any matter,
fact or thing relating to the business, operations or condition (financial or
otherwise) of Borrower, Co- Borrowers, their Subsidiaries or their Property,
whether now or hereafter known by the Administrative Agent or any Lender during
the term of the Loan Agreement.

 

5.             Waivers and Consents.  Each of Borrower and the Co-Borrowers
consents and agrees that the Administrative Agent and the Lenders may, at any
time and from time to time, without notice or demand to any of them, and without
affecting the enforceability or security hereof or of any other Loan Document:

 

(a)           supplement, modify, amend, extend, renew, accelerate, or otherwise
change the time for payment or the terms of the Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon;

 

(b)           supplement, modify, amend or waive, or enter into or give any
agreement, approval or consent with respect to, the Obligations or any part
thereof or any of the Loan Documents or any additional security or guaranties,
or any condition, covenant, default, remedy, right, representation or term
thereof or thereunder;

 

(c)           accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Obligations or any
part thereof;

 

(d)           accept partial payments on the Obligations;

 

(e)           receive and hold additional security or guaranties for the
Obligations or any part thereof;

 

(f)            release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer and enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole and absolute discretion may
determine;

 

(g)           release Borrower, any Co-Borrower, any Party, any guarantor or any
other Person from any personal liability with respect to the Obligations or any
part thereof;

 

(h)           settle, release on terms satisfactory to the Administrative Agent
and the Lenders or by operation of applicable Laws or otherwise liquidate or
enforce any Obligations and any security or guaranty in any manner, consent to
the transfer of any security and bid and purchase at any sale; and

 

G-2

--------------------------------------------------------------------------------


 

(i)            consent to the merger, change or any other restructuring or
termination of the corporate or other existence of any Person, and
correspondingly restructure the Obligations, and any such merger, change,
restructuring or termination shall not affect the liability of any Person under
any Loan Document to which Borrower or the Co-Borrowers are a party or the
enforceability hereof or thereof with respect to all or any part of the
Obligations;

 

provided that nothing contained herein shall permit the Administrative Agent to
amend the terms of any Loan Document without the written consent of all of the
Parties thereto.

 

Upon the occurrence of and during the continuance of any Event of Default, the
Administrative Agent and the Lenders may enforce the Loan Agreement and the
other Loan Documents independently as to Borrower and each Co-Borrower and
independently of any other remedy or security the Administrative Agent or any
Lender at any time may have or hold in connection with the Obligations, and it
shall not be necessary for them to marshal assets in favor of Borrower,
Co-Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding to enforce any Loan Document or these
Joint Borrower Provisions.  Each of Borrower and the Co-Borrowers expressly
waives any right to require the Administrative Agent or any Lender to marshal
assets in favor of Borrower, any Co-Borrower or any other Person or to proceed
against any Person or any collateral provided thereby, and agrees that the
Administrative Agent and the Lenders may proceed against Borrower, any
Co-Borrower, any other Person and/or the collateral in such order as they
determine in their sole and absolute discretion.  The Administrative Agent (with
the consent of the Requisite Lenders) may file a separate action or actions
against Borrower or any Co-Borrower, whether action is brought or prosecuted
with respect to any other security or against any other Person, or whether any
other Person is joined in any such action or actions.  Each of Borrower and the
Co-Borrowers agrees that the Administrative Agent and the Lenders may deal with
Borrower, any Co-Borrower or any other Person in connection with the Obligations
or otherwise, or alter any contracts or agreements now or hereafter existing
between any of them (in each case, with the consent of the Parties to such
contracts or agreements), in any manner whatsoever, all without in any way
altering or affecting the security of the Loan Documents.  Each of Borrower and
the Co-Borrowers expressly waives the benefit of any statute(s) of limitations
affecting its liability under the Loan Documents or the enforcement of the
Obligations created therein.  The Administrative Agent and the Lenders’ rights
hereunder and under the other Loan Documents shall be reinstated and revived,
and the enforceability of the Loan Agreement and the other Loan Documents shall
continue, with respect to any amount at any time paid on account of the
Obligations which thereafter shall be required to be restored or returned by
them upon the bankruptcy, insolvency or reorganization of Borrower, any
Co-Borrower or otherwise, all as though such amount had not been paid.  Each of
Borrower and the Co-Borrowers expressly waives any and all defenses now or
hereafter arising or asserted by reason of (a) any disability or other defense
of any other Person with respect to the Obligations, (b) the unenforceability or
invalidity of any security or guaranty for the Obligations or the lack of
perfection or continuing perfection or failure of priority of any security for
the Obligations, (c) the cessation for any cause whatsoever of the liability of
Borrower or any Co-Borrower (other than by reason of the full payment and
performance of all Obligations), (d) any failure of the Administrative Agent or
any Lender to marshal assets in favor of Borrower, any Co-Borrower or any other
Person, (e) any failure of the Administrative Agent or any Lender to give notice
of sale or other disposition to Borrower, any Co-Borrower or any other Person or
any defect in any notice that may be given in connection with any sale or
disposition, (f) any failure of the Administrative Agent or any Lender to comply
with applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Obligation, including without limitation
any failure of the Administrative Agent or any Lender to conduct a commercially
reasonable sale or other disposition of any collateral or other security for any
Obligation, (g) any act or omission of the Administrative Agent or any Lender or
other Persons that directly or indirectly results in or aids the discharge or
release of Borrower or any Co-Borrower or any other Person or the Obligations or
any other security or guaranty therefor by operation of Law or

 

G-3

--------------------------------------------------------------------------------


 

otherwise, (h) any Law which provides that the Obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s Obligation
in proportion to the principal Obligation, (i) any failure of the Administrative
Agent or any Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (j) the election by the Administrative
Agent or any Lender, in any bankruptcy proceeding of any Person, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any Lien under
Section 364 of the United States Bankruptcy Code, (1) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor of
the Administrative Agent or any Lender for any reason, or (o) any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against any Person, including any
discharge of, or bar or stay against collecting, all or any of the Obligations
(or any interest thereon) in or as a result of any such proceeding.  Each of
Borrower and the Co-Borrowers expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations (except any of the same which are expressly provided for in the Loan
Documents), and all notices of acceptance of the Loan Agreement or of the
existence, creation or incurring of new or additional Obligations.

 

6.             Waiver of Rights of Subrogation.  Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document to which any
of Borrower or any Co-Borrower is a party, Borrower and the Co-Borrowers hereby
waive with respect to each other and their respective successors and assigns
(including any surety) and any other Person any and all rights at Law or in
equity, to subrogation, to reimbursement, to exoneration, to contribution, to
indemnity, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which Borrower or any Co-Borrower may have or hereafter
acquire against each other or any other Person in connection with or as a result
of their execution, delivery and/or performance of the Loan Agreement, these
Joint Borrower Provisions or any other Loan Document to which any of them is a
party.  Borrower and the Co-Borrowers agree that they shall not have or assert
any such rights against one another or their respective successors and assigns
or any other Person (including any surety), either directly or as an attempted
setoff to any action commenced against Borrower or any Co-Borrower by Borrower
or any Co-Borrower (as Borrower or Co-Borrowers or in any other capacity) or any
other Person.  Borrower and the Co-Borrowers hereby acknowledge and agree that
this waiver is intended to benefit the Administrative Agent and the Lenders and
shall not limit or otherwise affect the Borrower’s or any Co-Borrower’s
liabilities hereunder or under any other Loan Document to which any of them is a
party, or the enforceability hereof or thereof.

 

7.             Understandings with Respect to Waivers and Consents.  Borrower
and the Co-Borrowers, and each of them, warrant and agree that each of the
waivers and consents set forth herein are made with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense waived may diminish, destroy or otherwise adversely affect rights
which they otherwise may have against each other, the Administrative Agent, the
Lenders or others, or against collateral, and that, under the circumstances, the
waivers and consents herein given are reasonable and not contrary to public
policy or Law.  If any of the waivers or consents herein are determined to be
contrary to any applicable Law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by Law.

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

Subordination Terms

 

No payments of principal or interest shall be made on any Indebtedness described
in Section 6.7(b) if any Event of Default shall then be continuing or would
result therefrom, in each case without the prior written consent of the
Administrative Agent; provided, however, that in no event shall any such
payments be made if (a) an Event of Default has occurred and the principal
balance of the Obligations have been accelerated or (b) an Event of Default of
the type specified in Section 9.1(i) has occurred and is continuing.

 

H-1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

DETROIT DISPOSITION PREPAYMENT AMOUNT

 

$600,000,000

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

 

 

Class A-2 Funding

 

Class A-1 Funding

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender

 

Requirement

 

Requirement

 

Class A Loans

 

Pro Rata Share

 

Class C Loans

 

Class B Loans

 

Class E Loans

 

Class D Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5180 CLO LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

5,996,391.00

 

$

0.00

 

$

4,000,000.00

 

ABITIBIBOWATER FIXED INCOME MASTER TRUST FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,700,000.00

 

$

0.00

 

$

0.00

 

ABITIBIBOWATER INC US MASTER TRUST FOR DEFINED BENEFITS PLAN

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

300,000.00

 

$

0.00

 

$

0.00

 

ABS LOANS 2007 LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,580,730.90

 

ADVANCED SERIES TRUST AST HIGH YIELD PORTFOLIO BY JPMORGAN ASSET MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,500,000.00

 

$

0.00

 

$

1,000,000.00

 

AMERICAN STATES INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

383,182.72

 

AMMC CLO III LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

1,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

AMMC CLO IX, LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

4,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

AMMC CLO V LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

2,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

AMMC VII LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

2,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

AMMC VIII LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

2,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

AON HEWITT GROUP TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

250,000.00

 

$

0.00

 

$

750,000.00

 

ARIZONA STATE RETIREMENT SYSTEM BY SHENKMAN CAPITAL MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

348,121.00

 

$

0.00

 

$

0.00

 

AVENUE INCOME CREDIT STRATEGIES FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

5,000,000.00

 

AVIVA LIFE AND ANNUITY COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

3,000,000.00

 

$

0.00

 

BALLYROCK CLO III LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,000,000.00

 

$

0.00

 

$

0.00

 

BANK OF AMERICA TRADE

 

$

0.00

 

$

558,869.06

 

$

187,360.73

 

0.0416

%

$

0.00

 

$

326,227.79

 

$

0.00

 

$

218,842.51

 

BANK OF NOVA SCOTIA THE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

9,825,369.57

 

$

0.00

 

BARCLAYS BANK PLC

 

$

114,223,087.09

 

$

11,999,999.62

 

$

42,316,262.53

 

9.4036

%

$

0.00

 

$

4,999,999.90

 

$

0.00

 

$

1,250,000.34

 

BBT FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,999,898.69

 

$

0.00

 

$

0.00

 

BDIF LLC BY GUGGENHEIM INVESTMENT

 

$

0.00

 

$

16,963,870.44

 

$

5,687,133.90

 

1.2638

%

$

0.00

 

$

4,240,967.61

 

$

0.00

 

$

2,716,881.23

 

BESSEMER SECURITIES CORPORATION

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

250,000.00

 

BLUEMOUNTAIN CLO 2011 1 LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

3,000,000.00

 

$

0.00

 

$

0.00

 

BNP PARIBAS

 

$

105,005,695.18

 

$

0.00

 

$

35,203,136.61

 

7.8229

%

$

27,073,176.80

 

$

0.00

 

$

52,988,619.25

 

$

0.00

 

BOA FAIR VALUE OPTION (PRIMARY)

 

$

77,103,885.87

 

$

0.00

 

$

25,849,061.07

 

5.7442

%

$

96,264,006.34

 

$

0.00

 

$

54,987,748.18

 

$

0.00

 

BOARD OF PENSIONS OF THE EVANGELICAL LUTHERAN CHURCH IN AMERICA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

575,000.00

 

BSA COMMINGLED ENDOWMENT FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

200,000.00

 

BSA RETIREMENT PLAN FOR EMPLOYEES

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

350,000.00

 

CAJA DE AHORROS DEL MEDITERRANEO

 

$

0.00

 

$

13,364,478.35

 

$

4,480,438.48

 

0.9957

%

$

0.00

 

$

3,341,119.59

 

$

0.00

 

$

0.00

 

CAP FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,285,670.88

 

$

0.00

 

$

0.00

 

CASPIAN ALPHA LONG CREDIT FUND LP

 

$

0.00

 

$

4,994,152.34

 

$

1,674,288.49

 

0.3721

%

$

0.00

 

$

1,248,538.08

 

$

0.00

 

$

0.00

 

CASPIAN CAPITAL PARTNERS LP

 

$

0.00

 

$

25,565,722.54

 

$

8,570,902.95

 

1.9046

%

$

0.00

 

$

6,391,430.63

 

$

0.00

 

$

0.00

 

CASPIAN FOCUSED OPPORTUNITIES FUND LP

 

$

0.00

 

$

2,400,000.00

 

$

804,599.48

 

0.1788

%

$

0.00

 

$

600,000.00

 

$

0.00

 

$

0.00

 

CASPIAN HLSC1 LLC

 

$

0.00

 

$

2,542,054.49

 

$

852,223.22

 

0.1894

%

$

0.00

 

$

635,513.62

 

$

0.00

 

$

0.00

 

CASPIAN SELECT CREDIT MASTER FUND LTD

 

$

0.00

 

$

47,337,935.11

 

$

15,870,032.51

 

3.5267

%

$

0.00

 

$

11,834,483.78

 

$

0.00

 

$

0.00

 

CASPIAN SOLITUDE MASTER FUND LP

 

$

0.00

 

$

6,187,139.58

 

$

2,074,237.21

 

0.4609

%

$

0.00

 

$

1,546,784.90

 

$

0.00

 

$

0.00

 

CITIBANK NA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

463,870.41

 

$

0.00

 

$

247,961.05

 

$

0.00

 

CLAYMORE SHORT DURATION HIGH INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

3,000,000.00

 

$

0.00

 

$

0.00

 

CLAYMORE/GUGGENHEIM STRATEGIC OPPORTUNITIES FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,800,000.00

 

$

0.00

 

$

0.00

 

CLC LEVERAGE LOAN TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,000,000.00

 

$

0.00

 

$

0.00

 

CM NP LLC BY GUGGENHEIM INVESTMENT MANAGMENT

 

$

0.00

 

$

2,720,000.00

 

$

911,879.41

 

0.2026

%

$

0.00

 

$

680,000.00

 

$

0.00

 

$

0.00

 

COBALT CAPITAL OPUS FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

319,188.72

 

$

0.00

 

$

0.00

 

COBALT OFFSHORE MASTER FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

9,066,932.13

 

$

0.00

 

$

0.00

 

COBALT PARTNERS II LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

762,274.53

 

$

0.00

 

$

0.00

 

COBALT PARTNERS LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

10,264,357.33

 

$

0.00

 

$

0.00

 

COMERICA BANK

 

$

0.00

 

$

18,065,495.83

 

$

6,056,453.57

 

1.3459

%

$

0.00

 

$

4,516,373.96

 

$

0.00

 

$

0.00

 

COMMERZBANK AG NEW YORK BRANCH AND GRAND CAYMAN BRANCH

 

$

73,391,077.25

 

$

0.00

 

$

24,604,342.78

 

5.4676

%

$

45,865,606.39

 

$

0.00

 

$

31,639,950.03

 

$

0.00

 

COMMINGLED PENSION TRUST FUND DISTRESSED DEBT OPPORTUNITIES OF JPMORGAN CHASE
BANK NA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

394,737.00

 

$

0.00

 

$

1,105,263.00

 

CONSUMER PROGRAM ADMINISTRATORS INC BY JP MORGAN INVESTMENT MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

199,999.90

 

$

0.00

 

$

0.00

 

COPPER RIVER CLO LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,500,000.00

 

$

0.00

 

$

500,000.00

 

CREDIT SUISSE LOAN FUNDING LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,504,077.91

 

$

0.00

 

$

1,495,922.09

 

CREDOS FLOATING RATE FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,750,000.00

 

CRESCENT ALTERNATIVE CREDIT PARTNERS LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,987,956.81

 

$

0.00

 

$

0.00

 

CURATORS OF THE UNIVERSITY OF MISSOURI THE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

750,000.00

 

DANA CORPORATION PENSION PLANS TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

500,000.00

 

DELAWARE CORPORATE BOND FUND A SERIES OF DELAWARE GROUP INCOME FUNDS

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,705,000.00

 

DELAWARE DIVERSIFIED INCOME TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

488,675.25

 

DELAWARE EXTENDED DURATION BOND FUND A SERIES OF DELAWARE GROUP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,848,631.89

 

DELAWARE GROUP ADVISOR FUNDS DELAWARE DIVERSIFIED INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

15,922,796.92

 

DELAWARE GROUP FOUNDATION FUNDS DELAWARE AGGRESSIVE ALLOCATION PORTFOLIO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

50,000.00

 

DELAWARE GROUP FOUNDATION FUNDS DELAWARE CONSERVATIVE ALLOCATION PORTFOLIO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

245,000.00

 

DELAWARE GROUP FOUNDATION FUNDS DELAWARE MODERATE ALLOCATION PORTFOLIO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

345,000.00

 

DELAWARE GROUP GOVERNMENT FUND DELAWARE CORE PLUS FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

175,000.00

 

DELAWARE GROUP INCOME FUNDS DELAWARE DIVERSIFIED FLOATING RATE FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

954,698.92

 

DELAWARE POOLED TRUST - THE CORE PLUS FIXED INCOME PORTFOLIO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

160,000.00

 

DELAWARE VIP TRUST - DELAWARE VIP DIVERSIFIED INCOME SERIES

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

3,453,681.47

 

DEUTSCHE BANK AG NEW YORK

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

3,000,000.01

 

$

0.00

 

$

633,142.62

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

$

49,479,386.30

 

$

0.00

 

$

16,587,953.56

 

3.6862

%

$

35,374,983.32

 

$

0.00

 

$

36,699,732.18

 

$

0.00

 

 

--------------------------------------------------------------------------------


 

 

 

 

Class A-2 Funding

 

Class A-1 Funding

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender

 

Requirement

 

Requirement

 

Class A Loans

 

Pro Rata Share

 

Class C Loans

 

Class B Loans

 

Class E Loans

 

Class D Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECF VALUE FUND II LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

7,649,749.59

 

$

0.00

 

$

3,766,091.36

 

$

0.00

 

ECF VALUE FUND INTERNATIONAL LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

3,948,863.38

 

$

0.00

 

$

1,894,901.17

 

$

0.00

 

ECF VALUE FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

11,124,393.69

 

$

0.00

 

$

5,206,532.39

 

$

0.00

 

EMIGRANT BANK

 

$

0.00

 

$

7,903,654.49

 

$

2,649,698.46

 

0.5888

%

$

0.00

 

$

5,650,669.22

 

$

0.00

 

$

0.00

 

EMPLOYERS INSURANCE COMPANY OF WAUSAU BY HIGHLAND CAPITAL MANAGEMENT LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

151,900.10

 

EVANGELICAL LUTHERAN CHURCH IN AMERICA BOARD OF PENSIONS

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

174,061.00

 

$

0.00

 

$

1,750,000.00

 

FIDELITY ADVISOR SERIES I FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,000,000.00

 

FIDELITY ADVISOR SERIES I FIDELITY ADVISOR HIGH INCOME FUND FOR

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,705,000.00

 

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC FIDELITY FLOATING RATE CENTRAL FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,865,000.00

 

$

0.00

 

$

0.00

 

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC FIDELITY HIGH INCOME CENTRAL FUND 1

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,100,000.00

 

FIDELITY FLOATING RATE HIGH INCOME INVESTMENT TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

500,000.00

 

$

0.00

 

$

0.00

 

FIDELITY INCOME FUND FIDELITY TOTAL BOND FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,435,000.00

 

FLEET MARITIME INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

348,122.00

 

$

0.00

 

$

0.00

 

FOUR CORNERS CLO II LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

3,400,000.00

 

FOUR CORNERS CLO III LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,000,000.00

 

FOUR POINTS MULTI STRATEGY MASTER FUND INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

250,000.00

 

FRANKLIN CUSTODIAN FUNDS INC FRANKLIN INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

20,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

FUTURE FUND BOARD OF GUARDIANS BY OAK HILL

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

7,808,230.77

 

$

0.00

 

$

6,692,769.23

 

GAM HIGH YIELD INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,544,365.00

 

$

0.00

 

$

500,000.00

 

GANNETT PEAK CLO I LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

1,600,000.00

 

$

0.00

 

GCA CREDIT OPPORTUNITIES MASTER FUND LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

10,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

GENERAL INSURANCE COMPANY OF AMERICA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,383,182.72

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

$

0.00

 

$

51,095,887.44

 

$

17,129,885.22

 

3.8066

%

$

0.00

 

$

12,846,696.43

 

$

0.00

 

$

9,036,893.99

 

GOLDMAN SACHS TRUST GOLDMAN SACHS HIGH YIELD FLOATING RATE FUND SEE NOTE FOR
NAME CHG AND DNU INFO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,000,000.00

 

$

0.00

 

$

2,000,000.00

 

GUGGENHEIM APSLEY FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

500,000.00

 

$

0.00

 

$

0.00

 

GUGGENHEIM BUILD AMERICA BONDS MANAGED DURATION TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

3,001,244.61

 

$

0.00

 

$

0.00

 

GUGGENHEIM LIFE AND ANNUTIY COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,750,000.00

 

$

0.00

 

$

0.00

 

GUGGENHEIM PORTFOLIO COMPANY XI LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

403,431.80

 

$

0.00

 

$

0.00

 

HARBOR HIGH YIELD BOND FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,446,243.00

 

$

0.00

 

$

13,000,000.00

 

HIGH YIELD LOAN PLUS MASTER SEGREGATED PORTFOLIO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

967,971.76

 

$

0.00

 

$

500,000.00

 

HIGHMARK INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

400,000.00

 

HOLLY INVESTMENT CORPORATION BY SHENKMAN CAPITAL MANAGEMENT INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

5,800,000.00

 

$

0.00

 

HORACE MANN LIFE INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

500,000.00

 

$

0.00

 

$

0.00

 

HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

174,061.00

 

$

0.00

 

$

2,500,000.00

 

HOSPITAL FOR SICK CHILDREN EMPLOYEE PENSION PLAN TRUST THE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,100,000.00

 

$

0.00

 

$

0.00

 

HOSPITAL FOR SICK CHILDREN FOUNDATION THE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

750,000.00

 

$

0.00

 

$

0.00

 

HPK HY BONDS UND LOANS ZH INTERNATIONALE KAPLTALANLAGEGESELL CHAFT MBH

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,750,000.00

 

$

0.00

 

$

0.00

 

IAM NATIONAL PENSION FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

400,000.00

 

IAM NATIONAL PENSION FUND BY GUGGENHEIM INVESTMENT MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,500,000.00

 

$

0.00

 

$

0.00

 

ILLINOIS STATE BOARD OF INVESTMENT BY MCDONNELL INVESTMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

1,400,000.00

 

$

0.00

 

$

600,000.00

 

$

0.00

 

IN FP1 LLC BY GUGGENHEIM INVESTMENT MANAGEMENT

 

$

0.00

 

$

22,032,402.88

 

$

7,386,358.30

 

1.6414

%

$

0.00

 

$

5,508,100.72

 

$

0.00

 

$

0.00

 

IN FP2 LLC BY GUGGENHEIM INVESTMENT MANAGEMENT

 

$

0.00

 

$

8,279,920.22

 

$

2,775,841.47

 

0.6169

%

$

0.00

 

$

2,069,980.06

 

$

0.00

 

$

3,704,838.05

 

IN FP3 LLC

 

$

0.00

 

$

21,537,796.46

 

$

7,220,541.61

 

1.6046

%

$

0.00

 

$

5,384,449.12

 

$

0.00

 

$

5,927,740.87

 

INDIANA INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,500,000.00

 

INTEL CORPORATION PROFIT SHARING RETIREMENT PLAN

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,600,000.00

 

$

0.00

 

$

0.00

 

IRON HILL CLO LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

3,000,000.00

 

$

0.00

 

$

0.00

 

JANUS CAPITAL FUNDS PLC JANUS US HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

5,213,000.00

 

$

0.00

 

$

0.00

 

JANUS HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

7,787,000.00

 

$

0.00

 

$

0.00

 

JERSEY STREET CLO LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,011,584.19

 

JOHN HANCOCK FUNDS II SPECTRUM INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

500,000.00

 

JP MORGAN WHITEFRIARS INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

2,600,000.00

 

$

24,519,389.23

 

$

0.00

 

$

0.00

 

JPMORGAN ACCESS BALANCED FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

500,000.00

 

JPMORGAN ACCESS GROWTH FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

250,000.00

 

JPMORGAN CHASE BANK NA AS TRUSTEE OF THE JPMORGAN CHASE RETIREMENT PLAN

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

50,000.00

 

JPMORGAN CHASE BANK NATIONAL ASSOCIATION

 

$

109,396,614.61

 

$

0.00

 

$

36,675,191.40

 

8.1500

%

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

JPMORGAN FLOATING RATE INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

5,400,000.00

 

$

0.00

 

$

750,000.00

 

JPMORGAN HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

16,675,000.00

 

$

0.00

 

$

18,000,000.00

 

JPMORGAN INCOME BUILDER FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

575,000.00

 

$

0.00

 

$

450,000.00

 

JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

10,605,263.00

 

$

0.00

 

$

30,394,737.00

 

KENNECOTT FUNDING LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,050,000.00

 

$

0.00

 

$

0.00

 

KERN COUNTY EMPLOYEES RETIREMENT ASSOCIATION BY NEUBERGER BERMAN FIXED INCOME LL

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

105,000.00

 

$

0.00

 

$

0.00

 

KEYCORP CASH BALANCE PENSION PLAN

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

250,000.00

 

LIBERTY INSURANCE CORPORATION

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,500,000.00

 

LIBERTY MUTUAL FIRE INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,139,250.73

 

LIBERTY MUTUAL INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

4,025,352.58

 

LINCOLN VARIABLE INSURANCE PRODUCTS TRUST LVIP DELAWARE FOUNDATION AGRESSIVE
ALLOCATION

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

135,000.00

 

LINCOLN VARIABLE INSURANCE PRODUCTS TRUST LVIP DELAWARE FOUNDATION CONSERVATIVE
ALLOCATION

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

510,000.00

 

LINCOLN VARIABLE INSURANCE PRODUCTS TRUST LVIP DELAWARE FOUNDATION MODERATE
ALLOCATION

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

120,000.00

 

LORD ABBETT BOND DEBENTURE FUND INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

12,000,000.00

 

$

0.00

 

$

0.00

 

 

--------------------------------------------------------------------------------


 

 

 

Class A-2 Funding

 

Class A-1 Funding

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender

 

Requirement

 

Requirement

 

Class A Loans

 

Pro Rata Share

 

Class C Loans

 

Class B Loans

 

Class E Loans

 

Class D Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LORD ABBETT INVESTMENT TRUST HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,000,000.00

 

LORD ABBETT INVESTMENT TRUST LORD ABBETT FLOATING RATE FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

9,975,913.63

 

$

0.00

 

$

12,742,192.69

 

LOS ANGELES CITY EMPLOYEES RETIREMENT SYSTEM

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

300,000.00

 

$

0.00

 

$

0.00

 

LUCENT TECHNOLOGIES INC MASTER PENSION TRUST BY T ROWE PRICE ASSOCIATES INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

600,000.00

 

LVIP DELAWARE DIVERSIFIED FLOATING RATE FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

343,554.81

 

LVIP JP MORGAN HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

325,000.00

 

$

0.00

 

$

300,000.00

 

MACQUARIE BANK LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

3,000,000.00

 

$

3,000,000.00

 

$

0.00

 

$

1,000,000.00

 

MACQUARIE INCOME OPPORTUNITIES FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

300,000.00

 

MACQUARIE MASTER DIVERSIFIED FIXED INTEREST FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

450,000.00

 

MARINER LDC

 

$

0.00

 

$

8,351,567.38

 

$

2,799,861.16

 

0.6222

%

$

0.00

 

$

2,087,891.84

 

$

0.00

 

$

0.00

 

MARLBOROUGH STREET CLO LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

964,329.44

 

MCDONNELL BANK LOAN SELECT MASTER FUND A CLASS OF THE MCDONNELL BANK LOAN SELECT
SERIES TRUST I

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

200,000.00

 

$

0.00

 

$

200,000.00

 

$

0.00

 

MCDONNELL LOAN OPPORTUNITY LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

400,000.00

 

$

0.00

 

$

400,000.00

 

$

0.00

 

MERRILL LYNCH BANK USA

 

$

39,518,272.45

 

$

0.00

 

$

13,248,492.29

 

2.9441

%

$

26,221,741.75

 

$

0.00

 

$

0.00

 

$

0.00

 

MERRILL LYNCH CAPITAL SERVICES INC

 

$

0.00

 

$

3,161,461.80

 

$

1,059,879.38

 

0.2355

%

$

0.00

 

$

790,365.45

 

$

0.00

 

$

0.00

 

METROPOLITAN LIFE INSURANCE COMPANY BY MET LIFE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

5,000,000.00

 

$

0.00

 

$

3,000,000.00

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

8,000,000.00

 

$

0.00

 

$

2,000,000.00

 

MINNESOTA LABORERS PENSION FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

250,000.00

 

$

0.00

 

$

250,000.00

 

MONTANA BOARD OF INVESTMENTS

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

215,000.00

 

$

0.00

 

$

0.00

 

MORGAN STANLEY SENIOR FUNDING INC

 

$

27,681,690.82

 

$

0.00

 

$

9,280,280.86

 

2.0623

%

$

19,790,854.82

 

$

0.00

 

$

29,736,420.26

 

$

999,999.76

 

MOUNTE LLC

 

$

0.00

 

$

2,640,000.00

 

$

885,059.43

 

0.1967

%

$

0.00

 

$

660,000.00

 

$

0.00

 

$

0.00

 

NEUBERGER BERMAN HIGH INCOME BOND FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,710,000.00

 

$

0.00

 

$

0.00

 

NEUBERGER BERMAN HIGH INCOME FUND LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,080,000.00

 

$

0.00

 

$

0.00

 

NEUBERGER BERMAN HIGH YIELD BOND FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

9,385,000.00

 

$

0.00

 

$

0.00

 

NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC NAME CHANGE PLS SEE NOTES

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

725,000.00

 

$

0.00

 

$

0.00

 

NEW YORK CITY EMPLOYEES RETIREMENT SYSTEM

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,848,121.00

 

$

0.00

 

$

0.00

 

NEW YORK CITY POLICE PENSION FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

500,000.00

 

$

0.00

 

$

250,000.00

 

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

6,500,000.00

 

$

0.00

 

$

0.00

 

NORTH RIVER INSURANCE COMPANY THE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

250,000.00

 

$

0.00

 

$

0.00

 

NORTHERN MULTI MANAGER HIGH YIELD OPPORTUNITY FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

385,000.00

 

$

0.00

 

$

0.00

 

NORTHERN TRUST COMPANY OF CONNECTICUT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

215,000.00

 

$

0.00

 

$

0.00

 

NZC GUGGENHEIM MASTER FUND LIMITED

 

$

0.00

 

$

47,396,153.65

 

$

15,889,550.26

 

3.5310

%

$

0.00

 

$

11,849,038.41

 

$

0.00

 

$

0.00

 

NZCG FUNDING LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,000,000.00

 

$

0.00

 

$

3,499,444.93

 

OAK HILL CREDIT PARTNERS V LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,298,000.00

 

$

0.00

 

$

3,684,000.00

 

ODYSSEY REINSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

400,000.00

 

$

0.00

 

$

0.00

 

OHA FINLANDIA CREDIT FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,653,923.08

 

$

0.00

 

$

3,989,076.92

 

OHA INTREPID LEVERAGED LOAN FUND LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

5,741,769.23

 

$

0.00

 

$

2,457,230.77

 

OHA PARK AVENUE CLO I LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,466,538.46

 

$

0.00

 

$

3,828,461.54

 

OHIO POLICE AND FIRE PENSION FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

695,000.00

 

$

0.00

 

$

0.00

 

OLD WESTBURY GLOBAL OPPORTUNITIES FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

522,183.00

 

$

0.00

 

$

7,650,000.00

 

OPPENHEIMER MASTER LOAN FUND LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,945,000.00

 

$

0.00

 

$

22,178,056.21

 

OPPENHEIMER SENIOR FLOATING RATE FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

5,055,000.00

 

$

0.00

 

$

54,790,661.31

 

OPTIMUM TRUST OPTIMUM FIXED INCOME FUND BY DELAWARE INVESTMENTS

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

803,313.96

 

OREGON PUBLIC EMPLOYEES RETIREMENT FUND BY OAK HILL ADVISORS

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

10,906,538.46

 

$

0.00

 

$

9,348,461.54

 

ORIZABA LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

145,000.00

 

$

0.00

 

$

0.00

 

ORPHEUS FUNDING LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

30,032,438.03

 

$

0.00

 

$

0.00

 

PACIFIC LIFE FUNDS PL FLOATING RATE INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

1,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

PACIFIC LIFE FUNDS PL INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

2,000,000.00

 

$

0.00

 

$

0.00

 

$

0.00

 

PALMETTO INVESTORS MASTER FUND LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

987,956.81

 

$

0.00

 

$

0.00

 

PARAGON LIFE INSURANCE COMPANY OF INDIANA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,850,000.00

 

$

0.00

 

$

0.00

 

PEERLESS INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

766,365.44

 

PEOPLES BANK BILOXI MISSISSIPPI

 

$

3,387,280.45

 

$

0.00

 

$

1,135,585.04

 

0.2524

%

$

3,873,964.31

 

$

0.00

 

$

2,136,637.97

 

$

0.00

 

PLUMBERS AND PIPEFITTERS NATIONAL PENSION FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

200,000.00

 

$

0.00

 

$

0.00

 

PNC FINANCIAL SERVICES GROUP INC PENSION PLAN THE BY SHENKMAN CAPITAL MANAGEMENT
INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

500,000.00

 

PRESIDENTIAL LIFE INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

600,000.00

 

$

0.00

 

$

0.00

 

PRIMUS HIGH YIELD BOND FUND LP C O SHENKMAN CAPITAL MANAGEMENT INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

3,578,563.97

 

$

0.00

 

$

10,000,000.00

 

PRINCIPAL FUND INC GLOBAL DIVERSIFIED INCOME FUND BY GUGGENHEIM INVESTMENT
MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

800,000.00

 

$

0.00

 

$

0.00

 

PRINCIPAL FUNDS INC GLOBAL DIVERSIFIED INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,470,805.77

 

$

0.00

 

$

0.00

 

PRINCIPAL FUNDS INC HIGH YIELD FUND I

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,800,000.00

 

PRINCIPAL INVESTORS FUND INC HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,560,000.00

 

$

0.00

 

$

0.00

 

PROVIDENCE HEALTH AND SERVICES CASH BALANCE RETIREMENT PLAN

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

750,000.00

 

PRUDENTIAL HIGH YIELD FUND INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,500,000.00

 

$

0.00

 

$

0.00

 

PRUDENTIAL HIGH YIELD FUND OF THE PRUDENTIAL TRUST COMPANY COLLECTIVE TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

500,000.00

 

$

0.00

 

$

0.00

 

PRUDENTIAL SERIES FUND HIGH YIELD BOND PORTFOLIO THE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,000,000.00

 

$

0.00

 

$

0.00

 

PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO BY NEUBERGER BERMAN FIXED INCOME

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,175,000.00

 

$

0.00

 

$

0.00

 

PUTNAM ABSOLUTE RETURN 500 FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,000,000.00

 

PUTNAM ABSOLUTE RETURN 700 FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,000,000.00

 

PUTNAM FLOATING RATE INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

987,956.81

 

PYRAMIS FLOATING RATE HIGH INCOME COMMINGLED POOL

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

635,000.00

 

$

0.00

 

$

0.00

 

 

--------------------------------------------------------------------------------


 

 

 

Class A-2 Funding

 

Class A-1 Funding

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender

 

Requirement

 

Requirement

 

Class A Loans

 

Pro Rata Share

 

Class C Loans

 

Class B Loans

 

Class E Loans

 

Class D Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PYRAMIS HIGH YIELD BOND COMMINGLED POOL

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,495,000.00

 

RAYMOND JAMES BANK NA

 

$

0.00

 

$

4,968,011.40

 

$

1,665,524.75

 

0.3701

%

$

0.00

 

$

1,242,002.85

 

$

1,600,000.00

 

$

8,891,650.70

 

RBC DEXIA INVESTOR SERVICES TRUST AS TRUSTEE FOR GM CANADA FOREIGN TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

805,000.00

 

$

0.00

 

$

0.00

 

RETIREMENT ANNUITY PLAN FOR EMPLOYEES OF THE ARMY AND AIR FORCE EXCHANGE SERVICE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

220,000.00

 

$

0.00

 

$

0.00

 

RIDGEWORTH FUNDS SEIX FLOATING RATE HIGH INCOME FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

28,704,654.32

 

$

0.00

 

$

2,636,596.02

 

ROCHDALE FIXED INCOME OPPORTUNITIES PORTFOLIO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,086,908.31

 

$

0.00

 

$

202,531.15

 

ROYAL BANK OF CANADA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

20,000,000.00

 

$

0.00

 

$

0.00

 

ROYAL BANK OF SCOTLAND PLC

 

$

151,863,075.48

 

$

4,000,000.00

 

$

52,253,062.36

 

11.6118

%

$

0.00

 

$

1,011,666.46

 

$

0.00

 

$

105,302.98

 

SANDS POINT FUNDING LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

2,950,000.00

 

$

0.00

 

$

0.00

 

SCHOOL EMPLOYEES RETIREMENT SYSTEM OF DOUGLAS COUNTY SCHOOL DISTRICT 0001 BY
FOUNTAIN CAPITAL AS AGENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

700,000.00

 

$

0.00

 

$

0.00

 

SCHOOL EMPLOYEES RETIREMENT SYSTEM OF DOUGLAS CTY SCHOOL DISTRICT 0001 BY
GUGGENHEIM INVESTMENT MGMT LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,300,000.00

 

$

0.00

 

$

0.00

 

SCOTIABANC INC

 

$

17,563,676.64

 

$

0.00

 

$

5,888,218.80

 

1.3085

%

$

6,532,898.86

 

$

0.00

 

$

0.00

 

$

0.00

 

SEARS HOLDINGS PENSION PLAN BY SHENKMAN CAPITAL MANAGEMENT INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

6,300,000.00

 

SECURITY BENEFIT LIFE INSURANCE CO

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

4,750,000.00

 

$

0.00

 

$

1,000,000.00

 

SEI INSTITUTIONAL INVESTMENTS TRUST HIGH YIELD BOND FUND BY GUGGENHEIM
INVESTMENT MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,489,187.32

 

$

0.00

 

$

0.00

 

SEI INSTITUTIONAL MANAGED TRUST HIGH YIELD BOND FUND BY GUGGENHEIM INVESTMENT
MANAGEMENT

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,489,187.32

 

$

0.00

 

$

0.00

 

SHRINERS HOSPITALS FOR CHILDREN

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,000,000.00

 

$

0.00

 

$

0.00

 

SILVER ROCK FINANCIAL LLC

 

$

0.00

 

$

2,640,000.00

 

$

885,059.43

 

0.1967

%

$

0.00

 

$

660,000.00

 

$

0.00

 

$

0.00

 

SOUTHERN UTE PERMANENT FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

400,000.00

 

STATE OF WISCONSIN INVESTMENT BOARD BY SHENKMAN CAPITAL MANAGEMENT INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

348,122.00

 

$

0.00

 

$

2,500,000.00

 

STICHTING BEWAAR BEROEPSVERVOER FOR FONDS VOOR GEMENE REKENING BEROEPSVERVOER

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

348,122.00

 

$

0.00

 

$

1,250,000.00

 

STICHTING DEPOSITARY APG FIXED INCOME CREDITS POOL

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

10,000,000.00

 

STICHTING PENSIOENFONDS VOOR HUISARTSEN BY DELAWARE INVESTMENTS

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

322,837.47

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

90,327,479.82

 

$

0.00

 

$

30,282,268.08

 

6.7294

%

$

64,579,076.86

 

$

0.00

 

$

45,581,607.81

 

$

0.00

 

T ROWE PRICE FLOATING RATE FUND INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

175,000.00

 

T ROWE PRICE HIGH YIELD FUND INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

19,575,000.00

 

T ROWE PRICE INSTITUTIONAL FLOATING RATE FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

9,075,000.00

 

T ROWE PRICE INSTITUTIONAL HIGH YIELD FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

3,300,000.00

 

TEACHERS RETIREMENT SYSTEM OF LOUISIANA BY SHENKMAN CAPITAL MANAGEMENT INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,250,000.00

 

TEACHERS RETIREMENT SYSTEM OF LOUSIANA SHENKMAN HIGH YIELD ACCOUNT BY SHENKMAN
CAPITAL

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,500,000.00

 

TEACHERS RETIREMENT SYSTEM OF THE CITY OF NEW YORK

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,848,122.00

 

$

0.00

 

$

0.00

 

TENNESSEE VALLEY AUTHORITY RETIREMENT SYSTEM

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,000,000.00

 

$

0.00

 

$

0.00

 

TEXAS PREPAID HIGHER EDUCATION TUITION BOARD BY SHENKMAN CAPITAL MANAGMENT INC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,850,000.00

 

TORUS INSURANCE HOLDINGS LIMITED

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

500,000.00

 

$

0.00

 

$

0.00

 

TRUST FOR RETIREE MEDICAL DENTAL AND LIFE INSURANCE PLAN OF THE ARMY AND AIR
FORCE EXCHANGE SERVICE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

80,000.00

 

$

0.00

 

$

0.00

 

TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

500,000.00

 

TRUSTMARK INSURANCE COMPANY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

750,000.00

 

UBS AG STAMFORD BRANCH

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

390,000.02

 

$

32,027,490.06

 

$

1,540,066.94

 

UBS LOAN FINANCE LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

1,115,143.96

 

$

0.00

 

ULTRA MASTER LTD

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

2,500,000.00

 

UNICREDIT BANK AG FNA BAYERISCHE HYPO UND VEREINSBANK AG *

 

$

0.00

 

$

5,645,467.58

 

$

1,892,641.78

 

0.4206

%

$

0.00

 

$

5,673,450.46

 

$

0.00

 

$

4,344,219.67

 

US BANK NATIONAL ASSOCIATION

 

$

28,227,337.51

 

$

0.00

 

$

9,463,208.80

 

2.1029

%

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

USAA MUTUAL FUND TRUST INC USAA HIGH YIELD OPPORTUNITIES FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

1,674,813.86

 

VERMONT PENSION INVESTMENT COMMITTEE

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

275,000.00

 

$

0.00

 

$

0.00

 

VICTORIA COURT CBNA LOAN FUNDING LLC

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

2,000,000.00

 

$

0.00

 

VIRGINIA RETIREMENT SYSTEM BY SOLUS ALTERNATIVE ASSET MGMT LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

6,500,000.00

 

VIRTUS MULTI SECTOR SHORT TERM BOND FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

6,000,000.00

 

VIRTUS SENIOR FLOATING RATE FUND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

3,988,572.07

 

WAKE FOREST UNIVERSITY

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

900,000.00

 

$

0.00

 

$

0.00

 

WELLS FARGO BANK NATIONAL ASSOCIATION AKA WELLS FARGO BANK NA

 

$

94,668,216.94

 

$

0.00

 

$

31,737,499.26

 

7.0528

%

$

67,682,460.22

 

$

0.00

 

$

0.00

 

$

0.00

 

WELLS FARGO OVERLAND

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

3,400,000.00

 

$

32,158,167.65

 

$

0.00

 

$

0.00

 

WELLWATER LLC BY GUGGENHEIM INVESTMENT MANAGEMENT

 

$

0.00

 

$

18,093,927.73

 

$

6,065,985.36

 

1.3480

%

$

0.00

 

$

4,523,481.93

 

$

0.00

 

$

0.00

 

WHITE OAK OPPORTUNITY MASTER FUND LP

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

1,000,000.00

 

$

0.00

 

WM POOL FIXED INTEREST TRUST NO 7

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

1,348,122.00

 

$

0.00

 

$

3,450,000.00

 

XCEL ENERGY INC MASTER PENSION TRUST

 

$

0.00

 

$

0.00

 

$

0.00

 

0.0000

%

$

0.00

 

$

0.00

 

$

0.00

 

$

500,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

981,836,776.41

 

$

360,445,968.39

 

$

450,000,000.0

 

100.0000

%

$

471,445,646.76

 

$

531,184,566.28

 

$

324,054,205.24

 

$

434,090,396.31

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.0

 

DISCLOSURE SCHEDULES

 

Section 4.2 — Authority; Compliance With Other Agreements and Instruments and
Government Regulations

 

None

 

Section 4.3 — No Governmental Approvals Required

 

Illinois

 

Notice that the parties have entered into a Seventh Amended and Restated Loan
Agreement must be provided to the Illinois Gaming Board following the
Restatement Effective Date.

 

Michigan

 

No steps need to be taken.

 

New Jersey

 

No steps need to be taken.

 

Nevada

 

Notice that the parties are entering into a Seventh Amended and Restated Loan
Agreement must be provided to the Nevada Gaming Commission following the Closing
Date.

 

Mississippi

 

No steps need to be taken.

 

--------------------------------------------------------------------------------


 

Section 4.4 — Restricted Subsidiaries

 

Restricted Subsidiary

 

Jurisdiction of
Incorporation

 

Percentage
Ownership

 

350 Leasing Company I, LLC

 

Nevada

 

100

%

350 Leasing Company II, LLC

 

Nevada

 

100

%

450 Leasing Company I, LLC

 

Nevada

 

100

%

550 Leasing Company I, LLC

 

Nevada

 

100

%

550 Leasing Company II, LLC

 

Nevada

 

100

%

AC Holding Corp.

 

Nevada

 

100

%

AC Holding Corp. II

 

Nevada

 

100

%

Aria Resort & Casino, LLC

 

Nevada

 

100

%

Beau Rivage Resorts, Inc., dba Beau Rivage

 

Mississippi

 

100

%

Bellagio, LLC, dba Bellagio

 

Nevada

 

100

%

Bungalow, Inc.

 

Mississippi

 

100

%

Circus Circus Casinos, Inc., dba Circus Circus Hotel and Casino-Las Vegas Circus
Circus Hotel and Casino-Reno and Slots-A-Fun Casino

 

Nevada

 

100

%

CityCenter Facilities Management, LLC

 

Nevada

 

100

%

CityCenter Realty Corporation

 

Nevada

 

100

%

Destron, Inc.

 

Nevada

 

100

%

Diamond Gold, Inc.

 

Nevada

 

100

%

Galleon, Inc.

 

Nevada

 

100

%

Gold Strike Fuel Company, LLC dba Gold Strike Auto & Truck Plaza

 

Nevada

 

100

%

Gold Strike L.V.

 

Nevada

 

 

(1)

Grand Laundry, Inc.

 

Nevada

 

100

%

IKM MGM, LLC

 

Nevada

 

100

%

IKM MGM Management, LLC

 

Nevada

 

100

%

Jean Development Company, LLC, dba Gold Strike Hotel and Gambling Hall

 

Nevada

 

100

%

Jean Development North, LLC

 

Nevada

 

 

(2)

Jean Development West, LLC

 

Nevada

 

 

(3)

Jean Fuel Company West, LLC dba Nevada Landing Auto Plaza

 

Nevada

 

100

%

LV Concrete Corp.

 

Nevada

 

100

%

Mandalay Corp., dba Mandalay Bay Resort and Casino and TheHotel

 

Nevada

 

100

%

Mandalay Employment, LLC

 

Nevada

 

100

%

Mandalay Marketing and Events

 

Nevada

 

100

%

Mandalay Place

 

Nevada

 

100

%

Mandalay Resort Group

 

Nevada

 

100

%

Metropolitan Marketing, LLC

 

Nevada

 

100

%

MGM Grand Atlantic City, Inc.

 

New Jersey

 

100

%

MGM Grand Condominiums, LLC

 

Nevada

 

100

%

MGM Grand Condominiums II, LLC

 

Nevada

 

100

%

MGM Grand Condominiums III, LLC

 

Nevada

 

100

%

MGM Grand Condominiums East-Tower I, LLC

 

Nevada

 

100

%

MGM Grand Detroit, Inc.

 

Delaware

 

100

%

MGM Grand Detroit II, LLC

 

Delaware

 

100

%

MGM Grand Detroit, LLC, dba MGM Grand Detroit

 

Delaware

 

 

(4)

MGM Grand Hotel, LLC, dba MGM Grand Hotel & Casino

 

Nevada

 

100

%

MGM Hospitality, LLC

 

Nevada

 

100

%

MGM International, LLC

 

Nevada

 

100

%

MGM Resorts Advertising, Inc.

 

Nevada

 

100

%

MGM Resorts Aircraft Holdings, LLC

 

Nevada

 

100

%

 

--------------------------------------------------------------------------------


 

MGM Resorts Aviation Corp.

 

Nevada

 

100

%

MGM Resorts Corporate Services

 

Nevada

 

100

%

MGM Resorts Development, LLC

 

Nevada

 

100

%

MGM Resorts Entertainment and Sports

 

Nevada

 

100

%

MGM Resorts International Design

 

Nevada

 

100

%

MGM Resorts International Global Gaming Development, LLC

 

Nevada

 

100

%

MGM Resorts International Marketing, Inc.

 

Nevada

 

100

%

MGM Resorts International Operations, Inc.

 

Nevada

 

100

%

MGM Resorts Lake Charles, LLC

 

Louisiana

 

100

%

MGM Resorts Land Holdings, LLC

 

Nevada

 

100

%

MGM Resorts Management and Technical Services, LLC

 

Nevada

 

100

%

MGM Resorts Manufacturing Corp.

 

Nevada

 

100

%

MGM Resorts Mississippi, Inc., dba Gold Strike Casino Resort

 

Mississippi

 

100

%

MGM Resorts Online, LLC

 

Nevada

 

100

%

MGM Resorts Retail

 

Nevada

 

100

%

MH, Inc., dba Shadow Creek

 

Nevada

 

100

%

Mirage Leasing Corp.

 

Nevada

 

100

%

Mirage Laundry Services Corp.

 

Nevada

 

100

%

Mirage Resorts, Incorporated

 

Nevada

 

100

%

M.I.R. Travel

 

Nevada

 

100

%

MMNY Land Company, Inc.

 

New York

 

100

%

MRGS, LLC

 

Nevada

 

100

%

M.S.E. Investments, Incorporated (“MSE”)

 

Nevada

 

100

%

Nevada Landing Partnership

 

Illinois

 

 

(5)

New Castle Corp., dba Excalibur Hotel and Casino

 

Nevada

 

100

%

New PRMA Las Vegas, Inc.

 

Nevada

 

100

%

New York-New York Hotel & Casino, LLC, dba New York-New York Hotel & Casino

 

Nevada

 

 

(6)

New York-New York Tower, LLC

 

Nevada

 

 

(6)

NYNY RokVegas, LLC

 

Nevada

 

100

%

OE Pub, LLC

 

Nevada

 

100

%

PRMA, LLC

 

Nevada

 

100

%

PRMA Land Development Company, dba Primm Valley Golf Club

 

Nevada

 

100

%

Project CC, LLC

 

Nevada

 

100

%

Railroad Pass Investment Group, LLC, dba Railroad Pass Hotel and Casino

 

Nevada

 

100

%

Ramparts, Inc., dba Luxor Hotel and Casino

 

Nevada

 

100

%

Signature Tower 1, LLC

 

Nevada

 

100

%

Signature Tower 2, LLC

 

Nevada

 

100

%

Signature Tower 3, LLC

 

Nevada

 

100

%

The Crystals at CityCenter Management, LLC

 

Nevada

 

100

%

The Mirage Casino-Hotel, dba The Mirage

 

Nevada

 

100

%

The Signature Condominiums, LLC

 

Nevada

 

100

%

Tower B, LLC

 

Nevada

 

100

%

Tower C, LLC

 

Nevada

 

100

%

Vendido, LLC

 

Nevada

 

100

%

Vdara Condo Hotel, LLC

 

Nevada

 

100

%

Victoria Partners, dba Monte Carlo Resort and Casino

 

Nevada

 

 

(7)

VidiAd

 

Nevada

 

100

%

Vintage Land Holdings, LLC

 

Nevada

 

100

%

Vintage Land Holdings II, LLC

 

Nevada

 

100

%

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

(1)

The partnership interests are owned 97.5% by MSE and 2.5% by Diamond Gold, Inc.

 

(2)

The partnership interests are owned 91% by MSE and 9% by Diamond Gold, Inc.

 

(3)

The partnership interests are owned 92% by MSE and 8% by Diamond Gold, Inc

 

(4)

The partnership interests are owned 51% by MGM Resorts International and 49%
owned by unrelated third parties.

 

(5)

The partnership interests are owned 85% by MSE and 15% by Diamond Gold, Inc.

 

(6)

50% of the voting securities are owned by MGM Resorts International and 50% are
owned by New PRMA Las Vegas, Inc..

 

(7)

The partnership interests are owned 50% by Gold Strike L.V. and 50% by MRGS LLC

 

The Borrower owns capital stock or equity interests in the following
subsidiaries that are not Restricted Subsidiaries as of the Effective Date.

 

Unrestricted Subsidiary/Non-Control Subsidiaries

 

Jurisdiction of
Incorporation

 

Percentage
Ownership

 

Bella Lounge, LLC dba Caramel Lounge*

 

Nevada

 

53

%

CityCenter Holdings, LLC*

 

Delaware

 

50

%

Daioyutai MGM Hospitality, Ltd.*

 

Beijing

 

49

%

IKM MGM JV, LLC*

 

Nevada

 

50

%

Elgin Riverboat Resort*

 

Illinois

 

50

%

M3 Nevada Insurance Company

 

Nevada

 

100

%

MAC, CORP.

 

New Jersey

 

100

%

Marina District Development Holdings Co. LLC*

 

New Jersey

 

50

%

MGM (Beijing) Hospitality Services, LTD

 

Beijing

 

100

%

MGM Branding and Development Holdings, Ltd.

 

British Virgin Islands

 

50

%

MGM China Holdings, Ltd.

 

Grand Cayman

 

51

%

MGM Grand Detroit II, LLC

 

Delaware

 

100

%

MGM Grand (International), Pte Ltd.

 

Singapore

 

100

%

MGM Grand (Macao) Limited

 

Macau

 

89

%

MGM Hospitality Development, LLC

 

Dubai

 

100

%

MGM Hospitality Holdings, LLC

 

Dubai

 

100

%

MGM Hospitality India Private, LTD

 

Isle of Man

 

100

%

MGM Hospitality International Holdings, Ltd.

 

Isle of Man

 

100

%

MGM Macau, Ltd.

 

Isle of Man

 

100

%

MGM MIRAGE Hospitality Development, LLC

 

Abu Dhabi

 

100

%

MGM Resorts China Holdings Ltd.

 

Hong Kong

 

100

%

MGM Resorts Club Holdings, Ltd.

 

Hong Kong

 

100

%

MGM Resorts International Holdings, Ltd.

 

Isle of Man

 

100

%

MGM Resorts International Marketing, LTD

 

Hong Kong

 

100

%

MGM Resorts Macao, LLC

 

Nevada

 

100

%

MGM Resorts Macau, Ltd.

 

Isle of Man

 

100

%

MGMM Insurance Company

 

Nevada (insurance)

 

100

%

Turnberry/MGM Grand Towers, LLC *

 

Nevada

 

50

%

Turnberry/MGM Grand Tower B, LLC*

 

Nevada

 

50

%

Turnberry/MGM Grand Tower C, LLC*

 

Nevada

 

50

%

 

--------------------------------------------------------------------------------

* A Non-Control subsidiary

 

--------------------------------------------------------------------------------


 

Section 6.4(c) — Liens Existing on the Effective Date

 

Entity/Subject
Name

 

Jurisdiction

 

Other Party

 

File Date

 

File Type

 

File/Case/Book/Page
#

 

Thru
Date

ARIA RESORT & CASINO, LLC

 

NV - SECRETARY OF STATE

 

INLAND HOBBS MATERIAL HANDLING

 

8/17/2009

 

Original UCC Filing

 

2009020118-3

 

2/9/2012

ARIA RESORT & CASINO, LLC

 

NV - SECRETARY OF STATE

 

 

 

8/18/2009

 

Amendment

 

2009020275-5

 

2/9/2012

BEAU RIVAGE

 

MS - SECRETARY OF STATE

 

ROLEX WATCH USA INC

 

1/20/1999

 

Original UCC Filing

 

1286796

 

2/3/2012

BEAU RIVAGE

 

MS - SECRETARY OF STATE

 

 

 

11/6/2003

 

Continuation

 

20030184359G

 

2/3/2012

BEAU RIVAGE

 

MS - SECRETARY OF STATE

 

 

 

9/4/2008

 

Amendment

 

20080189522J

 

2/3/2012

BEAU RIVAGE

 

MS - SECRETARY OF STATE

 

 

 

9/4/2008

 

Continuation

 

20080189563C

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

ROLEX WATCH USA INC

 

1/20/1999

 

Original UCC Filing

 

1286796

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

 

 

11/6/2003

 

Continuation

 

20030184359G

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

 

 

9/4/2008

 

Amendment

 

20080189522J

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

 

 

9/4/2008

 

Continuation

 

20080189563C

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

XEROX CORPORATION

 

8/7/2008

 

Original UCC Filing

 

20080167461G

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/8/2008

 

Original UCC Filing

 

20080192320J

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

5/20/2010

 

Original UCC Filing

 

20100102164J

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

10/8/2010

 

Original UCC Filing

 

20100215066A

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

JERRY PATE TURF & IRRIGATION, INC.

 

10/12/2010

 

Original UCC Filing

 

20100220536A

 

2/3/2012

BEAU RIVAGE RESORTS, INC.

 

MS - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

10/18/2011

 

Original UCC Filing

 

20110523058A

 

2/3/2012

BELLAGIO

 

NV - SECRETARY OF STATE

 

WMS GAMING INC.

 

5/17/2004

 

Original UCC Filing

 

2004015623-7

 

2/9/2012

BELLAGIO

 

NV - SECRETARY OF STATE

 

 

 

4/10/2009

 

Continuation

 

2009009103-7

 

2/9/2012

 

--------------------------------------------------------------------------------


 

BELLAGIO

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

5/19/2009

 

Original UCC Filing

 

2009012601-8

 

2/9/2012

BELLAGIO

 

NV - SECRETARY OF STATE

 

 

 

5/27/2009

 

Amendment

 

2009013180-5

 

2/9/2012

BELLAGIO

 

NV - SECRETARY OF STATE

 

ARISTOCRAT TECHNOLOGIES, INC.

 

10/27/2009

 

Original UCC Filing

 

2009026003-6

 

2/9/2012

BELLAGIO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

11/11/2010

 

Original UCC Filing

 

2010028560-1

 

2/9/2012

BELLAGIO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/23/2011

 

Original UCC Filing

 

2011022341-3

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

WMS GAMING INC.

 

5/17/2004

 

Original UCC Filing

 

2004015623-7

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

 

 

4/10/2009

 

Continuation

 

2009009103-7

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

5/19/2009

 

Original UCC Filing

 

2009012601-8

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

 

 

5/27/2009

 

Amendment

 

2009013180-5

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

ARISTOCRAT TECHNOLOGIES, INC.

 

10/27/2009

 

Original UCC Filing

 

2009026003-6

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

11/11/2010

 

Original UCC Filing

 

2010028560-1

 

2/9/2012

BELLAGIO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/23/2011

 

Original UCC Filing

 

2011022341-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

YOUNG ELECTRIC SIGN CO

 

1/25/2001

 

Original UCC Filing

 

0101313

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

11/1/2005

 

Continuation

 

2005034226-0

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

12/22/2010

 

Continuation

 

2010032222-1

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

BANK OF WYOMING, NORTHLIGHT FINANCIAL LLC, PDS GAMING CORPORATION-NEVADA

 

10/9/2006

 

Original UCC Filing

 

2006033888-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

1/3/2007

 

Assignment

 

2007000267-0

 

2/9/2012

 

--------------------------------------------------------------------------------


 

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

12/16/2009

 

Amendment

 

2009030287-2

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/3/2010

 

Amendment

 

2010013836-9

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

1/5/2011

 

Amendment

 

2011000378-4

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

8/8/2011

 

Continuation

 

2011020778-6

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

NORTHLIGHT FINANCIAL LLC, PDS GAMING CORPORATION-NEVADA

 

1/3/2007

 

Original UCC Filing

 

2007000247-8

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

3/22/2010

 

Amendment

 

2010006962-7

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/3/2010

 

Amendment

 

2010013837-1

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

10/11/2011

 

Continuation

 

2011026974-8

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

FORTRESS CREDIT CO LLC, FORTRESS CREDIT CORP., NORTHLIGHT FINANCIAL LLC

 

6/25/2007

 

Original UCC Filing

 

2007020272-5

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

8/10/2007

 

Amendment

 

2007026088-0

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/13/2008

 

Assignment

 

2008018881-4

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/16/2008

 

Assignment

 

2008019042-7

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/20/2008

 

Assignment

 

2008019761-1

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/26/2008

 

Assignment

 

2008020505-2

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/26/2008

 

Assignment

 

2008020513-9

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

9/16/2009

 

Assignment

 

2009022529-6

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

9/23/2009

 

Assignment

 

2009023110-0

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/3/2010

 

Amendment

 

2010013840-8

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

9/3/2010

 

Amendment

 

2010022182-3

 

2/9/2012

 

--------------------------------------------------------------------------------


 

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

4/1/2011

 

Assignment

 

2011007978-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

8/19/2011

 

Amendment

 

2011022011-4

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

IWERKS ENTERTAINMENT, INC.

 

7/13/2007

 

Original UCC Filing

 

2007022579-7

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028267-4

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS COLLATERAL AGENT, U.S. BANK NATIONAL ASSOCIATION, AS
ADDITIONAL FIRST LIEN BENEFICIARY, U.S. BANK NATIONAL ASSOCIATION, AS SECOND
LIEN BENEFICIARY

 

4/29/2009

 

Original UCC Filing

 

2009010941-6

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

1/21/2011

 

Amendment

 

2011001852-1

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

NATIONAL SERVICING & ADMINISTRATION, LLC, PDS GAMING CORPORATION-NEVADA

 

12/14/2009

 

Original UCC Filing

 

2009029906-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

12/17/2009

 

Assignment

 

2009030370-9

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/3/2010

 

Amendment

 

2010013841-0

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

2/10/2011

 

Assignment

 

2011003475-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

NORTHLIGHT FINANCIAL LLC, PDS GAMING CORPORATION-NEVADA

 

6/9/2010

 

Original UCC Filing

 

2010014524-9

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

6/16/2010

 

Assignment

 

2010015086-0

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

ANGELO, GORDON & CO. LP, PDS GAMING CORPORATION-NEVADA, THE FINLEY FAMILY TRUST

 

10/1/2010

 

Original UCC Filing

 

2010024867-7

 

2/9/2012

 

--------------------------------------------------------------------------------


 

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

10/8/2010

 

Assignment

 

2010025607-8

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

 

 

2/25/2011

 

Assignment

 

2011004629-1

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

11/11/2010

 

Original UCC Filing

 

2010028561-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

ARISTOCRAT TECHNOLOGIES, INC.

 

6/16/2011

 

Original UCC Filing

 

2011015775-3

 

2/9/2012

CIRCUS CIRCUS CASINOS, INC.

 

NV - SECRETARY OF STATE

 

U.S. FOODSERVICE, INC.

 

1/20/2012

 

Original UCC Filing

 

2012001733-1

 

2/9/2012

CIRCUS CIRCUS MISSISSIPPI, INC.

 

MS- SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/15/08

 

Original UCC Filing

 

20080200615F

 

2/10/2012

CIRCUS CIRCUS MISSISSIPPI, INC.

 

MS- SECRETARY OF STATE

 

BANK OF AMERICA, N.A. AS ADMINISTRATIVE AGENT

 

06/11/09

 

Original UCC Filing

 

20090110562H

 

2/10/2012

GALLEON, INC.

 

NV - SECRETARY OF STATE

 

THE BANK OF NEW YORK, AS TRUSTEE

 

1/30/2012

 

Original UCC Filing

 

2012002550-4

 

2/9/2012

JEAN DEVELOPMENT COMPANY, LLC

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028272-5

 

2/9/2012

JEAN DEVELOPMENT COMPANY, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

5/20/2010

 

Original UCC Filing

 

2010012830-6

 

2/9/2012

LUXOR HOTEL AND CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010345-2

 

2/9/2012

MANDALAY BAY RESORT AND CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010358-9

 

2/9/2012

MANDALAY CORP.

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028276-3

 

2/9/2012

MANDALAY CORP.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010358-9

 

2/9/2012

MANDALAY CORP.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

5/21/2010

 

Original UCC Filing

 

2010012938-4

 

2/9/2012

MANDALAY CORP.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

12/28/2010

 

Original UCC Filing

 

2010032807-1

 

2/9/2012

MANDALAY RESORT GROUP

 

NV - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS COLLATERAL AGENT, U.S. BANK NATIONAL ASSOCIATION, AS
ADDITIONAL FIRST LIEN BENEFICIARY, U.S. BANK NATIONAL ASSOCIATION, AS SECOND
LIEN BENEFICIARY

 

4/29/2009

 

Original UCC Filing

 

2009010942-8

 

2/9/2012

 

--------------------------------------------------------------------------------


 

MANDALAY RESORT GROUP

 

NV - SECRETARY OF STATE

 

 

 

1/21/2011

 

Amendment

 

2011001850-7

 

2/9/2012

MANDALAY RESORT GROUP

 

NV - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

6/10/2009

 

Original UCC Filing

 

2009014528-4

 

2/9/2012

MGM GRAND DETROIT

 

DE - SECRETARY OF STATE

 

BELL FORK LIFT INCORPORATED

 

2/20/2007

 

Original UCC Filing

 

70657964

 

2/9/2012

MGM GRAND DETROIT

 

DE - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

6/10/2009

 

Original UCC Filing

 

91857876

 

2/9/2012

MGM GRAND DETROIT

 

DE - SECRETARY OF STATE

 

WES GAMING INC

 

10/8/2010

 

Original UCC Filing

 

03526955

 

2/9/2012

MGM GRAND DETROIT II, LLC

 

DE - SECRETARY OF STATE

 

 

 

 

 

 

 

 

 

1/31/2012

MGM GRAND DETROIT, INC.

 

DE - SECRETARY OF STATE

 

BELL FORK LIFT INCORPORATED

 

2/20/2007

 

Original UCC Filing

 

70657964

 

1/31/2012

MGM GRAND DETROIT, INC.

 

DE - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

6/10/2009

 

Original UCC Filing

 

91857876

 

1/31/2012

MGM GRAND DETROIT, INC.

 

DE - SECRETARY OF STATE

 

WMS GAMING INC

 

10/8/2010

 

Original UCC Filing

 

03526955

 

1/31/2012

MGM GRAND DETROIT, LLC

 

DE - SECRETARY OF STATE

 

BELL FORK LIFT INCORPORATED

 

2/20/2007

 

Original UCC Filing

 

70657964

 

1/31/2012

MGM GRAND DETROIT, LLC

 

DE - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

6/10/2009

 

Original UCC Filing

 

91857876

 

1/31/2012

MGM GRAND DETROIT, LLC

 

DE - SECRETARY OF STATE

 

WMS GAMING INC

 

10/8/2010

 

Original UCC Filing

 

03526955

 

1/31/2012

MGM GRAND HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

DELL FINANCIAL SERVICES L.P.

 

6/19/2007

 

Original UCC Filing

 

2007019519-6

 

1/31/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

TOYOTA MOTOR CREDIT CORP

 

7/13/2007

 

Original UCC Filing

 

2007022453-1

 

1/31/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

KEY EQUIPMENT FINANCE INC.

 

7/25/2007

 

Original UCC Filing

 

2007023977-2

 

1/31/2012

 

--------------------------------------------------------------------------------


 

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

XEROX CORPORATION

 

8/8/2008

 

Original UCC Filing

 

2008024785-8

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028278-7

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/24/2009

 

Original UCC Filing

 

2009010416-3

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

CRESTRON ELECTRONICS, INC.

 

1/6/2010

 

Original UCC Filing

 

2010000486-1

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

3/16/2010

 

Original UCC Filing

 

2010006626-5

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

7/27/2010

 

Original UCC Filing

 

2010018673-8

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/4/2010

 

Original UCC Filing

 

2010019541-0

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

12/1/2010

 

Original UCC Filing

 

2010030156-8

 

2/9/2012

MGM GRAND HOTEL, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

2/10/2011

 

Original UCC Filing

 

2011003478-9

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

NCR CORPORATION

 

3/17/2008

 

Original UCC Filing

 

2008008624-8

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010345-2

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010358-9

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010359-1

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010360-4

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

4/23/2009

 

Original UCC Filing

 

2009010361-6

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010363-0

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/24/2009

 

Original UCC Filing

 

2009010416-3

 

2/9/2012

MGM MIRAGE

 

NV - SECRETARY OF STATE

 

CHIHULY, INC

 

6/3/2009

 

Original UCC Filing

 

2009013868-3

 

2/9/2012

MGM MIRAGE CORPORATE SERVICES

 

NV - SECRETARY OF STATE

 

MAINEKOFF MICHEAL

 

05/11/09

 

Original UCC Filing

 

2009011867-9

 

2/16/2012

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

10/13/06

 

Original UCC Filing

 

2006034569-8

 

2/16/12

 

--------------------------------------------------------------------------------


 

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

9/15/11

 

Continuation

 

2011024548-3

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

10/13/06

 

Original UCC Filing

 

2006034578-7

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

9/15/11

 

Continuation

 

2011024547-1

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

11/3/06

 

Original UCC Filing

 

2006036753-1

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

10/13/11

 

Continuation

 

2011027335-5

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

1/16/07

 

Original UCC Filing

 

2007001562-7

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

12/27/11

 

Continuation

 

2011034734-0

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

1/16/07

 

Original UCC Filing

 

2007001564-1

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

12/27/11

 

Continuation

 

2011034733-8

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

1/16/07

 

Original UCC Filing

 

2007001565-3

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

12/27/11

 

Continuation

 

2011034732-6

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

3/23/07

 

Original UCC Filing

 

2007009000-5

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IOS CAPITAL, L.L.C.

 

4/09/07

 

Original UCC Filing

 

2007011240-7

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IBM CREDIT LLC

 

10/01/08

 

Original UCC Filing

 

2008030484-8

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

IBM CREDIT LLC

 

10/01/08

 

Original UCC Filing

 

2008030499-9

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

EMC CORPORATION

 

11/19/09

 

Original UCC Filing

 

2009028107-8

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

03/23/10

 

Amendment

 

2010007125-4

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

08/26/10

 

Amendment

 

2010021386-4

 

2/16/12

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

EMC CORPORATION

 

06/30/10

 

Original UCC Filing

 

2010016420-1

 

2/16/12

 

--------------------------------------------------------------------------------


 

MGM MIRAGE OPERATIONS, INC.

 

NV- SECRETARY OF STATE

 

 

 

08/26/10

 

Amendment

 

2010021387-6

 

2/16/12

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

EMC CORPORATION

 

11/19/2009

 

Original UCC Filing

 

2009028107-8

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

 

 

3/23/2010

 

Amendment

 

2010007125-4

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

 

 

8/26/2010

 

Amendment

 

2010021386-4

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

EMC CORPORATION

 

6/30/2010

 

Original UCC Filing

 

2010016420-1

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

 

 

8/26/2010

 

Amendment

 

2010021387-6

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

EMC CORPORATION

 

11/23/2010

 

Original UCC Filing

 

2010029578-9

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

EMC CORPORATION

 

11/23/2010

 

Original UCC Filing

 

2010029579-1

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

EMC CORPORATION

 

11/23/2010

 

Original UCC Filing

 

2010029580-4

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

EMC CORPORATION

 

1/10/2011

 

Original UCC Filing

 

2011000640-1

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

DOMINET CAPITAL

 

2/17/2011

 

Original UCC Filing

 

2011004058-0

 

2/9/2012

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

 

NV - SECRETARY OF STATE

 

IBM CREDIT LLC

 

4/5/2011

 

Original UCC Filing

 

2011008276-6

 

2/9/2012

MGM RESORTS MISSISSIPPI, INC.

 

MS - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

7/20/2010

 

Original UCC Filing

 

20100167356A

 

2/9/2012

MGM RESORTS MISSISSIPPI, INC.

 

MS - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

10/8/2010

 

Original UCC Filing

 

20100215245A

 

2/9/2012

MGM RESORTS MISSISSIPPI, INC.

 

MS - SECRETARY OF STATE

 

WMS GAMING, INC.

 

6/10/2011

 

Original UCC Filing

 

20110411472A

 

2/9/2012

MGM RESORTS MISSISSIPPI, INC.

 

MS - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

12/12/2011

 

Original UCC Filing

 

20110575374A

 

2/3/2012

MGM RESORTS RETAIL

 

NV - SECRETARY OF STATE

 

GUMUCHIAN FILS, LTD.

 

11/21/2011

 

Original UCC Filing

 

2011031050-7

 

2/3/2012

 

--------------------------------------------------------------------------------


 

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

ROLEX WATCH U S A INC

 

11/29/1995

 

Original UCC Filing

 

9517143

 

2/10/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

10/3/2000

 

Continuation

 

9517143

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

8/5/2005

 

Continuation

 

2005024444-0

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

8/5/2005

 

Amendment

 

2005024447-6

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

6/1/2010

 

Continuation

 

2010013725-4

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

ROLEX WATCH U S A INC

 

9/24/1998

 

Original UCC Filing

 

9815260

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

7/1/2003

 

Continuation

 

2003017697-2

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

4/2/2008

 

Amendment

 

2008010683-6

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

 

 

4/4/2008

 

Continuation

 

2008011032-8

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

5/19/2009

 

Original UCC Filing

 

2009012603-2

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

BANK OF THE WEST, TRINITY DIVISION, PURE HEALTH SOLUTIONS, INC. (PHSI)

 

9/29/2010

 

Original UCC Filing

 

2010024480-7

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

KOMAMI GAMING, INC.

 

6/9/2011

 

Original UCC Filing

 

2011015078-5

 

2/9/2012

MIRAGE RESORTS, INCORPORATED

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

12/12/2011

 

Original UCC Filing

 

2011032972-2

 

2/9/2012

MONTE CARLO RESORT AND CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010359-1

 

2/9/2012

NEW CASTLE CORP.

 

NV - SECRETARY OF STATE

 

IWERKS ENTERTAINMENT INC.

 

7/13/2007

 

Original UCC Filing

 

2007022580-0

 

2/9/2012

NEW CASTLE CORP.

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028268-6

 

2/9/2012

NEW CASTLE CORP.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/5/2010

 

Original UCC Filing

 

2010019635-9

 

2/2/2012

NEW CASTLE CORP.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/3/2011

 

Original UCC Filing

 

2011020383-9

 

2/9/2012

 

--------------------------------------------------------------------------------


 

NEW CASTLE CORP.

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

12/12/2011

 

Original UCC Filing

 

2011032963-3

 

2/9/2012

NEW PRMA LAS VEGAS, INC.

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

11/14/2008

 

Original UCC Filing

 

2008035053-0

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028265-0

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

11/14/2008

 

Original UCC Filing

 

2008035052-8

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

 

 

11/17/2008

 

Correction

 

2008035162-1

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

11/14/2008

 

Original UCC Filing

 

2008035054-2

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

4/17/2009

 

Original UCC Filing

 

2009009824-5

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010360-4

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

5/20/2009

 

Original UCC Filing

 

2009012661-4

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

7/27/2010

 

Original UCC Filing

 

2010018742-5

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

11/12/2010

 

Original UCC Filing

 

2010028634-8

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

11/23/2010

 

Original UCC Filing

 

2010029590-5

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

12/8/2010

 

Original UCC Filing

 

2010030723-1

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

4/8/2011

 

Original UCC Filing

 

2011008821-3

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/3/2011

 

Original UCC Filing

 

2011020393-0

 

2/9/2012

 

--------------------------------------------------------------------------------


 

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/3/2011

 

Original UCC Filing

 

2011020397-8

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

12/12/2011

 

Original UCC Filing

 

2011032959-4

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

2/9/2012

 

Original UCC Filing

 

2012003699-9

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028265-0

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

11/14/2008

 

Original UCC Filing

 

2008035052-8

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

 

 

11/17/2008

 

Correction

 

2008035162-1

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

11/14/2008

 

Original UCC Filing

 

2008035054-2

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

4/17/2009

 

Original UCC Filing

 

2009009824-5

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010360-4

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

5/20/2009

 

Original UCC Filing

 

2009012661-4

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

7/27/2010

 

Original UCC Filing

 

2010018742-5

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

11/12/2010

 

Original UCC Filing

 

2010028634-8

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

11/23/2010

 

Original UCC Filing

 

2010029590-5

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

BALLY TECHNOLOGIES, INC.

 

12/8/2010

 

Original UCC Filing

 

2010030723-1

 

2/9/2012

 

--------------------------------------------------------------------------------


 

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

4/8/2011

 

Original UCC Filing

 

2011008821-3

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/3/2011

 

Original UCC Filing

 

2011020393-0

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/3/2011

 

Original UCC Filing

 

2011020397-8

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

12/12/2011

 

Original UCC Filing

 

2011032959-4

 

2/9/2012

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

2/9/2012

 

Original UCC Filing

 

2012003699-9

 

2/9/2012

RAILROAD PASS HOTEL AND CASINO

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

4/23/2009

 

Original UCC Filing

 

2009010361-6

 

2/9/2012

RAILROAD PASS INVESTMENT GROUP, LLC

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/15/2008

 

Original UCC Filing

 

2008028486-8

 

2/9/2012

RAILROAD PASS INVESTMENT GROUP, LLC

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

4/23/2009

 

Original UCC Filing

 

2009010361-6

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

CITRON INVESTMENTS I, MADA S.A.R.L., AS AGENT, RIVER INVESTMENT PARTNERS

 

3/8/2006

 

Original UCC Filing

 

2006007478-2

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

 

 

12/1/2009

 

Assignment

 

2009028895-7

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

 

 

12/29/2010

 

Assignment

 

2010033010-3

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

 

 

1/18/2011

 

Continuation

 

2011001341-8

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

DELL FINANCIAL SERVICES L.P.

 

6/19/2007

 

Original UCC Filing

 

2007019519-6

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010345-2

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/18/2009

 

Original UCC Filing

 

2009022820-4

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

CITRON INVESTMENTS I, RIVER INVESTMENT PARTNERS

 

11/23/2009

 

Original UCC Filing

 

2009028478-3

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

 

 

12/29/2010

 

Assignment

 

2010033009-0

 

2/9/2012

 

--------------------------------------------------------------------------------


 

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/16/2010

 

Original UCC Filing

 

2010020516-0

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

8/3/2011

 

Original UCC Filing

 

2011020385-3

 

2/9/2012

RAMPARTS, INC,

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC.

 

10/17/2011

 

Original UCC Filing

 

2011027677-9

 

2/9/2012

THE MIRAGE CASINO-HOTEL

 

NV - SECRETARY OF STATE

 

AEL FINANCIAL, LLC, PURE HEALTH SOLUTIONS, INC. (PHSI)

 

12/20/2007

 

Original UCC Filing

 

2007041908-9

 

2/9/2012

THE MIRAGE CASINO-HOTEL

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028263-6

 

2/9/2012

THE MIRAGE CASINO-HOTEL

 

NV - SECRETARY OF STATE

 

U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT

 

5/19/2009

 

Original UCC Filing

 

2009012602-0

 

2/9/2012

VICTORIA PARTNERS

 

NV - SECRETARY OF STATE

 

WMS GAMING, INC.

 

9/12/2008

 

Original UCC Filing

 

2008028280-2

 

2/9/2012

VICTORIA PARTNERS

 

NV - SECRETARY OF STATE

 

KONAMI GAMING, INC

 

4/23/2009

 

Original UCC Filing

 

2009010359-1

 

2/9/2012

VINTAGE LAND HOLDINGS, LLC

 

NV - SECRETARY OF STATE

 

BANK OF AMERICA, N.A., AS COLLATERAL AGENT, U.S. BANK NATIONAL ASSOCIATION, AS
ADDITIONAL FIRST LIEN BENEFICIARY, U.S. BANK NATIONAL ASSOCIATION, AS SECOND
LIEN BENEFICIARY

 

4/29/2009

 

Original UCC Filing

 

2009010943-0

 

2/9/2012

VINTAGE LAND HOLDINGS, LLC

 

NV - SECRETARY OF STATE

 

 

 

1/21/2011

 

Amendment

 

2011001851-9

 

2/9/2012

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.4(i)

 

CERTAIN PERMITTED LIENS

 

Completion Guaranty Collateral Description

 

All of the right title and interest of (i) Circus Circus Casinos, Inc. a Nevada
corporation (“Circus”) in certain real property more particularly described in
Exhibit X attached hereto (the “Circus Real Property”), (ii) Vintage Land
holdings, LLC, a Nevada limited liability company (“Vintage”) in certain real
property more particularly described in Exhibit Y attached hereto (the “Vintage
Real Property”), and (iii) Mandalay Resort Group, a Nevada corporation (“MRG”
and, with Circus and Vintage, collectively, “Grantor”) in certain real property
more particularly described in Exhibit Z attached hereto (the “MRG Real
Property” and, with the Circus Real Property and the Vintage Real Property, the
“Real Property”) whether now owned or hereafter acquired which, together with
all of the following property constitutes and is collectively described as the
“Completion Guaranty Collateral”):

 

TOGETHER WITH all right, title and interest of Grantor in and to the following,
whether now owned or hereafter acquired: (a) all buildings, machinery,
equipment, structures, replacements, and improvements (including, without
limitation, all motors, boilers, engines, pumps, heating, electrical, lighting,
power, plumbing, air conditioning, refrigeration, ventilation and other
infrastructure improvements and public improvements) now or hereafter attached
to or placed, erected, constructed or developed on the Real Property or
otherwise affixed thereto in such manner that such items are not deemed to be
personal property under the laws of the State (the “State”) of Nevada
(collectively, the “Improvements”); (b) to the extent not constituting
Improvements covered by (a) above, any and all tangible personal property,
fixtures, furnishings, equipment, machinery, and furniture (“FF&E”), now or
hereafter located on the Real Property or in the Improvements or used in
connection with the development, construction, use, occupancy, operation and
maintenance of all or any part of the Real Property or the Improvements,
including all gaming devices and associated equipment, goods, plumbing fixtures
(including faucets, sinks and toilets), non-structural additions, appliances,
washers and dryers, blinds, window shades, carpeting, floor coverings,
elevators, office equipment, inventory (including food and beverage), growing
plants and other landscaping, fire sprinklers and alarms, control devices,
recreational, monitoring, security and/or construction equipment, machinery,
signs, artwork, specialized fixtures, furnishings and equipment relating to the
development, use or operation or other activity on the Real Property, and all
renewals of or replacements or substitutions for any of the foregoing, whether
or not the same are or shall be attached to the Real Property or Improvements;
(c) all water, water stock, “will-serve” letters, rights under water banking
agreements, timber, crops, gas, sewer, electric, utility, oil, gas, coal,
minerals and related interests and rights pertaining to the Real Property;
(d) all building materials and equipment now or hereafter delivered to and
intended to be installed in or on the Real Property or the Improvements; and all
plans and specifications for the Improvements; (e) all special improvement
districts or any similar public financing vehicles which relate to the Real
Property or the Improvements (or future Improvements) and any reimbursement
rights of Grantor relating thereto; (f) all legally assignable entitlements,
permits, licenses, franchises, certificates, and other rights and privileges
necessary for or beneficial to the use or occupancy of the Real
Property, Improvements & FF&E (“Permits”); (g) all proceeds arising from or by
virtue of the sale, lease or other disposition of the Collateral; (h) all
proceeds (including premium refunds) of each policy of insurance relating to the
Real Property, the Improvements, the FF&E or other Collateral; (i) all proceeds
from the taking or condemnation of any of the Real Property, the Improvements,
the FF&E, other Collateral or any rights appurtenant thereto by right of eminent
domain or by private or other purchase in lieu thereof, including change of
grade of streets, curb cuts or other rights of access, for any public or
quasi-public use under any law; (j) all sidewalks, strips, gores, alleys,
drives, streets, roads, public places, easements and rights-of-way, existing or
proposed, public or private, adjacent to or used in connection with, belonging
or pertaining to the Real Property; (k) subject to the terms and

 

--------------------------------------------------------------------------------


 

conditions of the license in favor of Grantor granted in Article II below, all
of the leases, rents, royalties, bonuses, issues, profits, revenues or other
benefits of the Real Property, the Improvements, the FF&E or other Collateral,
including guarantees, cash or securities deposited pursuant to leases to secure
performance by the lessees of their obligations thereunder; (l) all fees,
charges, accounts and/or other payments for the use or occupancy of any portion
of the Improvements or any other Collateral; (n) the Personal Property Leases;
(o) the Receivables; (p) the Trademark Collateral; (q) the Books and Records;
(r) all tenements, title, estate, claim, demand, privileges, liberties,
appendages, rights, hereditaments and appurtenances pertaining to the foregoing;
and (s) other interests of every kind and character that Grantor now has or at
any time hereafter acquires in and to the Real Property, Improvements, FF&E and
other Collateral described herein and all other real property, improvements,
FF&E and personal property that is used or useful in connection therewith,
including rights of ingress and egress and all reversionary rights or interests
of Grantor with respect to such property.

 

All terms used herein and not otherwise defined shall have the meaning ascribed
to such terms in the relevant deed of trust, as may be amended from time to
time, filed in the real estate records in Clark County, Nevada.

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

Legal Description of the Real Property

 

Parcel A:

 

A portion of Section 9, Township 21 South, Range 61 East, M.D.M., more
particularly described as follows:

 

COMMENCING at the point of intersection of the West line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East along the said West line of U.S. Highway 91, a
distance of 1719.81 feet to the True Point of Beginning;

 

Thence continuing North 28°00’00” East along said West line of U.S. Highway 91,
a distance of 468.25  feet to a point, said point also being the intersection of
the South line of Keno Lane with the said West line of U.S. Highway 91 as shown
on the map recorded as File 12 page 45 of Record of Surveys in the Office of the
County Recorder, Clark County, Nevada;

 

Thence North 62°00’00” West along said Southerly right of way line of Keno Lane,
1354.31 feet to the most Easterly corner of that certain parcel of land conveyed
to Paradise Homes, a Nevada corporation, by deed recorded April 3, 1963 as
Document No. 349859 of said County Official Records;

 

Thence South 28°00’00” West 788.25 feet to the most Southerly corner of the
aforementioned parcel conveyed by Document No. 349859;

 

Thence South 62°00’00” East 314.31 feet;

 

Thence North 28°00’00” East 440.00 feet;

 

Thence South 62°00’00” East 765.00 feet;

 

Thence South 28°00’00” West 120.00 feet;

 

Thence South 62°00’00” East 275.00 feet to the True Point of Beginning.

 

EXCEPT that portion as conveyed to the County of Clark by Deed recorded
December 6, 1968 as Document No. 735291, Official Records, more particularly
described as follows:

 

Beginning at a point in the Southwest intersection of Keno Lane and U.S. Highway
91-466 as shown on the map recorded as File 12, Page 45 of the Record of Surveys
in the Office of the County Recorder, Clark County, Nevada;

 

Thence South 28°00’00” West along the Southwest right of way line of U.S.
Highway 91-466 a distance of 30.00 feet;

 

Thence Northwesterly along a curve concave to the Southwest having a radius of
30.00 feet and a central angle of 90°00’00” an arc length of 47.12 feet;

 

Thence South 62°00’00” East along the South right of way line of Keno Lane a
distance of 30.00 feet to the Point of Beginning.

 

FURTHER EXCEPTING THEREFROM a portion of Section 9, Township 21 South, Range 61
East, M.D.B. & M.< more particularly described as follows:

 

--------------------------------------------------------------------------------


 

COMMENCING at the point of intersection of the Westerly line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East, along said Westerly line of U.S. Highway 91, a
distance of 1719.81 feet to a point, said point bears South 28°00’00” West a
distance of 468.25 feet from the intersection of the Southerly line of Keno Lane
with the Westerly line of U.S. Highway 91 as shown on a map recorded in File 12,
page 45 of Surveys, Clark County, Nevada records, said point also being the True
Point of Beginning;

 

Thence continuing North 28°00’00” East 97.35 feet;

 

Thence departing the aforesaid Westerly right of way line of U.S. Highway 91,
North 62°00’00” West 153.56 feet;

 

Thence South 28°00’00” West 97.35 feet;

 

Thence South 62°00’00” East, 10.42 feet;

 

Thence South 28°00’00” West 0.10 feet;

 

Thence South 61°57’16” East 88.48 feet;

 

Thence North 28°00’00” East 0.17 feet;

 

Thence South 62°00’00” East 54.66 feet to the True Point of Beginning.

 

FURTHER EXCEPTING THEREFROM a portion of Section 9, Township 21 South, Range 61
East, M.D.B. & M., more particularly described as follows:

 

COMMENCING at the point of intersection of the Westerly line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East, along said Westerly line of U.S. Highway 91, a
distance of 1817.16 feet to a point, said point bears South 28°00’00” West, a
distance of 370.90 feet from the intersection of the Southerly line of Keno Lane
with the Westerly line of U.S. Highway 91 as shown on map recorded in File 12,
page 45 of Survey, Clark County, Nevada records;

 

Thence departing the aforesaid Westerly right of way line of U.S. Highway 91,
North 62°00’00” West 153.56 feet to the True Point of Beginning;

 

Thence continuing North 62°00’00” West 10.00 feet;

 

Thence South 28°00’00” West, 97.35 feet;

 

Thence South 62°00’00” East, 10.00 feet;

 

Thence North 28°00’00” East, 97.35 feet to the True Point of Beginning.

 

Parcel B:

 

That portion of Section 9, Township 21 South, Range 61 East, M.D.M., County of
Clark, State of Nevada more particularly described as follows:

 

COMMENCING at the point of intersection of the West line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East along the said West line of U.S. Highway 91, a
distance of 2,188.06 feet to a point, said point also being the intersection of
the South line of Keno

 

--------------------------------------------------------------------------------


 

Lane with the said West line of U.S. Highway 91 as shown on the map recorded as
File 12, page 45 of the Record of Surveys in the Office of the County Recorder,
Clark County, Nevada;

 

Thence North 62°00’00” West along said Southerly right of way line of Keno Lane,
1,354.31 feet to the True Point of Beginning;

 

Thence continuing North 62°00’00” West a distance of 44.95 feet;

 

Thence South 27°58’32” West 394.12 feet;

 

Thence North 62°00’00” West, 507.82 feet to a point on the Southeasterly line of
Industrial Road;

 

Thence South 27°58’32” West along said Southeasterly line of Industrial Road,
394.13 feet;

 

Thence South 62°00’00” East, 552.43 feet;

 

Thence North 28°00’00” East, 788.25 feet to the True Point of Beginning.

 

EXCEPTING THEREFROM the Northwesterly Ten Feet (10.00’) thereof as conveyed to
the County of Clark by Deed recorded July 8, 1982 as Document 1550466 of
Official Records.  Said property being Ten Foot (10.00’) strip of land lying
adjacent to and parallel with the Southeasterly right-of-way line of Industrial
Road (present alignment 80.00 feet wide).

 

Parcel C:

 

That portion of the North Half (N 1/2) of Section 9, Township 21 South, Range 61
East, M.D.B. & M., described as follows:

 

Parcel One (1)  as shown by map thereof in File 31 of Parcel Maps, page 81, in
the Office of the County Recorder, Clark County, Nevada.

 

EXCEPTING THEREFROM that portion as conveyed to the State of Nevada Department
of Transportation by Deed recorded January 21, 1994 in Book 940121 as Document
No. 00667, Official Records.

 

Parcel D:

 

That portion of the North Half (N 1/2) of Section 9, Township 21 South, Range 61
East, M.D.B. & M., described as follows:

 

Parcel Two (2) as shown by map thereof on file in File 31 of Parcel Maps,
page 81, in the Office of the County Recorder, Clark County, Nevada.

 

Parcel E:

 

That portion of the Northeast Quarter (NE 1/4) of Section 9, Township 21 South,
Range 61 East, M.D.M., described as follows:

 

--------------------------------------------------------------------------------


 

COMMENCING at the Southwest corner of the Northeast Quarter (NE 1/4) of said
Section 9, as designated by map on file in File 7, page 26 of registered
professional engineer’s file in the Office of the County Recorder of Clark
County, Nevada;

 

Thence North 1°50’05” West along the West line of the Northeast Quarter (NE 1/4)
of said Section 9, a distance of 439.2 feet to a point on the North line of Keno
Lane, the True Point of Beginning:

 

Thence continuing North 1°50’05” West, a distance of 380.41 feet to a point;

 

Thence North 88°09’55” East a distance of 276.00 feet to a point;

 

Thence South 1°50’05” East, a distance of 271.49 feet to a point;

 

Thence North 88°30’00” West a distance of 128.76 feet to a point;

 

Thence South 28°00’00” West a distance of 174.34 feet to a point on the said
North line;

 

Thence North 62°00’00” West a distance of 70.00 feet to the True Point of
Beginning.

 

Parcel F:

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.M., more particularly
described as follows:

 

COMMENCING at the Southwest corner of the Northeast Quarter (NE 1/4) of said
Section 9;

 

Thence North 1°55’ West along the West line of the Northeast Quarter (NE 1/4) of
said Section 9, a distance of 439.2 feet to the Southwest corner of that certain
parcel of land conveyed by Vegas Valley Development Company, Ltd., to Maxwell
Kelch and Laura Bell Kelch, by Deed recorded April 4, 1946 as Document
No. 218830, Clark County, Nevada Records;

 

Thence continuing North 1°55’ West along the West line of said parcel 380.41
feet to the Northwest corner of that certain parcel of land described in the
Deed of Trust recorded December 27, 1963 as Document No. 404074 of said County
Official Records, said corner being the True Point of Beginning;

 

Thence continuing North 1°55’ West 219.59 feet to the Northwest corner of the
aforesaid parcel conveyed by Document No. 218830;

 

Thence South 88°30’ East, along the North line of said parcel 315.00 feet to the
Northwest corner of that certain parcel of land conveyed to Janet L. Hall, et
al, by Deed recorded December 1, 1965 as Document No. 542910 of said County
Official Records;

 

Thence South 1°55’ East along the Westerly boundary line of the last mentioned
parcel a distance of 475 feet;

 

Thence North 88°30’ West 39.00 feet to the most Easterly Southeast corner of the
aforementioned parcel described in the Deed of Trust No. 404074;

 

Thence North 1°50’05” West 271.49 feet;

 

Thence South 88°09’55” West 276.00 feet to the True Point of Beginning.

 

--------------------------------------------------------------------------------


 

EXHIBIT Y

 

DESCRIPTION OF THE LAND

 

Parcel One (1):

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.B. & M., described as
follows:

 

Commencing at a point which bears South 3°30’ East 639 feet from the Northwest
corner of the Northeast Quarter (NE 1/4) of the Northeast Quarter (NE 1/4) of
Section 9, said point being the Southwest corner of the Northwest Quarter (NW
1/4) of the Northeast Quarter (NE 1/4) of the Northeast Quarter (NE ¼) of
Section 9;

 

Thence North 87°40’ West 625 feet to the Northwest corner of the Southeast
Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of the Northeast Quarter (NE
1/4) of said Section 9;

 

Thence South 2°41’ East 1484 feet to the Southwest corner of that certain parcel
of land conveyed by Vegas Valley Development Company Limited to Hull Las Vegas
Company by Deed recorded October 24, 1940, in Book

 

27, Page 308, of Deeds, Clark County, Nevada Official Records, said corner being
the True Point of Beginning;

 

Thence North 28°00’00” East 89.47 feet (89.08 feet record) to the Southwest
corner of that certain parcel of land conveyed by Maxwell and Laura Belle Kelch
to the Bank of Nevada by Deed recorded April 14, 1955 as Document 43871 in said
County Official Records;

 

Thence North 62°01’20” West 69.78 feet (North 62°00” West 69.00 feet record) to
the most Westerly corner of that additional parcel of land conveyed by Maxwell
Kelch, et ux to the Bank of Nevada by Deed recorded February 22, 1960 as
Document No. 188948 of said County Official Records;

 

Thence North 27°58’54” East, 165.11 feet (North 28°00’ East a distance of 164.95
feet record) to the most Northerly corner of the land conveyed to the Bank of
Nevada;

 

Thence North 62°05’43” West 80.45 feet (North 62°00’ West record) along the
prolongation of the Northeasterly boundary line of the aforementioned parcel
conveyed by Document No. 43871, (81.74 feet record) to a point on the East line
of that certain parcel of land conveyed by Vegas Valley Development Company to
Maxwell Kelch, et ux by Deed recorded April 4, 1946 as Document No. 218830 of
said Official Records;

 

Thence North 2°29’25” West (North 2°41’ West record) along said East line 304.93
feet (305 feet record) to the Northeast corner of said parcel conveyed by
Document No. 218830;

 

Thence North 88°30’00” West 321.62 feet (320.5 feet record) to the Northwest
corner of that certain parcel of land conveyed to Big Top, Inc., by Deed
recorded January 15, 1963 as Document No. 333210 of said Official Records;

 

Thence along the Westerly boundary of the last mentioned parcel as follows:
South 1°50’05” East (South 1°55’ East record) parallel with the West line of the
Northeast Quarter (NE 1/4) of said Section 9, a distance of 475.00 feet;

 

Thence North 88°30’ 00” West, 166.91 feet (167.12 feet record);

 

Thence South 28°00’00” West 174.90 feet (174.33 feet record) to a point in the
Southwest line of the land described in the Deed to Maxwell and Laura Belle
Kelch recorded June 6, 1950 as Document No. 341551 of said Official Records,
said point being distant along said line South 62°00’ East 70 feet from the most
Westerly corner of said parcel of land;

 

Thence South 62°00’00” East 63.10 feet;

 

Thence North 28°00’00” East, 133.29 feet (132.67 feet record);

 

Thence South 62°00’00” East 133 feet to the most Easterly corner of the last
mentioned parcel of land conveyed by Document No. 341551;

 

Thence South 88°30’00” East 346.16 feet (346.2 feet record) to the True Point of
Beginning.

 

Assessor’s Parcel No.:162-09-601-001

 

--------------------------------------------------------------------------------


 

Parcel Two (2):

 

That portion of the Northeast Quarter (NE 1/4) of Section 9, Township 21 South,
Range 61 East, M.D.M., described as follows:

 

Commencing at the Southwest corner of the Northeast Quarter (NE 1/4) of said
Section 9;

 

Thence North 1°50’05” West along the West line of the Northeast Quarter (NE 1/4)
of said Section 9, a distance of 439.2 feet to a point;

 

Thence South 62°00’00” East a distance of 856.10 feet to a point on the West
line of U.S. Highway No. 91 (100 feet wide);

 

Thence North 28°00’ East along the said West line a distance of 95.00 feet to
the most Easterly corner of that certain parcel of land conveyed by T.M. Griss,
et ux, to the Travelodge Corporation by Deed recorded October 2, 1957 as
Document No. 115897, Official Records of Clark County, Nevada, also being the
True Point of Beginning;

 

Thence North 62°00’00 West a distance of 300.02 feet (300 feet record) to an
inverted corner of the said conveyed parcel;

 

Thence North 14°28’16” West a distance of 169.68 feet (169.66 feet record) to
the Northeast corner of the said conveyed parcel;

 

Thence South 88°30’00” East a distance of 150.11 feet (150.12 record) to an
inverted corner of that certain parcel of land conveyed by Vegas Valley
Development Company, Ltd. To T.M. Griss, et ux, by Deed recorded August 15, 1950
as Document No. 347395, Clark County, Nevada records;

 

Thence North 28°00’00” East a distance of 89.47 feet to the most Northerly
corner of the last mentioned conveyed parcel;

 

Thence South 62°01’20” East a distance of 99.20 feet (South 62°00’00” East,
99.22 feet record) to the most Northerly corner of that certain parcel of land
conveyed by T.M. Griss, et ux to Shell Oil Company by Deed recorded February 13,
1953 as Document No. 400011, Clark County, Nevada records;

 

Thence South 28°00’00” West a distance of 140.46 feet (140.00 feet record) to
the most Westerly corner of the last mentioned conveyed parcel;

 

Thence South 62°00’00” East a distance of 181.05 feet (181.00 feet record) to a
point on the West line of said U.S. Highway No. 91;

 

Thence South 28°00’00” West a distance of 141.19 feet (141.60 feet record) to
the True Point of Beginning.

 

Assessor Parcel No: 162-09-601-005

 

Parcel Three (3):

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.B. & M., described as
follows:

 

Beginning at a point on the West line of the said Southwest Quarter (SW 1/4) of
the Northeast Quarter (NE 1/4) distant thereon North 01°55’ West 439.2 feet from
the Southwest corner thereof, being the Southwest corner of that certain parcel
of land conveyed by Vegas Valley Development Company, Ltd. To Maxwell Kelch et
al, a Copartnership doing business as Nevada Broadcasting Company, by the Deed
recorded April 4, 1946 shown as Document No. 218830, Clark County, Nevada
records;

 

Thence South 62°00’00” East a distance of 133.01 feet to the Point of Beginning;

 

Thence North 28°00’00” East and parallel with the West line of U.S. Highway 91 a
distance of 133.29 feet (132.67 feet record);

 

Thence South 62°00’00” East a distance of 133.00 feet to a point;

 

Thence South 28°00’00” West and parallel with the West line of U.S. Highway 91 a
distance of 133.29 feet (132.67 feet record) to a point;

 

Thence North 62°00’00” West a distance of 133.00 feet to the Point of Beginning.

 

--------------------------------------------------------------------------------


 

Assessor’s Parcel No.: 162-09-601-003

 

Parcel Four (4):

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.B. & M., described as
follows:

 

Commencing at the Southwest corner of the Southwest Quarter (SW 1/4) of the
Northeast Quarter (NE 1/4) of said Section 9;

 

Thence North 1°55’ West a distance of 439.2 feet to a point;

 

Thence South 62°00’ East a distance of 856.1 feet to a point on the West line of
U.S. Highway No. 91 (100 feet wide);

 

Thence North 28°00’ East along the last mentioned West line a distance of 376.6
feet to a point on the Northeasterly line of that certain parcel of land
conveyed by Vegas Valley Development Company to T.M. Griss, et ux, by deed
recorded August 15, 1950 as Document No. 347395, Clark County, Nevada records,
the True Point of Beginning;

 

Thence North 62°01’20” West (North 62°00’ West record) along the said
Northeasterly line a distance of 181.04 feet (181.00 feet record) to a point;

 

Thence South 28°00’00” West a distance of 140.46 feet (140.00 feet record) to a
point;

 

Thence South 62°00’00” East a distance of 181.05 feet (181.00 feet record) to a
point;

 

Thence North 28°00’00” East along the said right of line a distance of 140.53
feet (140.00 feet record) to the true point of beginning.

 

Assessor Parcel No.: 162-09-601-006

 

--------------------------------------------------------------------------------


 

EXHIBIT Z

 

DESCRIPTION OF THE LAND

 

A Portion of Section 9, Township 21 South, Range 61 East, M.D.B. & M., more
particularly described as follows:

 

Commencing at the point of intersection of the West line of U.S. Highway 91
(original alignment 80 feet wide) with the North line of the South Half (S 1/2)
of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9; thence North 28°00’00” East along the said West line, a distance of
2183.03 feet to a point; thence North 62°00’00” West along the Southwesterly
line of Keno Lane a distance of 1409.26 feet to the true point of beginning;
thence continuing North 62°00’00” West a distance of 507.75 feet to a point on
the Southeasterly line of Industrial Road; thence South 27°59’14” West on a line
along the said Southeasterly line of Industrial Road for a distance of 394.12
feet to a point; thence South 62°00’00” East a distance of 507.75 feet; thence
North 27°59’14” East a distance of 394.12 feet to the true point of beginning.

 

Excepting therefrom that portion of said land as conveyed to County of Clark by
Deed recorded August 6, 1993 in Book 930806 as Document No. 01074, of Official
Records.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

EXISTING INDEBTEDNESS

 

·                  $534.7 million 6.75% senior notes, due 2012

·                  $462.2 million 6.75% senior notes, due 2013

·                  $150 million 7.625% senior subordinated debentures, due 2013,
net

·                  $750 million 13% senior secured notes, due 2013, net

·                  $508.9 million 5.875% senior notes, due 2014, net

·                  $650 million 10.375% senior secured notes, due 2014, net

·                  $875 million 6.625% senior notes, due 2015, net

·                  $1,450 million 4.25% convertible senior notes, due 2015, net

·                  $242.9 million 6.875% senior notes, due 2016

·                  $732.7 million 7.5% senior notes, due 2016

·                  $500 million 10% senior notes, due 2016, net

·                  $743 million 7.625% senior notes, due 2017

·                  $850 million 11.125% senior secured notes, due 2017, net

·                  $475 million 11.375% senior notes, due 2018, net

·                  $850 million 8.625% senior notes, due 2019

·                  $845 million 9% senior secured notes, due 2020

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.8

 

EXISTING INVESTMENTS

 

 

 

At December 31,
2011

 

Investments in and Advances to Unconsolidated Affiliates

 

 

 

CityCenter Holdings, LLC (a)

 

$

1,332,298,430

 

Elgin Riverboat Resort

 

$

292,093,625

 

Turnberry/MGM Grand Towers LLC

 

$

3,365,252

 

Diaoyutai/MGM Grand (Beijing) Hotel Management

 

$

7,152,468

 

MGM MIRAGE Vacations LLC

 

$

661,880

 

Subtotal

 

$

1,635,571,655

 

 

 

 

 

Borgata

 

$

185,000,000

 

Incubet

 

$

500,000

 

 

 

 

 

Total

 

$

1,821,071,655

 

 

--------------------------------------------------------------------------------

(a)          Subsequent to December 31, 2011, MGM Resorts International made a
payment of $2,200,000 to CityCenter pursuant to its Completion Guaranty. Also,
as of December 31, 2011, MGM Resorts International held a trade receivable for
reimbursement of operating expenses in the amount of $49,469,491 pursuant to the
CityCenter Management Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.6

 

NOTICE ADDRESSES

 

Address for Borrower, Co-Borrower and each Restricted Subsidiary:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Daniel J. D’Arrigo

Telecopier: 702 693 7628

Telephone: 702 693 8895

Email: d’arrigo@mgmresorts.com

 

With a copy to:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: William M. Scott IV

Telecopier: 702 693 7628

Telephone: 702 730 3940

Email: bscott@mgmresorts.com

 

With a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

Attn: Rod Miller

One Chase Manhattan Plaza

New York, New York 10005-1413

Telecopier: 212 822 5022

Telephone: 212 530 5022

Email: rdmiller@milbank.com

 

Address for Administrative Agent, Issuing Lender and Swing Line Lender:

 

Bank of America, N.A.

Agency Management

Mail Code: TX1-492-14-11

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attn: Maurice E. Washington

Telecopier: (214) 290-9544

Telephone: (214) 209-4128

Email: maurice.washington@bankofamerica.com

 

--------------------------------------------------------------------------------


 

 

With a copy to:

 

Bank of America, N.A.

Special Assets Group

Mail Code: TX1-492-66-01

901 Main Street, 66th Floor

Dallas, TX 75202

Attn: Brian Corum

Telecopier: (214) 530-3179

Telephone: (214) 209-0921

Email: Brian.Corum@baml.com

 

With a copy to:

 

Mayer Brown LLP

350 South Grand Avenue, 25th Floor

Los Angeles, California 90071

Attn: Brian E. Newhouse, Esq.

Telecopier: (213) 625 0248

Telephone: (213) 506 2148

Email: bnewhouse@mayerbrown.com

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DETROIT COLLATERAL

 

Land situated in the State of Michigan, County of Wayne, City of Detroit.

 

PART OF PRIVATE CLAIMS 23, 55, AND 247, CITY OF DETROIT, WAYNE COUNTY, MICHIGAN,
DESCRIBED AS:

 

PART OF LOTS 1 THRU 7 OF BLOCK 57, PART OF LOTS 1 THRU 6 OF BLOCK 64, PART OF
LOTS 1 THRU 6 OF BLOCK 69, OF “CASS WESTERN ADDITION TO THE CITY OF DETROIT,
BETWEEN THE CHICAGO AND GRAND RIVER ROADS, BY LEWIS CASS 1851”, AS RECORDED IN
LIBER 42, PAGES 138 THRU 141 OF DEEDS, WAYNE COUNTY RECORDS; PART OF LOT 8 AND
ALL OF LOT 9 OF BLOCK 57, PART OF LOTS 1 THRU 4, AND ALL OF LOTS 5 AND 6 OF
BLOCK 61, ALL OF LOTS 7 AND 8 OF BLOCK 64, PART OF LOTS 1 THRU 6, AND ALL OF
LOTS 7 AND 8 OF BLOCK 67, ALL OF LOTS 7 AND 8 OF BLOCK 69, OF “PLAT OF
SUBDIVISION OF BLOCKS 52, 61, 67 AND PART OF BLOCKS 57, 64, 69, AND 71 OF THE
CASS FARM” AS RECORDED IN LIBER 1, PAGE 128A OF PLATS, WAYNE COUNTY RECORDS;
ALSO ALL OF LOTS 1 THRU 6, AND ALL OF LOTS 10 AND 11, AND PART OF LOTS 7 THRU 9
OF BLOCK 55, ALL OF LOTS 1 THRU 8 OF BLOCK 56, ALL OF LOTS 1 THRU 8 BLK 57, ALL
OF LOTS 7 THRU 15, AND PART OF LOTS 1 THRU 6 OF BLOCK 54, OF “PLAT OF THE
SUBDIVISION OF THE JONES’ FARM BETWEEN MICHIGAN AVENUE AND THE NORTH LINE OF
BEECH STREET”, AS RECORDED IN LIBER 53, PAGE 53 OF DEEDS, WAYNE COUNTY RECORDS;
ALSO ALL OF LOTS 1 THRU 10 OF BLOCK 58, ALL OF LOTS 1 THRU 10 OF BLOCK 59, ALL
OF LOTS 1 THRU 10 OF BLOCK 60, ALL OF LOTS 1 THRU 10 OF BLOCK 61, ALL OF LOTS 2
THRU 8, AND PART OF LOTS 1, 9, AND 10 OF BLOCK 62, ALL OF LOTS 1 THRU 10 OF
BLOCK 63 OF  “PLAT OF SUBDIVISION OF THE JONES’ FARM SOUTH OF THE GRAND RIVER
ROAD”, AS RECORDED IN LIBER 1, PAGE 184 OF PLATS, WAYNE COUNTY RECORDS; ALSO ALL
OF LOTS 8 THRU 12, AND PART OF LOTS 1 THRU 7 OF BLOCK 1, ALL OF LOTS 11 AND 12,
AND PART OF LOT 10 OF BLOCK 2, ALL OF LOT 3, ALL OF LOTS 5 THRU 8, AND PART OF
LOTS 1, 2, AND 4 OF BLOCK 3, ALL OF LOTS 1 THRU 8 OF BLOCK 4, ALL OF LOTS 1 THRU
9 OF BLOCK 5, ALL OF LOTS 2 THRU 9, AND PART OF LOT 1 OF BLOCK 6, ALL OF LOTS 4
AND 5, AND PART OF LOTS 2 AND 3, AND PART LOTS 6 THRU 9 OF BLOCK 7, ALL OF LOTS
1 THRU 9 OF BLOCK 8, ALL OF LOTS 1, 4, AND 5, AND PART OF LOTS 2 AND 3, AND
PART OF LOTS 6 THRU 8 OF BLK 9, PART OF LOT 5 OF BLOCK 10 OF “CRANE AND WESSON’S
SECTION OF THE FORSYTH FARM BETWEEN CHICAGO AND GRAND RIVER ROADS”, AS RECORDED
IN LIBER 44, PAGES 10 AND 11, OF DEEDS, WAYNE COUNTY RECORDS; ALSO ELTON PARK,
VACATED FOURTH, FIFTH, BEECH, ELIZABETH & PLUM STREETS, AND PLAZA DRIVE; ALSO
ALL OF THE ALLEYS, ALL WITHIN THE BOUNDS OF THE MORE PARTICULARLY DESCRIBED
PARCEL:

 

BEGINNING AT A POINT DISTANT SOUTH 67 DEGREES 04 MINUTES 00 SECONDS WEST 38.00
FEET FROM THE NORTHERLY CORNER OF LOT 1 OF BLOCK 69 OF “CASS WESTERN ADDITION TO
THE CITY OF DETROIT” AS RECORDED IN LIBER 42, PAGES 138-141 OF DEEDS, WAYNE
COUNTY RECORDS, BEING ALSO THE

 

--------------------------------------------------------------------------------


 

INTERSECTION OF THE WESTERLY LINE OF THIRD AVENUE (98 FEET WIDE) AND THE
SOUTHERLY LINE OF THE FISHER SERVICE DRIVE AND PROCEEDING THENCE SOUTH 22
DEGREES 56 MINUTES 00 SECONDS EAST 323.50 FEET ALONG THE WESTERLY LINE OF THIRD
AVENUE (98 FEET WIDE); THENCE NORTH 67 DEGREES 04 MINUTES 00 SECONDS EAST 12.00
FEET; THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST 254.62 FEET, ALONG THE
WESTERLY LINE OF THIRD AVENUE (86 FEET WIDE); THENCE SOUTH 67 DEGREES 04 MINUTES
00 SECONDS WEST 10.50 FEET; THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST
327.03 FEET, ALONG THE WESTERLY LINE OF THIRD AVENUE (96.5 FEET WIDE); THENCE
NORTH 67 DEGREES 04 MINUTES 00 SECONDS EAST 10.50 FEET; THENCE SOUTH 22 DEGREES
56 MINUTES 00 SECONDS EAST 250.35 FEET ALONG THE WESTERLY LINE OF THIRD AVENUE
(86 FEET WIDE); THENCE SOUTH 67 DEGREES 04 MINUTES 00 SECONDS WEST 12.00 FEET;
THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST 218.50 FEET ALONG THE
WESTERLY LINE OF THIRD AVENUE (98 FEET WIDE); THENCE SOUTH 67 DEGREES 04 MINUTES
00 SECONDS WEST 95.05 FEET ALONG THE NORTHERLY LINE OF BAGLEY AVENUE (90.00 FEET
WIDE); THENCE NORTH 22 DEGREES 56 MINUTES 00 SECONDS WEST 8.00 FEET; THENCE
SOUTH 67 DEGREES 04 MINUTES 00 SECONDS WEST 190.00 FEET ALONG THE NORTHERLY LINE
OF BAGLEY AVENUE (98 FEET WIDE); THENCE SOUTH 71 DEGREES 38 MINUTES 09 SECONDS
WEST 50.16 FEET; THENCE SOUTH 89 DEGREES 50 MINUTES 52 SECONDS WEST 368.44 FEET;
THENCE NORTH 83 DEGREES 53 MINUTES 39 SECONDS WEST 57.19 FEET; THENCE SOUTH 82
DEGREES 26 MINUTES 40 SECONDS WEST 72.31 FEET; THENCE NORTH 83 DEGREES 37
MINUTES 39 SECONDS WEST 23.54 FEET; THENCE NORTH 23 DEGREES 24 MINUTES 01
SECONDS WEST 66.89 FEET; THENCE NORTH 59 DEGREES 04 MINUTES 20 SECONDS WEST
49.52 FEET; THENCE NORTH 33 DEGREES 33 MINUTES 11 SECONDS WEST 162.79 FEET;
THENCE NORTH 40 DEGREES 40 MINUTES 41 SECONDS WEST 52.50 FEET; THENCE NORTH 22
DEGREES 56 MINUTES 00 SECONDS WEST 96.00 FEET; THENCE SOUTH 67 DEGREES 04
MINUTES 00 SECONDS WEST 4.00 FEET; THENCE NORTH 22 DEGREES 56 MINUTES 00 SECONDS
WEST 152.00 FEET; THENCE NORTH 14 DEGREES 17 MINUTES 30 SECONDS WEST 50.90 FEET;
THENCE NORTH 17 DEGREES 12 MINUTES 04 SECONDS WEST 75.57 FEET; THENCE NORTH 05
DEGREES 05 MINUTES 55 SECONDS WEST 31.51 FEET; THENCE NORTH 04 DEGREES 38
MINUTES 20 SECONDS WEST 48.35 FEET; THENCE NORTH 07 DEGREES 12 MINUTES 29
SECONDS EAST 71.72 FEET; THENCE NORTH 08 DEGREES 18 MINUTES 11 SECONDS EAST
40.42 FEET; THENCE NORTH 17 DEGREES 01 MINUTES 52 SECONDS EAST 65.24 FEET;
THENCE NORTH 18 DEGREES 41 MINUTES 24 SECONDS EAST 46.82 FEET; THENCE NORTH 27
DEGREES 42 MINUTES 54 SECONDS EAST 64.66 FEET; THENCE NORTH 32 DEGREES 04
MINUTES 41 SECONDS EAST 13.95 FEET; THENCE NORTH 32 DEGREES 04 MINUTES 27
SECONDS EAST 95.91 FEET; THENCE NORTH 41 DEGREES 49 MINUTES 22 SECONDS EAST
44.22 FEET; THENCE NORTH 41 DEGREES 50 MINUTES 04 SECONDS EAST 44.22 FEET;
THENCE NORTH 38 DEGREES 54 MINUTES 08 SECONDS EAST 68.06 FEET; THENCE NORTH 47
DEGREES 25 MINUTES 07 SECONDS EAST 116.48 FEET; THENCE NORTH 67 DEGREES 04
MINUTES 00 SECONDS EAST 335.05 FEET, ALONG THE SOUTHERLY LINE OF THE FISHER
SERVICE DRIVE TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

Tax ID: Ward 4, Item 4075-143A

Address:  1777 Third St., Detroit, MI

 

--------------------------------------------------------------------------------


 

ANNEX B

 

MANDALAY COLLATERAL

 

PARCEL I:

 

GOVERNMENT LOT TWENTY-TWO (22) IN THE SOUTHWEST QUARTER (SW ¼) OF THE NORTHWEST
QUARTER (NW ¼) OF SECTION 28, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE COUNTY OF CLARK BY DOCUMENT
RECORDED AUGUST 13, 1998 IN BOOK 980813 AS DOCUMENT NO. 01611 OF OFFICIAL
RECORDS.

 

PARCEL II:

 

THAT PORTION OF THE SOUTHWEST QUARTER (SW ¼) OF THE NORTHWEST QUARTER (NW ¼) OF
SECTION 28, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTH ONE-SIXTEENTH CORNER (N 1/16TH COR.) BETWEEN SECTIONS 28
AND 29 IN SAID TOWNSHIP 21 SOUTH;
THENCE SOUTH 87°52’53” EAST, ALONG THE NORTH LINE OF SAID SOUTHWEST QUARTER (SW
¼) OF THE NORTHWEST QUARTER (NW ¼ ), 349.45 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 00°32’29” WEST, 30.00 FEET;
THENCE NORTH 87°52’53” WEST, 99.41 FEET;
THENCE SOUTH 00°33’11” WEST, 129.96 FEET;
THENCE NORTH 87°59’05” WEST, 213.02 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY
LINE OF LAS VEGAS BOULEVARD SOUTH;
SAID POINT BEING 37.00 FEET EASTERLY OF THE CENTERLINE OF SAID LAS VEGAS
BOULEVARD SOUTH, AS DESCRIBED IN QUITCLAIM DEED RECORDED FEBRUARY 11, 1986 IN
BOOK 860211 AS DOCUMENT NO. 00534, OFFICIAL RECORDS;
THENCE SOUTH 00°33’11” WEST ALONG SAID RIGHT-OF-WAY LINE, 215.67 FEET;
THENCE SOUTH 88°11’28” EAST, 392.46 FEET;
THENCE SOUTH 00°32’29” WEST, 124.64 FEET;
THENCE SOUTH 88°17’40” EAST, 229.43 FEET;
THENCE NORTH 00°32’05” EAST, 497.23 FEET;
THENCE NORTH 87°52’53” WEST 309.41 FEET TO THE TRUE POINT OF BEGINNING.

 

EXCEPTING THEREFROM FOR ROAD PURPOSES THAT PORTION CONVEYED TO CLARK COUNTY BY
DEED RECORDED FEBRUARY 11, 1988 IN BOOK 880211 AS DOCUMENT NO. 00440, OFFICIAL
RECORDS.

 

--------------------------------------------------------------------------------


 

(SAID PARCEL BEING PORTIONS OF GOVERNMENT LOTS ONE (1), TWO (2), THREE (3), FOUR
(4), FIVE (5), EIGHT (8), ONE HUNDRED TWELVE (112), ONE HUNDRED THIRTEEN (113)
AND ALL OF SIX (6)).

 

PARCEL III:

 

THAT PORTION OF THE SOUTHWEST QUARTER (SW ¼) OF THE NORTHWEST QUARTER (NW 1/4)
OF SECTION 28, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B& M., DESCRIBED AS
FOLLOWS:

 

GOVERNMENT LOTS NINE (9) THROUGH TWENTY (20) INCLUSIVE; AND GOVERNMENT LOTS ONE
HUNDRED FIFTEEN (115) THROUGH ONE HUNDRED TWENTY-ONE (121) INCLUSIVE.

 

EXCEPTING FROM GOVERNMENT LOTS NINE (9), TWELVE (12), TWENTY (20) AND ONE
HUNDRED TWENTY-ONE (121) THOSE PORTIONS CONVEYED TO CLARK COUNTY FOR ROAD
PURPOSES BY DEED RECORDED FEBRUARY 11, 1988 IN BOOK 880211 AS DOCUMENT NO. 00440
OF OFFICIAL RECORDS.

 

FURTHER EXCEPTING FROM GOVERNMENT LOTS THIRTEEN (13), SIXTEEN (16) AND SEVENTEEN
(17) THOSE PORTIONS DESCRIBED IN DEED TO CLARK COUNTY FOR ROAD PURPOSES,
RECORDED APRIL 10, 1959 IN BOOK 193 AS DOCUMENT NO. 157479 OF OFFICIAL RECORDS
AND AS AMENDED BY ORDER OF VACATION RECORDED MARCH 1, 1988 IN BOOK 880301 AS
DOCUMENT NO. 00495 OF OFFICIAL RECORDS.

 

FURTHER EXCEPTING FROM GOVERNMENT LOTS ONE HUNDRED FIFTEEN (115) THROUGH ONE
HUNDRED TWENTY-ONE (121) INCLUSIVE ALL THAT PORTION LYING WESTERLY OF THE EAST
RIGHT OF WAY LINE OF LAS VEGAS BOULEVARD SOUTH, SAID RIGHT OF WAY LINE BEING A
LINE LYING 37.00 FEET EAST OF AND PARALLEL WITH THE CENTERLINE OF LAS VEGAS
BOULEVARD SOUTH AS DESCRIBED IN QUITCLAIM DEED RECORDED FEBRUARY 11, 1986 IN
BOOK 860211 AS DOCUMENT NO. 00534 OF OFFICIAL RECORDS.

 

FURTHER EXCEPTING THAT PORTION CONVEYED TO THE CITY OF LAS VEGAS IN DOCUMENT
RECORDED MARCH 8, 2006 IN BOOK 20060308 AS DOCUMENT NO. 01417 OF OFFICIAL
RECORDS.

 

AND FURTHER EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE COUNTY OF CLARK BY
DOCUMENT RECORDED OCTOBER 23, 1998 IN BOOK 981023 AS DOCUMENT NO. 00515 OF
OFFICIAL RECORDS.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

GOLDSTRIKE TUNICA COLLATERAL

 

BEING A 23.989 ACRE TRACT OF LAND LYING IN SECTIONS 2, AND 11, TOWNSHIP THREE
SOUTH, RANGE ELEVEN WEST, TUNICA COUNTY, MISSISSIPPI, OF RECORD IN BOOK V4, PAGE
16 AT THE TUNICA COUNTY CLERK’S OFFICE, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE SECTION CORNER BETWEEN SECTIONS 1, 2, 11 AND 12, TOWNSHIP
THREE SOUTH, RANGE ELEVEN WEST TUNICA COUNTY, MISSISSIPPI; THENCE S00°00’06”E
ALONG THE EAST LINE OF SAID SECTION 11 A DISTANCE OF 115.73 FEET TO A POINT ON
THE NORTH LINE OF THE YAZOO-MISSISSIPPI DELTA LEVEE BOARD RIGHT-OF-WAY; THENCE
S74°46’53”W ALONG SAID LEVEE BOARD RIGHT-OF-WAY A DISTANCE OF 1439.74 FEET TO
THE POINT OF BEGINNING; THENCE CONTINUING S74°46’53”W ALONG SAID LEVEE BOARD
RIGHT-OF-WAY A DISTANCE OF 540.17 FEET TO AN ANGLE POINT; THENCE S68°17’02”W AND
CONTINUING ALONG SAID LEVEE BOARD RIGHT-OF-WAY A DISTANCE OF 544.92 FEET TO A
POINT; THENCE LEAVING SAID LEVEE BOARD RIGHT-OF-WAY N64°07’06”W A DISTANCE OF
249.87 FEET TO A POINT ON THE EAST LINE OF JAMES NEELY GRANT III PROPERTY;
THENCE N00°04’52”W ALONG THE SAID EAST LINE OF THE GRANT PROPERTY A DISTANCE OF
719.37 FEET TO THE NORTHEAST CORNER OF THE SAID GRANT PROPERTY; THENCE
CONTINUING N00°04’52”W A DISTANCE OF 213.36 FEET TO A POINT; THENCE THE
FOLLOWING COURSES AND DISTANCES THROUGH THE ROBINSON PROPERTY GROUP L.P.
PROPERTY AS RECORDED IN BOOK V4, PAGE 16 AT SAID CLERK’S OFFICE;

 

N 22 31’05” W

142.42’

N 67 28’55” E

223.71’

 

TO A POINT ON A CURVE; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
175.00 FEET, AN ARC LENGTH OF 100.06 FEET (CHORD N23°22’46”E — 98.70 FEET) TO A
POINT OF TANGENCY; THENCE

 

N 39 45’35” E

194.79’

S 58 17’44” E

180.67’

N 32 45’52” E

81.00’

S 57 14’08” E

192.00’

S 32 45’52” W

72.00’

S 57 14’08” E

228.13’

S 15 14’08” E

133.31’

S 74 45’52” W

50.00’

S 15 14’08” E

153.74’

 

TO A POINT ON A CURVE; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF
599.00 FEET AN ARC LENGTH OF 180.63 FEET (CHORD S50°50’14”W - 179.95 FEET) TO A
POINT; THENCE S15°13’07”E A DISTANCE OF 489.42 FEET TO A POINT; THENCE
N74°46’53”E A DISTANCE OF 404.49 FEET TO A

 

--------------------------------------------------------------------------------


 

POINT; THENCE S15°13’07”E A DISTANCE OF 74.00 FEET TO THE POINT OF BEGINNING AND
CONTAINING 1,044,976 SQUARE FEET OR 23.989 ACRES.

 

TOGETHER WITH THE BENEFITS OF EASEMENT FOR HIGH VOLUME CROSSING MADE BY AND
BETWEEN TUNICA COUNTY, MISSISSIPPI AND THE BOARD OF LEVEE COMMISSIONERS FOR THE
YAZOO-MISSISSIPPI DELTA LEVEE BOARD, RECORDED IN BOOK B-5, PAGE 180, TUNICA
COUNTY, MISSISSIPPI RECORDS.

 

--------------------------------------------------------------------------------